Exhibit 10.1

Execution Version

EQUITY RESTRUCTURING AGREEMENT

by and between

DCP Midstream GP, LP,

and

DCP Midstream, LP

dated as of

November 6, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   CERTAIN DEFINITIONS      3  

1.1.

   Certain Defined Terms      3  

1.2.

   Other Definitional Provisions      6  

1.3.

   Headings      6  

1.4.

   Other Terms      6  

ARTICLE II

   TRANSACTION; CLOSING      7  

2.1.

   Time of Closing      7  

2.2.

   Restructuring of the Incentive Distribution Rights and General Partner
Interest      7  

2.3.

   Evidencing Conversion      7  

2.4.

   Consent, Approval and Agreement of General Partner      7  

ARTICLE III

   REPRESENTATIONS AND WARRANTIES OF THE GENERAL PARTNER      7  

3.1.

   Organization, Good Standing and Authorization      7  

3.2.

   Enforceability      8  

3.3.

   No Conflicts      8  

3.4.

   Consents, Approvals, Authorizations and Governmental Regulations      8  

3.5.

   Title to General Partner Interest and Incentive Distribution Rights      8  

3.6.

   Litigation      8  

3.7.

   Broker’s or Finder’s Fees      9  

3.8.

   Disclaimers and Acknowledgements      9  

3.9.

   Investment Intent      9  

3.10.

   Management Projections      9  

3.11.

   No Other Representations or Warranties      9  

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES OF MLP      10  

4.1.

   Organization, Good Standing and Authorization      10  

4.2.

   Enforceability      10  

4.3.

   Validly Issued Restructuring Common Units      10  

4.4.

   No Conflicts      10  

4.5.

   Consents, Approvals, Authorizations and Governmental Regulations      10  

4.6.

   Litigation      11  

4.7.

   Disclaimers and Acknowledgements      11  

4.8.

   Broker’s or Finder’s Fees      11  

4.9.

   No Other Representations or Warranties      11  

ARTICLE V

   AGREED TAX TREATMENT      11  

5.1.

   Agreed Tax Treatment      11  

5.2.

   Tax Representations and Covenants      12  

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI

   MISCELLANEOUS PROVISIONS      12  

6.1.

   Expenses      12  

6.2.

   Further Assurances      12  

6.3.

   Assignment      13  

6.4.

   Entire Agreement, Amendments and Waiver      13  

6.5.

   Severability      13  

6.6.

   Counterparts      13  

6.7.

   Governing Law, Dispute Resolution      13  

6.8.

   Notices and Addresses      15  

6.9.

   Press Releases      16  

6.10.

   Third Party Beneficiaries      16  

6.11.

   Negotiated Transaction      16  

6.12.

   Action by MLP      16  

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibits

     Exhibit A    Form of Fifth Amended and Restated Agreement of Limited
Partnership of DCP Midstream, LP

 

-iii-



--------------------------------------------------------------------------------

EQUITY RESTRUCTURING AGREEMENT

This Equity Restructuring Agreement (this “Agreement”) is dated as of
November 6, 2019 and is by and between DCP Midstream GP, LP, a Delaware limited
partnership (the “General Partner”) (acting in its individual capacity and not
in its capacity as the general partner of MLP (as defined below)), and DCP
Midstream, LP, a Delaware limited partnership (“MLP”). The General Partner and
MLP are sometimes referred to herein collectively as the “Parties” and
individually as a “Party”.

RECITALS

A. DCP Midstream, LLC, a Delaware limited liability company (“HoldCo”),
delivered a certain non-binding offer letter dated August 26, 2019 to MLP with
respect to a proposed equity restructuring of some of HoldCo’s indirect
ownership interests in MLP.

B. HoldCo is the sole member of DCP Midstream GP, LLC, a Delaware limited
liability company (“DCP GP LLC”), and DCP GP LLC is the general partner of the
General Partner.

C. The General Partner is the general partner of MLP and owns the General
Partner Interest (as defined below), which is evidenced by 2,924,536 General
Partner Units (as defined below), and all of the Incentive Distribution Rights
(as defined below), which entitle the General Partner to certain distributions
and other rights pursuant to the Fourth Amended and Restated Agreement of
Limited Partnership of MLP, dated as of October 4, 2018 (the “Existing MLP
Partnership Agreement”).

D. On the terms and subject to the conditions hereof, (1) the General Partner
Interest will be converted into a non-economic general partner interest in MLP
and (2) the General Partner Units and the Incentive Distribution Rights will be
cancelled and will be converted into 65,000,000 newly-issued Common Units (as
defined below) (the “Restructuring Common Units”) issued by MLP to the General
Partner (in its individual capacity and not in its capacity as the general
partner of MLP) (the “Consideration”).

E. The Special Committee (as defined below) has (1) received an opinion dated
November 4, 2019 from Evercore Group L.L.C., the financial advisor to the
Special Committee, that, as of the date of such opinion and subject to the
assumptions and factors set forth therein, the Consideration to be paid by MLP
pursuant to this Agreement is fair, from a financial point of view, to MLP and
the holders of Common Units other than Phillips 66, Enbridge Inc., the General
Partner, DCP GP LLC and their respective Affiliates (as defined below) (the
“Public Common Unitholders”), (2) by unanimous vote, in good faith, determined
that this Agreement, the Revised MLP Partnership Agreement and the transactions
contemplated hereby and thereby are in the best interests of MLP and the Public
Common Unitholders, (3) by unanimous vote, in good faith, approved this
Agreement, the Revised MLP Partnership Agreement and the transactions
contemplated hereby and thereby and such approval constituted “Special Approval”
for all purposes under the Existing MLP Partnership Agreement and
(4) recommended that the Board of Directors (as defined below) approve this
Agreement, the Revised MLP Partnership Agreement and the transactions
contemplated hereby and thereby.

 

-1-



--------------------------------------------------------------------------------

F. The board of directors of HoldCo has determined that this Agreement and the
transactions contemplated hereby are in the best interests of its members and
the General Partner, acting in its individual capacity (including as the sole
holder of all of the General Partner Units and the Incentive Distribution
Rights) and not in its capacity as the general partner of MLP, and, on behalf of
the General Partner in such capacity, has authorized and approved this
Agreement, the Revised MLP Partnership Agreement and the transactions
contemplated hereby and thereby, such approval constituting “Extraordinary
Approval” for all purposes under the Amended and Restated Limited Liability
Company Agreement of DCP GP LLC, dated as of December 7, 2005, as amended.

G. Following the receipt of the Special Committee’s recommendation referenced
above, the Board of Directors has determined that this Agreement, the Revised
MLP Partnership Agreement and the transactions contemplated hereby and thereby
are in the best interests of MLP and the Public Common Unitholders and has
authorized and approved this Agreement, the Revised MLP Partnership Agreement
and the transactions contemplated hereby and thereby.

H. The General Partner, without the approval of any Limited Partner (as defined
below), may amend any provision of the Existing MLP Partnership Agreement
(1) pursuant to Section 13.1(d)(i) of the Existing MLP Partnership Agreement to
reflect a change that the General Partner determines does not adversely affect
the Limited Partners (including any particular class of Partnership Interests
(as defined below) as compared to other classes of Partnership Interests) in any
material respect, (2) pursuant to Section 13.1(d)(iv) of the Existing MLP
Partnership Agreement to reflect a change that the General Partner determines is
required to effect the intent expressed in the Registration Statement (as
defined below) and/or (3) pursuant to 13.1(g) of the Existing MLP Partnership
Agreement to reflect an amendment that the General Partner determines to be
necessary or appropriate in connection with the authorization of issuance of any
class or series of Partnership Securities (as defined below) pursuant to
Section 5.6 of the Existing MLP Partnership Agreement.

I. The General Partner has determined that the changes to the Existing MLP
Partnership Agreement to be effected by the adoption of the Revised MLP
Partnership Agreement (as defined below) (1) do not adversely affect the Limited
Partners (including any particular class of Partnership Interests as compared to
other classes of Partnership Interests) in any material respect, (2) are
required to effect the intent expressed in the Registration Statement and/or
(3) are necessary or appropriate in connection with the authorization of
issuance of any class or series of Partnership Securities pursuant to
Section 5.6 of the Existing MLP Partnership Agreement.

J. In accordance with Sections 13.3(b) and 13.3(c) of the Existing MLP
Partnership Agreement, the General Partner, in its individual capacity as the
sole holder of the General Partner Interest and the Incentive Distribution
Rights, has consented to and approved the amendment and restatement of the
Existing MLP Partnership Agreement in substantially the form attached as Exhibit
A hereto.

K. In accordance with Sections 5.14(b)(iii)(B), 5.15(b)(iii)(B) and
5.16(b)(iii)(C) of the Existing MLP Partnership Agreement, the changes to the
Existing MLP Partnership Agreement to be effected by the adoption of the Revised
MLP Partnership Agreement do not have a material adverse effect on the powers,
preferences, duties or special rights of the Series A Preferred Units, the
Series B Preferred Units or the Series C Preferred Units.

 

-2-



--------------------------------------------------------------------------------

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

1.1. Certain Defined Terms. Capitalized terms used herein and not defined
elsewhere in this Agreement shall have the meanings given such terms as is set
forth below.

“Affiliate” shall mean, when used with respect to a specified Person, any other
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with the specified Person as of the time or for the time
periods during which such determination is made. For purposes of this definition
“control”, when used with respect to any specified Person, shall mean the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have the meanings correlative to
the foregoing. Notwithstanding the foregoing, the term “Affiliate” when applied
to (a) MLP shall not include HoldCo, Enbridge Inc., a Canadian corporation, or
Phillips 66, a Delaware corporation, or any entities owned, directly or
indirectly, by HoldCo, Enbridge Inc. or Phillips 66, other than entities owned,
directly or indirectly, by MLP and (b) the General Partner shall not include MLP
or any entities owned, directly or indirectly, by MLP.

“Agreed Tax Treatment” shall have the meaning given such term in Section 5.1.

“Agreement” shall have the meaning given such term in the introductory
paragraph.

“Board of Directors” shall have the meaning given such term in the Existing MLP
Partnership Agreement.

“Business Day” shall mean any day, other than Saturday and Sunday, on which
federally-insured commercial banks in Houston, Texas are generally open for
business and capable of sending and receiving wire transfers.

“Capital Account” shall have the meaning given such term in the Existing MLP
Partnership Agreement.

“Carrying Values” shall have the meaning given such term in the Existing MLP
Partnership Agreement.

“Claim” shall mean any written demand, claim or notice by a Third Person of
noncompliance or violation or Proceeding.

“Closing” shall have the meaning given such term in Section 2.1.

“Code” shall mean the U.S. Internal Revenue Code of 1986.

 

-3-



--------------------------------------------------------------------------------

“Common Units” shall have the meaning given such term in the Existing MLP
Partnership Agreement.

“DCP GP LLC” shall have the meaning given such term in the recitals.

“Dispute” shall mean any dispute, claim, counterclaim, demand, cause of action,
controversy or other matter in question arising out of or relating to this
Agreement, or the alleged breach hereof, or in any way relating to the subject
matter of this Agreement or the relationship between the Parties created by this
Agreement, regardless of whether (a) allegedly extra-contractual in nature,
(b) sounding in contract, tort or otherwise, (c) provided for by applicable Law
or otherwise, or (d) seeking damages or any other relief, whether at law, in
equity or otherwise.

“Exhibits” shall mean the exhibits attached to and made a part of this
Agreement.

“Existing MLP Partnership Agreement” shall have the meaning given such term in
the recitals.

“Financial Projections” shall mean the financial projections prepared by the
General Partner’s management and delivered by the General Partner on
September 5, 2019 for use of the Special Committee in the form of a Microsoft
Excel file named “DCP Model_9-5-19.xlsx”, as supplemented by the Preliminary
2020 Budget Summary dated September 2019 prepared by the General Partner’s
management and reviewed with the Board of Directors on October 9, 2019 and
subsequently delivered on October 20, 2019 for use of the Special Committee.

“General Partner” shall have the meaning given such term in the introductory
paragraph.

“General Partner Interest” shall have the meaning given such term in the
Existing MLP Partnership Agreement.

“General Partner Units” shall have the meaning given such term in the Existing
MLP Partnership Agreement.

“Governmental Authority” shall mean (a) the United States or any state or
political subdivision thereof within the United States and (b) any court or any
governmental or administrative department, commission, board, bureau or agency
of the United States or of any state or political subdivision thereof within the
United States.

“HoldCo” shall have the meaning given such term in the recitals.

“Incentive Distribution Rights” shall have the meaning given such term in the
Existing MLP Partnership Agreement.

“Knowledge of the General Partner” shall mean the actual knowledge of the
following individuals after reasonable inquiry: Wouter T. van Kempen, Sean P.
O’Brien, Donald A. Baldridge and Brian S. Frederick.

 

-4-



--------------------------------------------------------------------------------

“Law” shall mean any applicable statute, law (including common law), regulation,
rule, ruling, ordinance, order, restriction, requirement, writ, judgment,
injunction, decree or other official act of or by any Governmental Authority.

“Lien” shall mean any lien, mortgage, easement, pledge, claim, charge, security
interest or other encumbrance, option or defect on title.

“Limited Partner” shall have the meaning given such term in the Existing MLP
Partnership Agreement.

“MLP” shall have the meaning given such term in the introductory paragraph.

“Partnership Interests” shall have the meaning given such term in the Existing
MLP Partnership Agreement.

“Partnership Securities” shall have the meaning given such term in the Existing
MLP Partnership Agreement.

“Party” or “Parties” shall have the meaning given such term in the introductory
paragraph.

“Person” shall mean any natural person, corporation, company, partnership
(general or limited), limited liability company, trust, joint venture, joint
stock company, unincorporated organization, Governmental Authority, or other
entity or association.

“Proceeding” shall mean any action, suit, claim, investigation, review or other
judicial or administrative proceeding, at Law or in equity, before or by any
Governmental Authority or arbitration or other dispute resolution proceeding.

“Public Common Unitholders” shall have the meaning given such term in the
recitals.

“Registration Statement” shall have the meaning given such term in the Existing
MLP Partnership Agreement.

“Restructuring Common Units” shall have the meaning given such term in the
recitals.

“Revised MLP Partnership Agreement” shall have the meaning given such term in
Section 2.2.

“Securities Act” shall mean the Securities Act of 1933.

“Series A Preferred Unit” shall have the meaning given such term in the Existing
MLP Partnership Agreement.

“Series B Preferred Unit” shall have the meaning given such term in the Existing
MLP Partnership Agreement.

“Series C Preferred Unit” shall have the meaning given such term in the Existing
MLP Partnership Agreement.

 

-5-



--------------------------------------------------------------------------------

“Special Approval” shall have the meaning given such term in the Existing MLP
Partnership Agreement.

“Special Committee” shall mean the Special Committee of the Board of Directors
that is a “Special Committee” within the meaning given such term in the Existing
MLP Partnership Agreement.

“Tax” shall mean any federal, state, local or foreign income tax, ad valorem
tax, excise tax, sales tax, use tax, franchise tax, real or personal property
tax, transfer tax, gross receipts tax or other tax, assessment, duty, fee, levy
or other governmental charge, together with and including, any and all interest,
fines, penalties, assessments, and additions to Tax resulting from, relating to,
or incurred in connection with any of those or any contest or dispute thereof.

“Third Person” shall mean any Person other than a Party or its Affiliates.

“Transaction Documents” shall mean this Agreement, the Revised MLP Partnership
Agreement and any certificate, notice, filing or similar document related to any
of the foregoing to be delivered at the Closing.

“Transfer Agent” shall have the meaning given such term in the Existing MLP
Partnership Agreement.

“Transfer Taxes” shall have the meaning given such term in Section 5.2(c).

“Treasury Regulations” shall mean the regulations promulgated under the Code.

1.2. Other Definitional Provisions. As used in this Agreement, unless expressly
stated otherwise or the context requires otherwise, (a) all references to an
“Article,” “Section,” or “subsection” shall be to an Article, Section, or
subsection of this Agreement; (b) the words “this Agreement,” “hereof,”
“hereunder,” “herein,” “hereby,” or words of similar import shall refer to this
Agreement as a whole and not to a particular Article, Section, subsection,
clause or other subdivision hereof; (c) the words used herein shall include the
masculine, feminine and neuter gender, and the singular and the plural;
(d) wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
(e) the word “or” shall not be exclusive, unless the context in which such word
appears dictates otherwise; (f) the word “day” or “days” means a calendar day or
days, unless otherwise denoted as a Business Day; (g) any reference to a Law
shall include any amendment thereof or any successor thereto and any rules and
regulations promulgated thereunder; (h) references herein to the “United States”
mean the United States of America and its territories and possessions; and
(i) all references to currency herein shall be to the lawful currency of the
United States, unless otherwise specified.

1.3. Headings. The headings of the Articles and Sections of this Agreement and
of the Exhibits are included for convenience of reference only and shall not be
deemed to constitute part of this Agreement or to affect the construction or
interpretation hereof or thereof.

1.4. Other Terms. Other capitalized terms may be defined elsewhere in the text
of this Agreement and shall have the meaning indicated throughout this
Agreement.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

TRANSACTION; CLOSING

2.1. Time of Closing. On the terms and subject to the conditions set forth
herein, on the date hereof concurrently with the execution and delivery of this
Agreement, the Parties will consummate the transactions contemplated by this
Agreement (the “Closing”) by taking the actions set forth in Sections 2.2 and
2.3.

2.2. Restructuring of the Incentive Distribution Rights and General Partner
Interest. Concurrently with and contingent upon the Closing, the General Partner
shall cause the Existing MLP Partnership Agreement to be amended and restated in
its entirety (acting pursuant to its authority in Sections 13.1(d) and 13.1(g)
of the Existing MLP Partnership Agreement) in substantially the form set forth
in Exhibit A attached hereto (as so amended and restated, the “Revised MLP
Partnership Agreement”). Immediately upon execution and delivery by the General
Partner of the Revised MLP Partnership Agreement at the Closing, (a) the General
Partner Interest shall automatically be converted into a non-economic general
partner interest in MLP, (b) the General Partner Units and the Incentive
Distribution Rights shall be automatically cancelled and converted into the
Restructuring Common Units, (c) the General Partner shall continue as the
general partner of MLP and (d) MLP shall continue without dissolution, in each
case without any further action by any Party.

2.3. Evidencing Conversion. Immediately upon execution and delivery by the
General Partner of the Revised MLP Partnership Agreement at the Closing, MLP
shall direct the Transfer Agent for its Common Units to reflect on its records
the issuance of the Restructuring Common Units to the General Partner in order
to reflect the conversion pursuant to Section 2.2(b).

2.4. Consent, Approval and Agreement of General Partner. In accordance with
Sections 13.3(b) and 13.3(c) of the Existing MLP Partnership Agreement, in its
individual capacity as the sole holder of the General Partner Interest and the
Incentive Distribution Rights, the General Partner hereby consents to and
approves the amendment and restatement of the Existing MLP Partnership Agreement
in substantially the form attached hereto as Exhibit A.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE GENERAL PARTNER

The General Partner represents and warrants to MLP as follows:

3.1. Organization, Good Standing and Authorization. The General Partner is a
limited partnership duly formed, validly existing and in good standing under the
Laws of the State of Delaware. The execution and delivery of this Agreement and
each other Transaction Document to which the General Partner is or will be a
party and the consummation by the General Partner of the transactions
contemplated hereby and thereby have been (or will be, prior to the execution
and delivery thereof) duly and validly authorized by all necessary limited
partnership action by the General Partner. This Agreement and each other
Transaction Document to which the General Partner is or will be a party has been
or will be duly executed and delivered by the General Partner. The General
Partner has all requisite partnership power and authority to enter into this
Agreement and each other Transaction Document to which it is or will be a party,
to perform its obligations hereunder and thereunder and to carry out the
transactions contemplated hereby and thereby.

 

-7-



--------------------------------------------------------------------------------

3.2. Enforceability. This Agreement constitutes, and upon execution of and
delivery by the General Partner of the other Transaction Documents to which the
General Partner is or will be a party, such Transaction Documents will
constitute, valid and binding obligations of the General Partner, enforceable
against the General Partner in accordance with their respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium and other
similar Laws affecting creditors’ rights generally and general principles of
equity.

3.3. No Conflicts. The execution, delivery and performance by the General
Partner of this Agreement and each other Transaction Document to which it is or
will be a party and the consummation of the transactions contemplated hereby or
thereby will not:

(a) conflict with, constitute a breach, violation or termination of, give rise
to any Lien, right of termination, cancellation or acceleration of or result in
the loss of any right or benefit under, any agreement to which the General
Partner is or will be a party, including the Existing MLP Partnership Agreement;

(b) conflict with or violate the limited partnership agreement of the General
Partner; or

(c) violate any Law applicable to the General Partner;

except, in each case, as would not, individually or in the aggregate, prevent or
materially delay or impair the ability of the General Partner to consummate the
transactions contemplated by this Agreement.

3.4. Consents, Approvals, Authorizations and Governmental Regulations. No
material order, consent, waiver, permission, authorization or approval of, or
exemption by, or the giving of notice to or the registration or filing with, any
Third Person, is necessary for the General Partner to execute, deliver and
perform this Agreement or for the General Partner to execute, deliver and
perform each other Transaction Document to which it is or will be a party.

3.5. Title to General Partner Interest and Incentive Distribution Rights. The
General Partner has good and valid title to the General Partner Interest, the
General Partner Units and the Incentive Distribution Rights and, except as
provided or created by the Existing MLP Partnership Agreement, the Securities
Act or other applicable securities Laws, the General Partner Interest, the
General Partner Units and the Incentive Distribution Rights are free and clear
of any (a) restrictions on transfer, Liens, Claims, or Proceedings or
(b) encumbrances, options, warrants, purchase rights, preemptive rights,
contracts, commitments, equities or demands, to the extent any of the foregoing
contain or create any right to acquire all or any right in or to the General
Partner Interest, the General Partner Units or the Incentive Distribution
Rights.

3.6. Litigation. There is no injunction, restraining order or Proceeding pending
against the General Partner that restrains or prohibits the consummation of the
transactions contemplated by this Agreement.

 

-8-



--------------------------------------------------------------------------------

3.7. Broker’s or Finder’s Fees. No investment banker, broker, finder or other
Person is entitled to any brokerage or finder’s fee or similar commission in
respect thereof based in any way on agreements, arrangements or understandings
made by or on behalf of the General Partner or any of its Affiliates which is,
or following the Closing would be, an obligation of MLP or any of its
subsidiaries (other than the fees and expenses of Evercore Group L.L.C., the
financial advisor to the Special Committee).

3.8. Disclaimers and Acknowledgements. THE GENERAL PARTNER ACKNOWLEDGES THAT MLP
HAS NOT MADE, AND MLP HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, RELATING TO MLP OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OTHER THAN THE REPRESENTATIONS AND
WARRANTIES IN ARTICLE IV AND SECTION 5.2(a) OF THIS AGREEMENT.

3.9. Investment Intent. The General Partner is acquiring the Restructuring
Common Units for its own account, and not with a view to, or for sale in
connection with, the distribution thereof in violation of state or federal Law.
The General Partner acknowledges that the Restructuring Common Units have not
been registered under the Securities Act or the securities Laws of any state and
that the General Partner has no obligation or right to register the
Restructuring Common Units except as set forth in the Revised MLP Partnership
Agreement. Without such registration, the Restructuring Common Units may not be
sold, pledged, hypothecated or otherwise transferred unless it is determined
that such registration is not required. The General Partner, either itself or
through DCP GP LLC or DCP GP LLC’s managers, officers, employees or agents, has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of an investment such as an
investment in the Restructuring Common Units, and the General Partner, either
through itself or DCP GP LLC or DCP GP LLC’s managers, officers, employees or
agents, has evaluated the merits and risks of the investment in the
Restructuring Common Units.

3.10. Management Projections. The Financial Projections, which were provided to
the Special Committee as part of the review in connection with this Agreement
and the other Transaction Documents, were prepared and delivered in good faith
and were materially consistent with the General Partner’s management’s
expectations regarding the business of MLP and its subsidiaries at the time they
were prepared, and to the Knowledge of the General Partner, no event or
circumstance has occurred since the time the Financial Projections were prepared
that would materially change the Financial Projections in a manner adverse to
MLP which has not been disclosed to the Special Committee.

3.11. No Other Representations or Warranties. Except for the representations and
warranties contained in this Article III and Section 5.2(a), the General Partner
makes no other express or implied representation or warranty with respect to
MLP, the General Partner Interest, the General Partner Units, the Incentive
Distribution Rights or the transactions contemplated by this Agreement and the
other Transaction Documents, and disclaims any other representations or
warranties.

 

-9-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF MLP

MLP hereby represents and warrants to the General Partner as follows:

4.1. Organization, Good Standing and Authorization. MLP is a limited partnership
duly formed, validly existing and in good standing under the Laws of the State
of Delaware. The execution and delivery of this Agreement and each other
Transaction Document to which MLP is or will be a party and the consummation by
MLP of the transactions contemplated hereby and thereby have been (or will be,
prior to the execution and delivery thereof) duly and validly authorized by all
necessary partnership action by MLP. This Agreement and each other Transaction
Document to which MLP is or will be a party has been or will be duly executed
and delivered by MLP. MLP has all requisite partnership power and authority to
enter into this Agreement and each other Transaction Document to which it is or
will be a party, to perform its obligations hereunder and thereunder and to
carry out the transactions contemplated hereby and thereby.

4.2. Enforceability. This Agreement constitutes, and upon execution and delivery
of the other Transaction Documents to which MLP is or will be a party, such
Transaction Documents will constitute, valid and binding obligations of MLP,
enforceable against MLP in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
Laws affecting creditors’ rights generally and general principles of equity.

4.3. Validly Issued Restructuring Common Units. The Restructuring Common Units
issued pursuant to Article II have been duly authorized for issuance and sale to
the General Partner and are validly issued and fully paid (to the extent
required under the Revised MLP Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by matters described in Sections
17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership
Act).

4.4. No Conflicts. The execution, delivery and performance by MLP of this
Agreement and the other Transaction Documents to which MLP is or will be a party
and the consummation of the transactions contemplated hereby or thereby will
not:

(a) conflict with, constitute a breach, violation or termination of, give rise
to any Lien, right of termination, cancellation or acceleration of or result in
the loss of any right or benefit under, any agreement to which MLP is or will be
a party;

(b) conflict with or violate the Existing MLP Partnership Agreement, or result
in the creation of a Lien on the Restructuring Common Units; or

(c) violate any Law applicable to MLP;

except, in each case, as would not, individually or in the aggregate, prevent or
materially delay or impair the ability of MLP to consummate the transactions
contemplated by this Agreement.

4.5. Consents, Approvals, Authorizations and Governmental Regulations. No
material order, consent, waiver, permission, authorization or approval of, or
exemption by, or the giving of notice to or the registration or filing with, any
Third Person, is necessary for MLP to execute, deliver and perform this
Agreement or the other Transaction Documents to which it is or will be a party.

 

-10-



--------------------------------------------------------------------------------

4.6. Litigation. There is no injunction, restraining order or Proceeding pending
against MLP that restrains or prohibits the consummation of the transactions
contemplated by this Agreement.

4.7. Disclaimers and Acknowledgements.

(a) MLP ACKNOWLEDGES THAT THE GENERAL PARTNER HAS NOT MADE, AND THE GENERAL
PARTNER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY OTHER REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, RELATING TO MLP, THE GENERAL PARTNER UNITS, THE
INCENTIVE DISTRIBUTION RIGHTS OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OTHER THAN THE REPRESENTATIONS AND WARRANTIES IN ARTICLE III AND
SECTION 5.2(a) OF THIS AGREEMENT.

(b) With respect to any projection or forecast delivered by or on behalf of the
General Partner or its Affiliates to the Special Committee, including the
Financial Projections, MLP acknowledges that (i) there are uncertainties
inherent in attempting to make such projections and forecasts, including
uncertainties inherent in making commodity price assumptions, and (ii) MLP is
familiar with such uncertainties.

4.8. Broker’s or Finder’s Fees. No investment banker, broker, finder or other
Person is entitled to any brokerage or finder’s fee or similar commission in
respect thereof based in any way on agreements, arrangements or understandings
made by or on behalf of MLP or any of its Affiliates which is, or following the
Closing would be, an obligation of the General Partner or any of its Affiliates.

4.9. No Other Representations or Warranties. Except for the representations and
warranties contained in this Article IV and Section 5.2(a), MLP makes no other
express or implied representation or warranty with respect to MLP or the
transactions contemplated by this Agreement and the other Transaction Documents,
and disclaims any other representations or warranties.

ARTICLE V

AGREED TAX TREATMENT

5.1. Agreed Tax Treatment. The Parties agree that the transactions contemplated
by this Agreement will be reported for U.S. federal income tax purposes as set
forth in this Section 5.1 (the “Agreed Tax Treatment”). Each Party shall, and
shall cause its controlled Affiliates to, file all tax returns and other reports
consistent with the Agreed Tax Treatment, unless required by Law to do
otherwise.

(a) The transactions contemplated by this Agreement shall be treated as either
(a) a transaction described in Section 721 of the Code in a manner consistent
with Revenue Ruling 84-52, 1984-1 C.B. 157 or (b) a readjustment of partnership
items among existing partners

 

-11-



--------------------------------------------------------------------------------

of a partnership not involving a sale or exchange. As a result, (i) no taxable
gain or loss will be recognized by MLP or the General Partner and, (ii) in the
case of the existing Public Common Unitholders owning Common Units, taxable gain
will be reported only to the extent such Public Common Unitholder’s share of
MLP’s liabilities under Section 752 of the Code is decreased by an amount that
is greater than such Public Common Unitholder’s adjusted tax basis in its Common
Units.

(b) The transactions contemplated by this Agreement should result in an
adjustment to the Capital Accounts of MLP’s partners and the Carrying Values of
MLP’s properties in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(f).

5.2. Tax Representations and Covenants.

(a) Each Party represents that it is not aware of any fact that is in existence
on the date hereof, nor has it taken or agreed to take any action, that would
reasonably be expected to prevent or impede the transactions contemplated by
this Agreement from qualifying for the Agreed Tax Treatment.

(b) Each Party agrees to use its reasonable best efforts to cause the
transactions contemplated by this Agreement to qualify for the Agreed Tax
Treatment, including by not taking or failing to take any action which action or
failure to act such Party knows is reasonably likely to prevent such
qualification.

(c) The Parties anticipate that the transactions contemplated by this Agreement
are exempt from or are otherwise not subject to any sales, use, transfer or
similar Taxes (“Transfer Taxes”). If any Transfer Taxes are due or should
hereafter become due (including penalties and interest thereon) by reason of any
such transactions, such Transfer Taxes shall be borne one-half by MLP and
one-half by the General Partner, except that any interest, additions and
penalties that arise as a result of a Person’s failure to timely and properly
pay its portion of such Transfer Taxes shall be borne exclusively by such
Person. The Parties will, and will cause their Affiliates to, cooperate in the
preparation and filing of any Tax returns and other documentation with respect
to Transfer Taxes.

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.1. Expenses. Unless otherwise specifically provided for herein, each Party
will bear its own costs and expenses (including legal fees and expenses)
incurred in connection with the negotiation of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby;
provided, however, that MLP shall be responsible for the fees and expenses of
Hunton Andrews Kurth LLP, Richards, Layton & Finger, P.A. and Evercore Group
L.L.C., to the extent incurred by the Special Committee, MLP or the General
Partner (on behalf of the Special Committee or MLP) in connection with the
negotiation of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby.

6.2. Further Assurances. From time to time, and without further consideration,
each Party will execute and deliver to the other Party such documents and take
such actions as the other Party may reasonably request in order to more
effectively implement and carry into effect the transactions contemplated by
this Agreement, including any action that may be required for the Restructuring
Common Units to be approved for listing on the New York Stock Exchange.

 

-12-



--------------------------------------------------------------------------------

6.3. Assignment. No Party may assign this Agreement or any of its rights or
obligations arising hereunder without the prior written consent of the other
Parties.

6.4. Entire Agreement, Amendments and Waiver. This Agreement, together with the
other Transaction Documents and all certificates, documents, instruments and
writings that are delivered pursuant hereto and thereto, contain the entire
understanding of the Parties with respect to the transactions contemplated
hereby and supersede all prior agreements, arrangements and understandings
relating to the subject matter hereof. This Agreement may be amended, superseded
or terminated only by a written instrument duly executed by the Parties
specifically stating that it amends, supersedes or terminates this Agreement.
Any of the terms of this Agreement and any condition to a Party’s obligations
hereunder may be waived only in writing by such Party specifically stating that
it waives such term or condition hereof. No waiver by a Party of any one or more
conditions or defaults by the other Party in the performance of any of the
provisions of this Agreement shall operate or be construed as a waiver of any
future condition or default, whether of a like or different character, nor shall
such waiver constitute a continuing waiver unless otherwise expressly provided
in such waiver.

6.5. Severability. Each term and provision of this Agreement is intended to be
severable. If any term or provision hereof is found to be illegal, invalid or
unenforceable for any reason whatsoever, such illegality, invalidity or
unenforceability shall not affect the legality, validity or enforceability of
the remainder of this Agreement. If any provision hereof, or the application
hereof to any Person or any circumstance, is found to be illegal, invalid or
unenforceable, then (a) a suitable and equitable provisions shall be substituted
therefor in order to carry out, so far as may be legal, valid and enforceable,
the intent and purpose of such illegal, invalid or unenforceable provision, and
(b) the remainder hereof and the application of such provision to other Persons
or circumstances shall not be affected by such illegality, invalidity or
unenforceability, nor shall such illegality, invalidity or unenforceability
affect the legality, validity or enforceability of such provision or the
application thereof in any other jurisdiction.

6.6. Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument. A signed copy of this Agreement
and any other Transaction Document delivered by facsimile, e-mail or other means
of electronic transmission shall have the same legal effect as delivery of an
original signed copy of this Agreement or such other Transaction Document.

6.7. Governing Law, Dispute Resolution.

(a) Governing Law. This Agreement shall be governed by, enforced in accordance
with, and interpreted under, the Laws of the State of Delaware, without regard
to any conflict of laws rules or principles thereof that would direct the
application of the Law of another jurisdiction.

 

-13-



--------------------------------------------------------------------------------

(b) Negotiation. In the event of any Dispute, the Parties shall promptly seek to
resolve any such Dispute by negotiations between senior executives of the
Parties who have authority to settle the Dispute. When a Party believes there is
a Dispute under this Agreement, then such Party will give the other Parties
written notice of the Dispute. Within thirty (30) days after receipt of such
notice, the receiving Parties shall submit to the notifying Party a written
response to such notice. Both the notice and the response to such notice shall
include (i) a statement of each Party’s position and a summary of the evidence
and arguments supporting such position, and (ii) the name, title, fax number and
telephone number of the executive or executives who will represent the Party
giving such notice or responding thereto. If the Dispute involves a claim
arising out of the actions of any Person not a signatory to this Agreement, the
receiving Party shall have such additional time as necessary, not to exceed an
additional thirty (30) days, to investigate the Dispute before submitting a
written response to such notice. The executives shall meet at a mutually
acceptable time and place within fifteen (15) days after the date of the
response and thereafter as often as they reasonably deem necessary to exchange
relevant information and to attempt to resolve the Dispute. If one of the
executives intends to be accompanied at a meeting by an attorney, the other
executive shall be given at least five (5) Business Days’ notice of such
intention and may also be accompanied by an attorney.

(c) Failure to Resolve. If a Dispute has not been resolved within sixty
(60) days after the date of the response required to be given pursuant to
Section 6.7(b), or such additional time, if any, that the Parties mutually agree
to in writing, or if the Party receiving such notice of a Dispute denies the
applicability of the provisions of Section 6.7(b) or otherwise refuses to
participate under the provisions of Section 6.7(b), then, subject to the other
provisions of this Agreement, either Party may pursue any remedies available to
it at law or in equity.

(d) Forum; Venue; Submission to Jurisdiction. Except as otherwise set forth in
this Agreement, all actions, suits or proceedings arising out of or relating to
this Agreement or the consummation of the transactions contemplated hereby shall
be heard and determined exclusively in the Court of Chancery in the State of
Delaware, or, if such court does not have jurisdiction over such action, suit or
proceeding, such action, suit or proceeding shall be heard and determined
exclusively in any state or federal court of competent jurisdiction in the State
of Delaware. Consistent with the preceding sentence, each of the General Partner
and MLP hereby (i) irrevocably submits to the exclusive jurisdiction of the
Court of Chancery in the State of Delaware, or, if such court shall not have
jurisdiction, any state or federal court sitting in the State of Delaware (and
the appropriate appellate courts therefrom) for the purpose of any action, suit
or proceeding arising out of or relating to this Agreement or the consummation
of the transactions contemplated hereby brought by any of them, (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such action, suit or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the action, suit or proceeding is
brought in an inconvenient forum, that the venue of the action, suit or
proceeding is improper, or that this Agreement or the transactions contemplated
hereby may not be enforced in or by any of the above-named courts and
(iii) irrevocably consents to and grants any such court exclusive jurisdiction
over the person of such parties and over the subject matter of such action, suit
or proceeding and agrees that mailing of process or other papers in connection
with any such action, suit or proceeding in the manner provided in Section 6.8
or in such other manner as may be permitted by applicable Law shall be valid and
sufficient service thereof.

 

-14-



--------------------------------------------------------------------------------

(e) Damage Limitations. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, NO PARTY HERETO SHALL BE ENTITLED TO RECOVER FROM ANY OTHER
PARTY HERETO ANY AMOUNT IN RESPECT OF EXEMPLARY, PUNITIVE, REMOTE OR SPECULATIVE
DAMAGES, EXCEPT, IN EACH CASE, TO THE EXTENT SUCH DAMAGES ARE FINALLY AND
JUDICIALLY DETERMINED AND PAID TO AN UNAFFILIATED THIRD PARTY. THE FOREGOING
LIMITATIONS ON LIABILITY SHALL APPLY EVEN IN THE EVENT OF THE SOLE, JOINT,
AND/OR CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF
THE PARTY WHOSE LIABILITY IS LIMITED (EXCLUDING GROSS NEGLIGENCE, FRAUD OR
WILLFUL MISCONDUCT).

(f) Jury Waivers. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHTS IT MAY HAVE TO
DEMAND A TRIAL BY JURY WITH RESPECT TO ANY PROCEEDING ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.8. Notices and Addresses. Any notice, request, instruction, waiver or other
communication to be given hereunder by either Party shall be in writing and
shall be considered duly delivered if personally delivered, mailed by certified
mail with the postage prepaid (return receipt requested), sent by messenger or
overnight delivery service, or sent by e-mail to the addresses of the Parties as
follows:

 

MLP:    DCP Midstream, LP
370 – 17th Street, Suite 2500
Denver, Colorado 80202
Telephone: (303) 595-3331
E-Mail: bbackes@dcpmidstream.com
Attn: General Counsel with a copy (which shall not constitute notice) to:   

Hunton Andrews Kurth LLP
600 Travis Street
Houston, Texas 77002
Telephone: (713) 220-4358
E-Mail: bjewell@HuntonAK.com

mbrunger@HuntonAK.com

Attn: Robert V. Jewell and Melinda Brunger

the General Partner:    DCP Midstream GP, LP
370 – 17th Street, Suite 2500
Denver, Colorado 80202
Telephone: (303) 595-3331
E-Mail: bbackes@dcpmidstream.com
Attn: General Counsel

 

-15-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:    Bracewell LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002
Telephone: (713) 221-1122
E-Mail: will.anderson@bracewell.com
Attn: William S. Anderson

or at such other address as either Party may designate by written notice to the
other Party in the manner provided in this Section 6.8. Notice by mail shall be
deemed to have been given and received on the third (3rd) day after posting.
Notice by messenger, overnight delivery service, e-mail (with written
confirmation of receipt) or personal delivery shall be deemed given on the date
of actual delivery.

6.9. Press Releases. Except as may otherwise be required by securities Laws and
public announcements or disclosures that are, in the reasonable opinion of the
Party proposing to make the announcement or disclosure, legally required to be
made, there shall be no press release or public communication concerning the
transactions contemplated by this Agreement by any Party except with the prior
written consent of the Parties not originating such press release or
communication, which consent shall not be unreasonably withheld or delayed. The
Parties shall consult in advance on the necessity for, and the timing and
content of, any communications to be made to the public and, subject to legal
constraints, to the form and content of any application or report to be made to
any Governmental Authority that relates to the transactions contemplated by this
Agreement.

6.10. Third Party Beneficiaries. Nothing in this Agreement shall provide any
benefit to any Third Person or entitle any Third Person to any claim, cause of
action, remedy or right of any kind, it being the intent of the Parties that
this Agreement shall not be construed as a third-party beneficiary contract.

6.11. Negotiated Transaction. The provisions of this Agreement were negotiated
by the Parties, and this Agreement shall be deemed to have been drafted by all
Parties.

6.12. Action by MLP. Any amendment of this Agreement, superseding document or
termination of this Agreement or waiver of a provision of this Agreement as
provided in Section 6.4 shall require Special Approval by the Special Committee
on behalf of MLP.

[Remainder of page intentionally left blank; signature page follows.]

 

-16-



--------------------------------------------------------------------------------

THE PARTIES HAVE signed this Agreement by their duly authorized officials as of
the date first set forth above.

 

DCP MIDSTREAM GP, LP (acting in its individual capacity and not in its capacity
as the general partner of MLP) By:  

DCP Midstream GP, LLC,

Its General Partner

 

By:   /s/ Brent L. Backes Name: Brent L. Backes Title: Group Vice President and
General Counsel

 

DCP MIDSTREAM, LP

By:

 

DCP MIDSTREAM GP, LP,

Its General Partner

By:  

DCP MIDSTREAM GP, LLC,

Its General Partner

 

By:   /s/ Michael S. Richards Name: Michael S. Richards Title: Vice President,
Deputy General Counsel & Corporate Secretary

[Signature Page to Equity Restructuring Agreement]



--------------------------------------------------------------------------------

Exhibit A

Execution Version

 

 

 

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

DCP MIDSTREAM, LP

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I DEFINITIONS

     2  

Section 1.1

   Definitions      2  

Section 1.2

   Construction      25  

Article II ORGANIZATION

     25  

Section 2.1

   Formation      25  

Section 2.2

   Name      25  

Section 2.3

   Registered Office; Registered Agent; Principal Office; Other Offices      25
 

Section 2.4

   Purpose and Business      26  

Section 2.5

   Powers      26  

Section 2.6

   Power of Attorney      26  

Section 2.7

   Term      27  

Section 2.8

   Title to Partnership Assets      28  

Article III RIGHTS OF LIMITED PARTNERS

     28  

Section 3.1

   Limitation of Liability      28  

Section 3.2

   Management of Business      28  

Section 3.3

   Outside Activities of the Limited Partners      29  

Section 3.4

   Rights of Limited Partners      29  

Article IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS

     30  

Section 4.1

   Certificates      30  

Section 4.2

   Mutilated, Destroyed, Lost or Stolen Certificates      30  

Section 4.3

   Record Holders      31  

Section 4.4

   Transfer Generally      31  

Section 4.5

   Registration and Transfer of Limited Partner Interests      32  

Section 4.6

   Transfer of the General Partner’s General Partner Interest      32  

Section 4.7

   [Reserved.]      33  

Section 4.8

   Restrictions on Transfers      33  

Section 4.9

   Citizenship Certificates; Non-citizen Assignees      34  

Section 4.10

   Redemption of Partnership Interests of Non-citizen Assignees      35  

 

i



--------------------------------------------------------------------------------

Article V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

     36  

Section 5.1

   Conversion of the General Partner Interest and Cancellation of Incentive
Distribution Rights      36  

Section 5.2

   [Reserved.]      36  

Section 5.3

   [Reserved.]      36  

Section 5.4

   Interest and Withdrawal      36  

Section 5.5

   Capital Accounts      37  

Section 5.6

   Issuances of Additional Partnership Securities      39  

Section 5.7

   [Reserved.]      40  

Section 5.8

   Limited Preemptive Right      40  

Section 5.9

   Splits and Combinations      41  

Section 5.10

   Fully Paid and Non-Assessable Nature of Limited Partner Interests      41  

Section 5.11

   [Reserved.]      41  

Section 5.12

   [Reserved.]      41  

Section 5.13

   [Reserved.]      41  

Section 5.14

   Establishment of Terms of Series A Preferred Units      42  

Section 5.15

   Establishment of Terms of Series B Preferred Units      52  

Section 5.16

   Establishment of Terms of Series C Preferred Units      61  

Article VI ALLOCATIONS AND DISTRIBUTIONS

     71  

Section 6.1

   Allocations for Capital Account Purposes      71  

Section 6.2

   Allocations for Tax Purposes      76  

Section 6.3

   Requirement and Characterization of Distributions; Distributions to Record
Holders      79  

Section 6.4

   [Reserved.]      79  

Section 6.5

   [Reserved.]      79  

Section 6.6

   [Reserved.]      80  

Section 6.7

   [Reserved.]      80  

Section 6.8

   [Reserved.]      80  

Section 6.9

   [Reserved.]      80  

Section 6.10

   [Reserved.]      80  

Section 6.11

   Special Provisions Relating to the Holders of Series A Preferred Units,
Series B Preferred Units, and Series C Preferred Units      80  

Article VII MANAGEMENT AND OPERATION OF BUSINESS

     80  

Section 7.1

   Management      80  

Section 7.2

   Certificate of Limited Partnership      82  

 

ii



--------------------------------------------------------------------------------

Section 7.3

   Restrictions on the General Partner’s Authority      82  

Section 7.4

   Reimbursement of the General Partner      83  

Section 7.5

   Outside Activities      84  

Section 7.6

   Loans from the General Partner; Loans or Contributions from the Partnership
or Group Members      85  

Section 7.7

   Indemnification      85  

Section 7.8

   Liability of Indemnitees      87  

Section 7.9

   Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties      87  

Section 7.10

   Other Matters Concerning the General Partner      89  

Section 7.11

   Purchase or Sale of Partnership Securities      89  

Section 7.12

   Registration Rights of the General Partner and its Affiliates      90  

Section 7.13

   Reliance by Third Parties      93  

Article VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS

     93  

Section 8.1

   Records and Accounting      93  

Section 8.2

   Fiscal Year      94  

Section 8.3

   Reports      94  

Article IX TAX MATTERS

     94  

Section 9.1

   Tax Returns and Information      94  

Section 9.2

   Tax Elections      94  

Section 9.3

   Tax Controversies      95  

Section 9.4

   Withholding      95  

Article X ADMISSION OF PARTNERS

     96  

Section 10.1

   Admission of Limited Partners      96  

Section 10.2

   Admission of Successor General Partner      96  

Section 10.3

   Amendment of Agreement and Certificate of Limited Partnership      97  

Article XI WITHDRAWAL OR REMOVAL OF PARTNERS

     97  

Section 11.1

   Withdrawal of the General Partner      97  

Section 11.2

   Removal of the General Partner      98  

Section 11.3

   Interest of Departing General Partner and Successor General Partner      99  

Section 11.4

   [Reserved.]      100  

Section 11.5

   Withdrawal of Limited Partners      100  

Article XII DISSOLUTION AND LIQUIDATION

     100  

Section 12.1

   Dissolution      100  

 

iii



--------------------------------------------------------------------------------

Section 12.2

   Continuation of the Business of the Partnership After Dissolution      101  

Section 12.3

   Liquidator      101  

Section 12.4

   Liquidation      102  

Section 12.5

   Cancellation of Certificate of Limited Partnership      102  

Section 12.6

   Return of Contributions      102  

Section 12.7

   Waiver of Partition      103  

Section 12.8

   Capital Account Restoration      103  

Article XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

     103  

Section 13.1

   Amendments to be Adopted Solely by the General Partner      103  

Section 13.2

   Amendment Procedures      104  

Section 13.3

   Amendment Requirements      105  

Section 13.4

   Special Meetings      105  

Section 13.5

   Notice of a Meeting      106  

Section 13.6

   Record Date      106  

Section 13.7

   Adjournment      106  

Section 13.8

   Waiver of Notice; Approval of Meeting; Approval of Minutes      107  

Section 13.9

   Quorum and Voting      107  

Section 13.10

   Conduct of a Meeting      107  

Section 13.11

   Action Without a Meeting      108  

Section 13.12

   Right to Vote and Related Matters      108  

Article XIV MERGER, CONSOLIDATION OR CONVERSION

     109  

Section 14.1

   Authority      109  

Section 14.2

   Procedure for Merger, Consolidation or Conversion      109  

Section 14.3

   Approval by Limited Partners      111  

Section 14.4

   Certificate of Merger      112  

Section 14.5

   Effect of Merger, Consolidation or Conversion      112  

Article XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

     113  

Section 15.1

   Right to Acquire Limited Partner Interests      113  

Article XVI GENERAL PROVISIONS

     115  

Section 16.1

   Addresses and Notices      115  

Section 16.2

   Further Action      115  

Section 16.3

   Binding Effect      115  

Section 16.4

   Integration      115  

 

iv



--------------------------------------------------------------------------------

Section 16.5

   Creditors      116  

Section 16.6

   Waiver      116  

Section 16.7

   Third-Party Beneficiaries      116  

Section 16.8

   Counterparts      116  

Section 16.9

   Applicable Law      116  

Section 16.10

   Invalidity of Provisions      116  

Section 16.11

   Consent of Partners      116  

Section 16.12

   Facsimile Signatures      116  

 

v



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF

DCP MIDSTREAM, LP

THIS FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF DCP
MIDSTREAM, LP dated as of November 6, 2019, is entered into by and between DCP
Midstream GP, LP, a Delaware limited partnership, as the General Partner, and
the Limited Partners, together with any other Persons who become Partners in the
Partnership or parties hereto as provided herein. In consideration of the
covenants, conditions and agreements contained herein, the parties hereto hereby
agree as follows:

RECITALS

WHEREAS, the General Partner and the Organizational Limited Partner entered into
the Agreement of Limited Partnership of DCP Midstream, LP on August 5, 2005;

WHEREAS, the General Partner and the Organizational Limited Partner entered into
the Amended and Restated Agreement of Limited Partnership on December 7, 2005
and therefore admitted additional Limited Partners in connection with the
Initial Offering;

WHEREAS, the General Partner and the Limited Partners entered into the Second
Amended and Restated Agreement of Limited Partnership on November 1, 2006;

WHEREAS, the General Partner and the Limited Partners entered into the Third
Amended and Restated Agreement of Limited Partnership on May 11, 2018;

WHEREAS, the General Partner and the Limited Partners entered into the Fourth
Amended and Restated Agreement of Limited Partnership on October 4, 2018 (the
“Fourth Amended and Restated Partnership Agreement”);

WHEREAS, on the date hereof, the Partnership and the General Partner (acting in
its individual capacity and not in its capacity as the general partner of the
Partnership) entered into an Equity Restructuring Agreement (the “Equity
Restructuring Agreement”) pursuant to which, upon execution and delivery of this
Agreement concurrently with the closing of the transactions contemplated by the
Equity Restructuring Agreement, (a) the General Partner Interest (as defined in
the Fourth Amended and Restated Partnership Agreement) evidenced by the General
Partner Units will automatically be converted into the non-economic General
Partner Interest having the rights and obligations specified for the General
Partner Interest in this Agreement, (b) the General Partner Units and the
Incentive Distribution Rights shall be automatically cancelled and converted
into the Restructuring Common Units, (c) the General Partner shall continue as
the sole general partner of the Partnership, and (d) the Partnership shall
continue without dissolution;

WHEREAS, in accordance with Section 13.1 of the Fourth Amended and Restated
Partnership Agreement, the General Partner desires to amend and restate the
Fourth Amended and Restated Partnership Agreement in its entirety to provide
for, among other things, the cancellation of the Incentive Distribution Rights
and the General Partner Units and the conversion of the General Partner Interest
(as defined in the Fourth Amended and Restated Partnership Agreement) into the
non-economic General Partner Interest;



--------------------------------------------------------------------------------

WHEREAS, the General Partner has determined that the changes to the Fourth
Amended and Restated Partnership Agreement reflected in this Agreement (a) do
not adversely affect the Limited Partners (including any particular class of
Partnership Interests as compared to other classes of Partnership Interests) in
any material respect, (b) are required to effect the intent expressed in the
Registration Statement, and/or (c) are necessary or appropriate in connection
with the authorization of the issuance of the Restructuring Common Units and the
non-economic General Partner Interest; and

WHEREAS, in accordance with Sections 13.3(b) and 13.3(c) of the Fourth Amended
and Restated Partnership Agreement, the General Partner, in its individual
capacity as the sole holder of the Incentive Distribution Rights and the General
Partner Interest (as defined in the Fourth Amended and Restated Partnership
Agreement), has consented to and approved the transactions contemplated by the
Equity Restructuring Agreement and the amendment and restatement of the Fourth
Amended and Restated Partnership Agreement pursuant to this Agreement.

NOW, THEREFORE, the Fourth Amended and Restated Partnership Agreement is hereby
amended and restated as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, merger, stock acquisition or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing the operating capacity or revenues of the
Partnership Group from the operating capacity or revenues of the Partnership
Group existing immediately prior to such transaction.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each fiscal year of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such fiscal year, are reasonably expected to be allocated to such Partner in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such fiscal year, are reasonably expected to be made to
such Partner in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Partner’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Section 6.1(d)(i)
or Section 6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
The “Adjusted Capital Account” of a Partner in respect of a Common Unit, a
Series A Preferred Unit, a Series B Preferred Unit, a Series C Preferred Unit,
or any other Partnership Interest shall be the amount that such Adjusted Capital
Account would be if such Common Unit, Series A Preferred Unit, Series B
Preferred Unit, Series C Preferred Unit, or other Partnership Interest were the
only interest in the Partnership held by such Partner from and after the date on
which such Common Unit, Series A Preferred Unit, Series B Preferred Unit, Series
C Preferred Unit, or other Partnership Interest was first issued.

 

2



--------------------------------------------------------------------------------

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d)(i) or 5.5(d)(ii).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question; provided that, for the
avoidance of doubt, the term “Affiliate” includes any Person that, directly or
indirectly, is the beneficial owner of 25% or more of the equity interests in
HoldCo or has the right to appoint 25% or more of the members of the board of
directors of HoldCo. As used herein, the term “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).

“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as determined by the
General Partner. The General Partner shall use such method as it determines to
be appropriate to allocate the aggregate Agreed Value of Contributed Properties
contributed to the Partnership in a single or integrated transaction among each
separate property on a basis proportional to the fair market value of each
Contributed Property.

“Agreement” or “Partnership Agreement” means this Fifth Amended and
Restated Agreement of Limited Partnership of DCP Midstream, LP, as it may be
amended, supplemented or restated from time to time.

“Arrears” means, as applicable, that the full cumulative Series A Preferred
Distributions through the most recent Series A Preferred Distribution Payment
Date have not been paid on all Outstanding Series A Preferred Units, that the
full cumulative Series B Preferred Distributions through the most recent
Series B Preferred Distribution Payment Date have not been paid on all
Outstanding Series B Preferred Units, or that the full cumulative Series C
Preferred Distributions through the most recent Series C Preferred Distribution
Payment Date have not been paid on all Outstanding Series C Preferred Units.

“Assignee” means a Person to whom one or more Limited Partner Interests have
been transferred in a manner permitted under this Agreement, but who has not
been admitted in accordance with Section 10.1 as a Limited Partner with respect
to such transferred Limited Partner Interests.

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer or
partner or is, directly or indirectly, the owner of 20% or more of any class of
voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.

 

3



--------------------------------------------------------------------------------

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:

(a) the sum of (i) all cash and cash equivalents of the Partnership Group on
hand at the end of such Quarter, and (ii) if the General Partner so determines,
all or any portion of any additional cash and cash equivalents of the
Partnership Group on hand on the date of determination of Available Cash with
respect to such Quarter, less

(b) the amount of any cash reserves established by the General Partner to
(i) provide for the proper conduct of the business of the Partnership Group
(including reserves for future capital expenditures and for anticipated future
credit needs of the Partnership Group) subsequent to such Quarter, (ii) comply
with applicable law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which any Group Member is a party
or by which it is bound or its assets are subject, (iii) provide funds for
Series A Preferred Distributions, Series B Preferred Distributions, and Series C
Preferred Distributions and (iv) provide funds for distributions under
Section 6.3 in respect of any one or more of the next four Quarters; provided,
however, that the General Partner may not establish cash reserves pursuant to
subclause (iv) above if the effect of such reserves would be that the
Partnership is unable to distribute an amount equal to $0.35 per Common Unit on
all Common Units with respect to such Quarter; and, provided further, that
disbursements made by a Group Member or cash reserves established, increased or
reduced after the end of such Quarter but on or before the date of determination
of Available Cash with respect to such Quarter shall be deemed to have been
made, established, increased or reduced, for purposes of determining Available
Cash, within such Quarter if the General Partner so determines.

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

“Board of Directors” means, with respect to the Board of Directors of the
General Partner, its board of directors or managers, as applicable, if a
corporation or limited liability company, or if a limited partnership, the board
of directors or board of managers of the general partner of the General Partner.

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the States of Colorado or New York shall not be regarded as a Business Day.

“Calculation Agent” means a bank, trust company or other Person as may be
appointed from time to time by the General Partner to act as calculation agent
for the Series A Preferred Units, the Series B Preferred Units, or the Series C
Preferred Units, as applicable.

 

4



--------------------------------------------------------------------------------

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of a Common Unit, a
Series A Preferred Unit, a Series B Preferred Unit, a Series C Preferred Unit,
or any other Partnership Interest shall be the amount that such Capital Account
would be if such Common Unit, Series A Preferred Unit, Series B Preferred Unit,
Series C Preferred Unit, or other Partnership Interest were the only interest in
the Partnership held by such Partner from and after the date on which such
Common Unit, Series A Preferred Unit, Series B Preferred Unit, Series C
Preferred Unit, or other Partnership Interest was first issued.

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership.

“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition of existing, or the
construction of new, capital assets (including, without limitation, gathering
lines, treating facilities, processing plants, fractionation facilities,
pipelines, terminals, docks, truck racks, tankage and other storage,
distribution or transportation facilities and related or similar midstream
assets), or (c) capital contributions by a Group Member to a Person in which a
Group Member has an equity interest to fund such Group Member’s pro rata share
of the cost of the acquisition of existing, or the construction of new, capital
assets (including, without limitation, gathering lines, treating facilities,
processing plants, fractionation facilities, pipelines, terminals, docks, truck
racks, tankage and other storage, distribution or transportation facilities and
related or similar midstream assets) by such Person, in each case if such
addition, improvement, acquisition or construction is made to increase the
operating capacity or revenues of the Partnership Group, in the case of clauses
(a) and (b), or such Person, in the case of clause (c), from the operating
capacity or revenues of the Partnership Group or such Person, as the case may
be, existing immediately prior to such addition, improvement, acquisition or
construction.

“Capital Surplus” has the meaning assigned to such term in Section 6.3(a).

“Carrying Value” means (a) with respect to a Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Partners’ Capital
Accounts in respect of such Contributed Property, and (b) with respect to any
other Partnership property, the adjusted basis of such property for federal
income tax purposes, all as of the time of determination. The Carrying Value of
any property shall be adjusted from time to time in accordance with
Sections 5.5(d)(i) and 5.5(d)(ii) and to reflect changes, additions or other
adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.

“Certificate” means (a) a certificate (i) with respect to Common Units, in
substantially the form of Exhibit A to this Agreement, (ii) with respect to the
Series A Preferred Units, in substantially the form of Exhibit B to this
Agreement, (iii) with respect to the Series B Preferred Units, in substantially
the form of Exhibit C, (iv) with respect to the Series C Preferred Units, in
substantially the form of Exhibit D, (v) in global form in accordance with the
rules and regulations of the Depositary or (vi) in such other form as may be
adopted by the General Partner, issued by the Partnership evidencing ownership
of one or more Common Units; or (b) a certificate, in such form as may be
adopted by the General Partner, issued by the Partnership evidencing ownership
of one or more other Partnership Securities.

 

5



--------------------------------------------------------------------------------

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

“Change of Control” means the occurrence of either of the following after the
Series A Preferred Original Issue Date with respect to the Series A Preferred
Units, after the Series B Preferred Original Issue Date with respect to the
Series B Preferred Units, or after the Series C Preferred Original Issue Date
with respect to the Series C Preferred Units: (a) the direct or indirect lease,
sale, transfer, conveyance or other disposition (other than by way of merger,
consolidation or business combination), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Partnership and the Partnership’s Subsidiaries taken as a whole to any “person”
(as that term is used in Section 13(d)(3) of the Securities Exchange Act); or
(b) the consummation of any transaction (including, without limitation, any
merger, consolidation or business combination), the result of which is that any
Person, other than the Partnership, the General Partner, HoldCo and Phillips 66
and Enbridge Inc. and their respective Subsidiaries, becomes the beneficial
owner, directly or indirectly, of more than 50% of the voting interests of the
Partnership, the General Partner, or HoldCo, measured by voting power rather
than percentage of interests.

“Change of Control Triggering Event” means, with respect to the Series A
Preferred Units, the Series B Preferred Units, or the Series C Preferred Units,
the occurrence of a Change of Control that is accompanied or followed by either
a downgrade by one or more gradations (including both gradations within ratings
categories and between ratings categories) or withdrawal of the rating of the
Series A Preferred Units, the Series B Preferred Units, or the Series C
Preferred Units, as applicable, within the Ratings Decline Period (in any
combination) by all three Named Rating Agencies, as a result of which the rating
of the Series A Preferred Units, the Series B Preferred Units, or the Series C
Preferred Units, as applicable, on any day during such Ratings Decline Period is
below the rating by all three Named Rating Agencies in effect immediately
preceding the first public announcement of the Change of Control (or occurrence
thereof if such Change of Control occurs prior to public announcement).

“Citizenship Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which a Limited Partner certifies
that he (and if he is a nominee holding for the account of another Person, that
to the best of his knowledge such other Person) is an Eligible Citizen.

“claim” (as used in Section 7.12(d)) has the meaning assigned to such term in
Section 7.12(d).

“Closing Date” means the first date on which Common Units were sold by the
Partnership to the Underwriters pursuant to the provisions of the Underwriting
Agreement.

“Closing Price” has the meaning assigned to such term in Section 15.1(a).

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

 

6



--------------------------------------------------------------------------------

“Combined Interest” has the meaning assigned to such term in Section 11.3(a).

“Commission” means the United States Securities and Exchange Commission.

“Common Unit” means a Partnership Security representing a fractional part of the
Partnership Interests of all Limited Partners and Assignees, and having the
rights and obligations specified with respect to Common Units in this Agreement.
The term “Common Unit” does not include a Series A Preferred Unit, a Series B
Preferred Unit, or a Series C Preferred Unit, in each case prior to its
conversion into a Common Unit pursuant to the terms hereof except to the extent
specified herein.

“Common Unit Price” means (a) the amount of cash consideration per Common Unit,
if the consideration to be received in the Change of Control by the holders of
Common Units is solely cash; and (b) the average of the closing prices for
Common Units on the New York Stock Exchange (or other National Securities
Exchange on which the Common Units are then trading) for the ten consecutive
trading days immediately preceding, but not including, the Series A Preferred
Change of Control Conversion Date, the Series B Preferred Change of Control
Conversion Date, or the Series C Preferred Change of Control Conversion Date, as
applicable, if the consideration to be received in the Change of Control by the
holders of Common Units is other than solely cash.

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.

“Contribution Agreement” means that certain Contribution and Conveyance
Agreement, dated as of the Closing Date, among the General Partner, the
Partnership, the Operating Partnership and certain other parties, together with
the additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(x).

“Current Market Price” has the meaning assigned to such term in Section 15.1(a).

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2.

“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.

“Eligible Citizen” means a Person qualified to own interests in real property in
jurisdictions in which any Group Member does business or proposes to do business
from time to time, and whose status as a Limited Partner the General Partner
determines does not or would not subject such Group Member to a significant risk
of cancellation or forfeiture of any of its properties or any interest therein.

 

7



--------------------------------------------------------------------------------

“Equity Credit” means dollar amount or percentage in relation to the stated
liquidation preference amount of (i) $1,000 per Series A Preferred Unit assigned
to the Series A Preferred Units, (ii) $25.00 per Series B Preferred Unit
assigned to the Series B Preferred Units, or (iii) $25.00 per Series C Preferred
Unit assigned to the Series C Preferred Units, as applicable, as equity, rather
than debt, by a rating agency in evaluating the capital structure of the
Partnership.

“Equity Restructuring Agreement” has the meaning assigned to such term in the
recitals.

“Event of Withdrawal” has the meaning assigned to such term in Section 11.1(a).

“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements, and shall not include Maintenance Capital Expenditures.

“Fitch” means Fitch Ratings, Ltd.

“Fourth Amended and Restated Partnership Agreement” has the meaning assigned to
such term in the recitals.

“General Partner” means DCP Midstream GP, LP, a Delaware limited partnership,
and its successors and permitted assigns that are admitted to the Partnership as
general partner of the Partnership, in its capacity as general partner of the
Partnership (except as the context otherwise requires).

“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it), which includes any and
all rights, powers and benefits to which the General Partner is entitled as
provided in this Agreement, together with all obligations of the General Partner
to comply with the terms and provisions of this Agreement. The General Partner
Interest does not include any rights to receive any distributions of cash,
property or other assets of the Partnership upon the liquidation or winding-up
of the Partnership or otherwise.

“General Partner Unit” means a unit outstanding prior to the execution and
delivery of this Agreement that represented a fractional part of the General
Partner Interest (as defined in the Fourth Amended and Restated Partnership
Agreement), which had the rights and obligations specified with respect to
General Partner Units in the Fourth Amended and Restated Partnership Agreement,
all of which have been cancelled pursuant to this Agreement.

“Group” means a Person that with or through any of its Affiliates or Associates
has any contract, arrangement, understanding or relationship for the purpose of
acquiring, holding, voting (except voting pursuant to a revocable proxy or
consent given to such Person in response to a proxy or consent solicitation made
to 10 or more Persons), exercising investment power or disposing of any
Partnership Interests with any other Person that beneficially owns, or whose
Affiliates or Associates beneficially own, directly or indirectly, Partnership
Interests.

“Group Member” means a member of the Partnership Group.

“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar

 

8



--------------------------------------------------------------------------------

organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.

“HoldCo” means DCP Midstream, LLC (formerly known as Duke Energy Field Services,
LLC), a Delaware limited liability company.

“Holder” as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a).

“Incentive Distribution Right” means the non-voting Limited Partner Interests
outstanding prior to the execution and delivery of this Agreement that had the
rights and obligations specified with respect to Incentive Distribution Rights
in the Fourth Amended and Restated Partnership Agreement, all of which have been
cancelled pursuant to this Agreement and the Equity Restructuring Agreement.

“Indemnified Persons” has the meaning assigned to such term in Section 7.12(d).

“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a member, partner,
director, officer, fiduciary or trustee of any Group Member, the General Partner
or any Departing General Partner or any Affiliate of any Group Member, the
General Partner or any Departing General Partner, (e) any Person who is or was
serving at the request of the General Partner or any Departing General Partner
or any Affiliate of the General Partner or any Departing General Partner as an
officer, director, member, partner, fiduciary or trustee of another Person;
provided that a Person shall not be an Indemnitee by reason of providing, on a
fee-for-services basis, trustee, fiduciary or custodial services, and (f) any
Person the General Partner designates as an “Indemnitee” for purposes of this
Agreement.

“Initial Offering” means the initial offering and sale of Common Units to the
public, as described in the Registration Statement.

“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than for items purchased on open account in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) sales of equity interests of any Group Member (including the
Common Units sold to the Underwriters pursuant to the exercise of the
Over-Allotment Option); (c) sales or other voluntary or involuntary dispositions
of any assets of any Group Member other than (i) sales or other dispositions of
inventory, accounts receivable and other assets in the ordinary course of
business, and (ii) sales or other dispositions of assets as part of normal
retirements or replacements; (d) the termination of interest rate swap
agreements; (e) capital contributions; or (f) corporate reorganizations or
restructurings.

“Limited Partner” means, unless the context otherwise requires, each Person that
is or becomes a Limited Partner pursuant to the terms of this Agreement and any
Departing General Partner upon the change of its status from General Partner to
Limited Partner pursuant to Section 11.3, in each case, in such Person’s
capacity as limited partner of the Partnership; provided, however, that when the
term “Limited

 

9



--------------------------------------------------------------------------------

Partner” is used herein in the context of any vote or other approval, including
without limitation Articles XIII (other than Sections 13.3(b) and (c), 13.4,
13.5, 13.6, 13.8, 13.9, 13.10, 13.11, 13.12(b) and (c)) and XIV, such term shall
not, solely for such purpose, include a Series A Preferred Unitholder with
respect to its Series A Preferred Units, a Series B Preferred Unitholder with
respect to its Series B Preferred Units, or a Series C Preferred Unitholder with
respect to its Series C Preferred Units.

“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Common Units, Series A Preferred
Units, Series B Preferred Units, Series C Preferred Units, or other Partnership
Securities or a combination thereof or interest therein, and includes any and
all benefits to which such Limited Partner is entitled as provided in this
Agreement, together with all obligations of such Limited Partner to comply with
the terms and provisions of this Agreement; provided, however, that when the
term “Limited Partner Interest” is used herein in the context of any vote or
other approval, including without limitation Articles XIII (other than Sections
13.3(c), 13.4, 13.5, 13.6, 13.8, 13.9, 13.10, 13.11, 13.12(b) and (c)) and XIV,
such term shall not, solely for such purpose, include a Series A Preferred
Unitholder with respect to its Series A Preferred Units, a Series B Preferred
Unitholder with respect to its Series B Preferred Units, or a Series C Preferred
Unitholder with respect to its Series C Preferred Units.

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.

“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

“London Business Day” means any day on which dealings in deposits in U.S.
dollars are transacted in the London interbank market.

“Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to the capital assets owned by any
Group Member or for the acquisition of existing, or the construction of new,
capital assets) if such expenditures are made to maintain, including over the
long term, the operating capacity or revenues of the Partnership Group.

“Merger Agreement” has the meaning assigned to such term in Section 14.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Named Rating Agency” means (a) each of Moody’s, S&P and Fitch; and (b) if any
of Moody’s, S&P, or Fitch ceases to rate the Series A Preferred Units, the
Series B Preferred Units, or the Series C Preferred Units or fails to make a
rating of the Series A Preferred Units, the Series B Preferred Units, or the
Series C Preferred Units, as the case may be, publicly available for reasons
outside of our control, for the applicable Unit, a “nationally recognized
statistical rating organization” as defined in Section 3(a)(62) under the
Securities Exchange Act selected by the General Partner as a replacement agency
for any or all of Moody’s, S&P, or Fitch, as the case may be.

 

10



--------------------------------------------------------------------------------

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act, and any successor to such
statute.

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 5.5(d)(ii)) at the time such property is distributed,
reduced by any indebtedness either assumed by such Partner or Assignee upon such
distribution or to which such property is subject at the time of distribution,
in either case, as determined under Section 752 of the Code.

“Net Income” means, for any taxable year, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable year over the Partnership’s items of loss and deduction (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable year. The items included in the calculation
of Net Income shall be determined in accordance with Section 5.5(b) and shall
not include any items specially allocated under Section 6.1(d).

“Net Loss” means, for any taxable year, the excess, if any, of the Partnership’s
items of loss and deduction (other than those items taken into account in the
computation of Net Termination Gain or Net Termination Loss) for such taxable
year over the Partnership’s items of income and gain (other than those items
taken into account in the computation of Net Termination Gain or Net Termination
Loss) for such taxable year. The items included in the calculation of Net Loss
shall be determined in accordance with Section 5.5(b) and shall not include any
items specially allocated under Section 6.1(d).

“Net Termination Gain” means, for any taxable year, the sum, if positive, of all
items of income, gain, loss or deduction recognized by the Partnership (a) after
the Liquidation Date or (b) upon the sale, exchange or other disposition of all
or substantially all of the assets of the Partnership Group, taken as a whole,
in a single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group). The items included in the
determination of Net Termination Gain shall be determined in accordance with
Section 5.5(b) and shall not include any items of income, gain or loss specially
allocated under Section 6.1(d).

“Net Termination Loss” means, for any taxable year, the sum, if negative, of all
items of income, gain, loss or deduction recognized by the Partnership (a) after
the Liquidation Date or (b) upon the sale, exchange or other disposition of all
or substantially all of the assets of the Partnership Group, taken as a whole,
in a single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group). The items included in the
determination of Net Termination Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items of income, gain or loss specially
allocated under Section 6.1(d).

“Non-citizen Assignee” means a Person whom the General Partner has determined
does not constitute an Eligible Citizen and as to whose Partnership Interest the
General Partner has become the substituted Limited Partner, pursuant to
Section 4.9.

“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).

 

11



--------------------------------------------------------------------------------

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Sections 6.2(b)(i)(A), 6.2(b)(ii)(A), and 6.2(b)(iii)
if such properties were disposed of in a taxable transaction in full
satisfaction of such liabilities and for no other consideration.

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

“Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).

“Omnibus Agreement” means that certain Omnibus Agreement, dated as of the
Closing Date, among HoldCo, the General Partner, the Partnership, DCP Midstream
Operating, LP, and certain other parties thereto, as such may be amended,
supplemented or restated from time to time.

“Operating Expenditures” means all Partnership Group cash expenditures,
including, but not limited to, taxes, reimbursements of the General Partner in
accordance with this Agreement, interest payments, Maintenance Capital
Expenditures, and non-Pro Rata repurchases of Units (other than those made with
the proceeds of an Interim Capital Transaction), but excluding, subject to the
following:

(a) payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness shall not constitute Operating Expenditures; and

(b) Operating Expenditures shall not include (i) Expansion Capital Expenditures,
(ii) payment of transaction expenses (including taxes) relating to Interim
Capital Transactions, (iii) Series A Preferred Redemption Payments, (iv) Series
B Preferred Redemption Payments, (v) Series C Preferred Redemption Payments, or
(vi) distributions to Partners. Where capital expenditures consist of both
Maintenance Capital Expenditures and Expansion Capital Expenditures, the General
Partner, with the concurrence of the Special Committee, shall determine the
allocation between the portion consisting of Maintenance Capital Expenditures
and the portion consisting of Expansion Capital Expenditures and, with respect
to the part of such capital expenditures consisting of Maintenance Capital
Expenditures, the period over which the capital expenditures made for other
purposes will be deducted as an Operating Expenditure in calculating Operating
Surplus.

“Operating Partnership” means DCP Midstream Operating, LP, a Delaware limited
partnership, and any successors thereto.

“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,

(a) the sum of (i) an amount equal to four times the amount needed for any one
Quarter for the Partnership to pay a distribution on all Units at the same per
Unit amount as was distributed immediately preceding the date of determination,
and (ii) all cash receipts of the Partnership Group for the period beginning on
the Closing Date and ending on the last day of such period, but excluding cash
receipts from Interim Capital Transactions, less

 

12



--------------------------------------------------------------------------------

(b) the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period and (ii) the amount of
cash reserves established by the General Partner to provide funds for future
Operating Expenditures; provided, however, that disbursements made (including
contributions to a Group Member or disbursements on behalf of a Group Member) or
cash reserves established, increased or reduced after the end of such period but
on or before the date of determination of Available Cash with respect to such
period shall be deemed to have been made, established, increased or reduced, for
purposes of determining Operating Surplus, within such period if the General
Partner so determines.

Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.

“Organizational Limited Partner” means HoldCo in its capacity as the
organizational limited partner of the Partnership pursuant to this Agreement.

“Outstanding” means, with respect to Partnership Securities, all Partnership
Securities that are issued by the Partnership and reflected as outstanding on
the Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) beneficially owns 20% or more of the Outstanding Partnership
Securities of any class, all Partnership Securities owned by or for the benefit
of such Person or Group shall not be entitled to be voted on any matter and
shall not be considered to be Outstanding when sending notices of a meeting of
Limited Partners to vote on any matter (unless otherwise required by law),
calculating required votes, determining the presence of a quorum or for other
similar purposes under this Agreement, except that Partnership Securities so
owned shall be considered to be Outstanding for purposes of Section 11.1(b)(iv)
(such Partnership Securities shall not, however, be treated as a separate class
of Partnership Securities for purposes of this Agreement or the Delaware Act);
provided, further, that the foregoing limitation shall not apply to (i) any
Person or Group who acquired 20% or more of the Outstanding Partnership
Securities of any class directly from the General Partner or its Affiliates
(other than the Partnership), (ii) any Person or Group who acquired 20% or more
of the Outstanding Partnership Securities of any class then Outstanding directly
or indirectly from a Person or Group described in clause (i) provided that, upon
or prior to such acquisition, the General Partner shall have notified such
Person or Group in writing that such limitation shall not apply, (iii) any
Person or Group who acquired 20% or more of any Partnership Securities issued by
the Partnership with the prior approval of the Board of Directors, (iv) any
Series A Preferred Unitholder in connection with any vote, consent or approval
of the Series A Preferred Unitholders pursuant to Section 5.14(b)(iii), (v) any
Series B Preferred Unitholder in connection with any vote, consent or approval
of the Series B Preferred Unitholders pursuant to Section 5.15(b)(iii), or
(vi) any Series C Preferred Unitholder in connection with any vote, consent or
approval of the Series C Preferred Unitholders pursuant to Section 5.16(b)(iii).

“Over-Allotment Option” means the over-allotment option granted to the
Underwriters by the Partnership pursuant to the Underwriting Agreement.

 

13



--------------------------------------------------------------------------------

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.

“Partners” means the General Partner and the Limited Partners.

“Partnership” means DCP Midstream, LP, a Delaware limited partnership.

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

“Partnership Interest” means an interest in the Partnership, which shall include
the General Partner Interest and Limited Partner Interests.

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Section 1.704-2(d).

“Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including Common Units,
Series A Preferred Units, Series B Preferred Units, and Series C Preferred
Units. “Partnership Security” shall not include the General Partner Interest.

“Paying Agent” means the Transfer Agent, acting in its capacity as paying agent
for the Series A Preferred Units, the Series B Preferred Units, and the Series C
Preferred Units, and its respective successors and assigns or any other paying
agent appointed by the General Partner; provided, however, that if no Paying
Agent is specifically designated for the Series A Preferred Units, the Series B
Preferred Units, or the Series C Preferred Units, the General Partner shall act
in such capacity therefor.

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person other
than the General Partner or any Affiliate of the General Partner who holds
Units.

“Percentage Interest” means as of any date of determination, (a) as to any
Unitholder (other than in respect of Series A Preferred Units, Series B
Preferred Units, and Series C Preferred Units) with respect to Units (other than
in respect of Series A Preferred Units, Series B Preferred Units, and Series C
Preferred Units), as the case may be, the product obtained by multiplying (i)
100% less the percentage applicable to clause (b) below by (ii) the quotient
obtained by dividing (A) the number of Units held by such Unitholder (other than
in respect of Series A Preferred Units, Series B Preferred Units, and Series C
Preferred Units), by (B) the total number of Outstanding Units (other than in
respect of Series A Preferred Units, Series B Preferred Units, and Series C
Preferred Units), and (b) as to the holders of other Partnership Securities
issued by the Partnership in accordance with Section 5.6, the percentage
established as a part of such issuance. The Percentage Interest with respect to
a Series A Preferred Unit, a Series B Preferred Unit, a Series C Preferred Unit,
or the General Partner Interest shall at all times be zero.

 

14



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof, or other entity.

“Preferred Three-Month LIBOR” has the meaning assigned to such term in
Section 5.14(b)(ii)(C).

“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners and Assignees or
Record Holders, apportioned among all Partners and Assignees or Record Holders
in accordance with their relative Percentage Interests, (c) solely when used
with respect to Series A Preferred Units, apportioned equally among all Series A
Preferred Unitholders in accordance with the relative number or percentage of
Series A Preferred Units held by each such Series A Preferred Unitholder,
(d) solely when used with respect to Series B Preferred Units, apportioned
equally among all Series B Preferred Unitholders in accordance with the relative
number or percentage of Series B Preferred Units held by each such Series B
Preferred Unitholder, (e) solely when used with respect to Series C Preferred
Units, apportioned equally among all Series C Preferred Unitholders in
accordance with the relative number or percentage of Series C Preferred Units
held by each such Series C Preferred Unitholder, and (f) when used with respect
to Series A Preferred Units and Series A Preferred Parity Securities, with
respect to Series B Preferred Units and Series B Preferred Parity Securities, or
with respect to Series C Preferred Units and Series C Preferred Parity
Securities, apportioned equally among them in accordance with the relative
amount to be paid or allocated to each group.

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the first fiscal quarter of the Partnership
after the Closing Date, the portion of such fiscal quarter after the Closing
Date.

“Rating Agency” means any nationally recognized statistical rating organization
(within the meaning of Section 3(a)(62) of the Securities Exchange Act) that
publishes a rating for the Partnership.

“Ratings Decline Period” means the period that (a) begins on the occurrence of a
Change of Control and (b) ends 60 days following consummation of such Change of
Control.

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing
without a meeting or entitled to exercise rights in respect of any lawful action
of Limited Partners or (b) the identity of Record Holders entitled to receive
any report or distribution or to participate in any offer.

 

15



--------------------------------------------------------------------------------

“Record Holder” means the Person in whose name a Common Unit is registered on
the books of the Transfer Agent as of the opening of business on a particular
Business Day, or with respect to other Partnership Interests, the Person in
whose name any such other Partnership Interest is registered on the books that
the General Partner has caused to be kept as of the opening of business on such
Business Day.

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.

“Registration Statement” means the Registration Statement on Form S-1 as it has
been or as it may be amended or supplemented from time to time, filed by the
Partnership with the Commission under the Securities Act to register the
offering and sale of the Common Units in the Initial Offering.

“Required Allocations” means (a) any limitation imposed on any allocation of Net
Losses or Net Termination Losses under Section 6.1(b)(i) or Section 6.1(c)(ii)
and (b) any allocation of an item of income, gain, loss or deduction pursuant to
Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv), Section 6.1(d)(v),
Section 6.1(d)(vii), or Section 6.1(d)(ix).

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 6.2(b)(i)(A) or Section 6.2(b)(ii)(A), respectively, to eliminate
Book-Tax Disparities.

“Restructuring Common Units” means 65,000,000 newly-issued Common Units issued
to the General Partner in connection with the transactions contemplated by the
Equity Restructuring Agreement.

“Reuters Page LIBOR01” means the display so designated on the Reuters 3000 Xtra
(or any successor page as may replace the LIBOR01 page on that service, or such
other service as may be nominated by ICE Benchmark Administration Ltd. for the
purpose of displaying London interbank offered rates for U.S. dollar deposits).

“Revaluation Event” means an event that results in an adjustment of the Carrying
Value of each Partnership property pursuant to Section 5.5(d).

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.

“Series A Preferred Alternative Conversion Consideration” has the meaning set
forth in Section 5.14(b)(xi)(D).

 

16



--------------------------------------------------------------------------------

“Series A Preferred Base Liquidation Preference” means a liquidation preference
for each Series A Preferred Unit initially equal to $1,000 per unit.

“Series A Preferred Change of Control Conversion Date” has the meaning set forth
in Section 5.14(b)(xi)(A).

“Series A Preferred Change of Control Conversion Right” has the meaning set
forth in Section 5.14(b)(xi)(A).

“Series A Preferred Common Unit Conversion Consideration” has the meaning set
forth in Section 5.14(b)(xi)(A).

“Series A Preferred Conversion Common Units” means Common Units issued upon
conversion of the Series A Preferred Units pursuant to Section 5.14(b)(xi).

“Series A Preferred Conversion Ratio” has the meaning set forth in
Section 5.14(b)(xi)(C).

“Series A Preferred Current Criteria” means the equity credit criteria of a
Rating Agency for securities such as the Series A Preferred Units, as such
criteria are in effect as of the Series A Preferred Original Issue Date.

“Series A Preferred Distribution Payment Date” means, during the Series A
Preferred Fixed Rate Period, the 15th day of June and December of each year, and
during the Series A Preferred Floating Rate Period, the 15th day of March, June,
September and December of each year; provided, however, that if any Series A
Preferred Distribution Payment Date would otherwise occur on a day that is not a
Business Day, such Series A Preferred Distribution Payment Date shall instead be
on the immediately succeeding Business Day; provided further, that the first
Series A Preferred Distribution Payment Date shall be June 15, 2018.

“Series A Preferred Distribution Period” means a period of time from and
including the preceding Series A Preferred Distribution Payment Date (other than
the initial Series A Preferred Distribution Period, which shall commence on and
include the Series A Preferred Original Issue Date), to, but excluding, the next
Series A Preferred Distribution Payment Date for such Series A Preferred
Distribution Period.

“Series A Preferred Distribution Rate” means an annual rate equal to (i) during
the Series A Preferred Fixed Rate Period, 7.375% of the Series A Preferred
Liquidation Preference and (ii) during the Series A Preferred Floating Rate
Period, a percentage of the Series A Preferred Liquidation Preference equal to
the sum of (a) the Preferred Three-Month LIBOR, as calculated on each applicable
Series A Preferred LIBOR Determination Date, and (b) 5.148%.

“Series A Preferred Distribution Record Date” has the meaning assigned to such
term in Section 5.14(b)(ii)(B).

“Series A Preferred Distributions” means distributions with respect to Series A
Preferred Units pursuant to Section 5.14(b)(ii).

 

17



--------------------------------------------------------------------------------

“Series A Preferred Fixed Rate Period” means the period from and including the
Series A Preferred Original Issue Date to, but not including, December 15, 2022.

“Series A Preferred Floating Rate Period” means the period from and including
December 15, 2022 and thereafter until such time as all of the Outstanding
Series A Preferred Units are redeemed in accordance with Section 5.14(b)(iv) or
are converted in accordance with Section 5.14(b)(xi).

“Series A Preferred Junior Securities” means any class or series of Partnership
Securities that, with respect to distributions on such Partnership Securities
and distributions upon liquidation of the Partnership, ranks junior to the
Series A Preferred Units, including but not limited to Common Units, but
excluding any Series A Preferred Parity Securities and Series A Preferred Senior
Securities.

“Series A Preferred LIBOR Determination Date” means the London Business Day
immediately preceding the first day in each relevant Series A Preferred
Distribution Period.

“Series A Preferred Liquidation Preference” means a liquidation preference for
each Series A Preferred Unit initially equal to $1,000 (subject to adjustment
for any splits, combinations or similar adjustments to the Series A Preferred
Units), which liquidation preference shall be subject to increase by the per
Series A Preferred Unit amount of any accumulated and unpaid Series A Preferred
Distributions (whether or not such distributions shall have been declared).

“Series A Preferred Original Issue Date” means November 20, 2017.

“Series A Preferred Parity Securities” means the Series B Preferred Units, the
Series C Preferred Units, and any class or series of Partnership Interests
established after the Series A Preferred Original Issue Date by the General
Partner, the terms of which class or series expressly provide that it ranks on
parity with the Series A Preferred Units as to distributions and amounts payable
upon a dissolution or liquidation pursuant to Article XII.

“Series A Preferred Ratings Event” means a change by any Rating Agency to the
Series A Preferred Current Criteria, which change results in (i) any shortening
of the length of time for which the Series A Preferred Current Criteria are
scheduled to be in effect with respect to the Series A Preferred Units or (ii) a
lower Equity Credit being given to the Series A Preferred Units than the Equity
Credit that would have been assigned to the Series A Preferred Units by such
Rating Agency pursuant to its Series A Preferred Current Criteria.

“Series A Preferred Redemption Date” has the meaning assigned to such term in
Section 5.14(b)(iv)(A).

“Series A Preferred Redemption Notice” has the meaning assigned to such term in
Section 5.14(b)(iv)(B).

“Series A Preferred Redemption Payments” means payments to be made to the
Series A Preferred Unitholders to redeem Series A Preferred Units in accordance
with Section 5.14(b)(iv).

“Series A Preferred Redemption Price” has the meaning assigned to such term in
Section 5.14(b)(iv)(A).

 

18



--------------------------------------------------------------------------------

“Series A Preferred Senior Securities” means any class or series of Partnership
Interests established after the Series A Preferred Original Issue Date by the
General Partner, the terms of which class or series expressly provide that it
ranks senior to the Series A Preferred Units as to distributions and amounts
payable upon a dissolution or liquidation pursuant to Article XII.

“Series A Preferred Unit” has the meaning assigned to such term in
Section 5.14(a).

“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.

“Series A Preferred Unit Cap” has the meaning set forth in
Section 5.14(b)(xi)(C).

“Series B Preferred Alternative Conversion Consideration” has the meaning set
forth in Section 5.15(b)(xi)(D).

“Series B Preferred Base Liquidation Preference” means a liquidation preference
for each Series B Preferred Unit initially equal to $25.00 per unit.

“Series B Preferred Change of Control Conversion Date” has the meaning set forth
in Section 5.15(b)(xi)(A).

“Series B Preferred Change of Control Conversion Right” has the meaning set
forth in Section 5.15(b)(xi)(A).

“Series B Preferred Common Unit Conversion Consideration” has the meaning set
forth in Section 5.15(b)(xi)(A).

“Series B Preferred Conversion Common Units” means Common Units issued upon
conversion of the Series B Preferred Units pursuant to Section 5.15(b)(xi).

“Series B Preferred Conversion Ratio” has the meaning set forth in
Section 5.15(b)(xi)(C).

“Series B Preferred Current Criteria” means the equity credit criteria of a
Rating Agency for securities such as the Series B Preferred Units, as such
criteria are in effect as of the Series B Preferred Original Issue Date.

“Series B Preferred Distribution Payment Date” means, the 15th day of March,
June, September and December of each year; provided, however, that if any Series
B Preferred Distribution Payment Date would otherwise occur on a day that is not
a Business Day, such Series B Preferred Distribution Payment Date shall instead
be on the immediately succeeding Business Day; provided further, that the
initial Series B Preferred Distribution Payment Date shall be September 15,
2018.

“Series B Preferred Distribution Period” means a period of time from and
including the preceding Series B Preferred Distribution Payment Date (other than
the initial Series B Preferred Distribution Period, which shall commence on and
include the Series B Preferred Original Issue Date), to, but excluding, the next
Series B Preferred Distribution Payment Date for such Series B Preferred
Distribution Period.

 

19



--------------------------------------------------------------------------------

“Series B Preferred Distribution Rate” means an annual rate equal to (i) during
the Series B Preferred Fixed Rate Period, 7.875% of the Series B Preferred
Liquidation Preference and (ii) during the Series B Preferred Floating Rate
Period, a percentage of the Series B Preferred Liquidation Preference equal to
the sum of (a) the Preferred Three-Month LIBOR, as calculated on each applicable
Series B Preferred LIBOR Determination Date, and (b) 4.919%.

“Series B Preferred Distribution Record Date” has the meaning assigned to such
term in Section 5.15(b)(ii)(B).

“Series B Preferred Distributions” means distributions with respect to Series B
Preferred Units pursuant to Section 5.15(b)(ii).

“Series B Preferred Fixed Rate Period” means the period from and including the
Series B Preferred Original Issue Date to, but not including, June 15, 2023.

“Series B Preferred Floating Rate Period” means the period from and including
June 15, 2023 and thereafter until such time as all of the Outstanding Series B
Preferred Units are redeemed in accordance with Section 5.15(b)(iv) or are
converted in accordance with Section 5.15(b)(xi).

“Series B Preferred Junior Securities” means any class or series of Partnership
Securities that, with respect to distributions on such Partnership Securities
and distributions upon liquidation of the Partnership, ranks junior to the
Series B Preferred Units, including, but not limited to, Common Units, but
excluding any Series B Preferred Parity Securities and Series B Preferred Senior
Securities.

“Series B Preferred LIBOR Determination Date” means the London Business Day
immediately preceding the first day in each relevant Series B Preferred
Distribution Period.

“Series B Preferred Liquidation Preference” means a liquidation preference for
each Series B Preferred Unit initially equal to $25.00 (subject to adjustment
for any splits, combinations or similar adjustments to the Series B Preferred
Units), which liquidation preference shall be subject to increase by the per
Series B Preferred Unit amount of any accumulated and unpaid Series B Preferred
Distributions (whether or not such distributions shall have been declared).

“Series B Preferred Original Issue Date” means May 11, 2018.

“Series B Preferred Parity Securities” means the Series A Preferred Units, the
Series C Preferred Units, and any class or series of Partnership Interests
established after the Series B Preferred Original Issue Date by the General
Partner, the terms of which class or series expressly provide that it ranks on
parity with the Series B Preferred Units as to distributions and amounts payable
upon a dissolution or liquidation pursuant to Article XII.

“Series B Preferred Ratings Event” means a change by any Rating Agency to the
Series B Preferred Current Criteria, which change results in (i) any shortening
of the length of time for which the Series B Preferred Current Criteria are
scheduled to be in effect with respect to the Series B Preferred Units or (ii) a
lower Equity Credit being given to the Series B Preferred Units than the Equity
Credit that would have been assigned to the Series B Preferred Units by such
Rating Agency pursuant to its Series B Preferred Current Criteria.

“Series B Preferred Redemption Date” has the meaning assigned to such term in
Section 5.15(b)(iv)(A).

 

20



--------------------------------------------------------------------------------

“Series B Preferred Redemption Notice” has the meaning assigned to such term in
Section 5.15(b)(iv)(B).

“Series B Preferred Redemption Payments” means payments to be made to the Series
B Preferred Unitholders to redeem Series B Preferred Units in accordance with
Section 5.15(b)(iv).

“Series B Preferred Redemption Price” has the meaning assigned to such term in
Section 5.15(b)(iv)(A).

“Series B Preferred Senior Securities” means any class or series of Partnership
Interests established after the Series B Preferred Original Issue Date by the
General Partner, the terms of which class or series expressly provide that it
ranks senior to the Series B Preferred Units as to distributions and amounts
payable upon a dissolution or liquidation pursuant to Article XII.

“Series B Preferred Unit” has the meaning assigned to such term in
Section 5.15(a).

“Series B Preferred Unitholder” means a Record Holder of Series B Preferred
Units.

“Series B Preferred Unit Cap” has the meaning set forth in
Section 5.15(b)(xi)(C).

“Series C Preferred Alternative Conversion Consideration” has the meaning set
forth in Section 5.16(b)(xi)(D).

“Series C Preferred Base Liquidation Preference” means a liquidation preference
for each Series C Preferred Unit initially equal to $25.00 per unit.

“Series C Preferred Change of Control Conversion Date” has the meaning set forth
in Section 5.16(b)(xi)(A).

“Series C Preferred Change of Control Conversion Right” has the meaning set
forth in Section 5.16(b)(xi)(A).

“Series C Preferred Common Unit Conversion Consideration” has the meaning set
forth in Section 5.16(b)(xi)(A).

“Series C Preferred Conversion Common Units” means Common Units issued upon
conversion of the Series C Preferred Units pursuant to Section 5.16(b)(xi).

“Series C Preferred Conversion Ratio” has the meaning set forth in
Section 5.16(b)(xi)(C).

“Series C Preferred Current Criteria” means the equity credit criteria of a
Rating Agency for securities such as the Series C Preferred Units, as such
criteria are in effect as of the Series C Preferred Original Issue Date.

“Series C Preferred Distribution Payment Date” means, the 15th day of January,
April, July and October of each year; provided, however, that if any Series C
Preferred Distribution Payment Date would otherwise occur on a day that is not a
Business Day, such Series C Preferred Distribution Payment Date shall instead be
on the immediately succeeding Business Day; provided further, that the initial
Series C Preferred Distribution Payment Date shall be January 15, 2019.

 

21



--------------------------------------------------------------------------------

“Series C Preferred Distribution Period” means a period of time from and
including the preceding Series C Preferred Distribution Payment Date (other than
the initial Series C Preferred Distribution Period, which shall commence on and
include the Series C Preferred Original Issue Date), to, but excluding, the next
Series C Preferred Distribution Payment Date for such Series C Preferred
Distribution Period.

“Series C Preferred Distribution Rate” means an annual rate equal to (i) during
the Series C Preferred Fixed Rate Period, 7.95% of the Series C Preferred
Liquidation Preference and (ii) during the Series C Preferred Floating Rate
Period, a percentage of the Series C Preferred Liquidation Preference equal to
the sum of (a) the Preferred Three-Month LIBOR, as calculated on each applicable
Series C Preferred LIBOR Determination Date, and (b) 4.882%.

“Series C Preferred Distribution Record Date” has the meaning assigned to such
term in Section 5.16(b)(ii)(B).

“Series C Preferred Distributions” means distributions with respect to Series C
Preferred Units pursuant to Section 5.16(b)(ii).

“Series C Preferred Fixed Rate Period” means the period from and including the
Series C Preferred Original Issue Date to, but not including, October 15, 2023.

“Series C Preferred Floating Rate Period” means the period from and including
October 15, 2023 and thereafter until such time as all of the Outstanding Series
C Preferred Units are redeemed in accordance with Section 5.16(b)(iv) or are
converted in accordance with Section 5.16(b)(xi).

“Series C Preferred Junior Securities” means any class or series of Partnership
Securities that, with respect to distributions on such Partnership Securities
and distributions upon liquidation of the Partnership, ranks junior to the
Series C Preferred Units, including, but not limited to, Common Units, but
excluding any Series C Preferred Parity Securities and Series C Preferred Senior
Securities.

“Series C Preferred LIBOR Determination Date” means the London Business Day
immediately preceding the first day in each relevant Series C Preferred
Distribution Period.

“Series C Preferred Liquidation Preference” means a liquidation preference for
each Series C Preferred Unit initially equal to $25.00 (subject to adjustment
for any splits, combinations or similar adjustments to the Series C Preferred
Units), which liquidation preference shall be subject to increase by the per
Series C Preferred Unit amount of any accumulated and unpaid Series C Preferred
Distributions (whether or not such distributions shall have been declared).

“Series C Preferred Original Issue Date” means October 4, 2018.

“Series C Preferred Parity Securities” means the Series A Preferred Units, the
Series B Preferred Units, and any class or series of Partnership Interests
established after the Series C Preferred Original Issue Date by the General
Partner, the terms of which class or series expressly provide that it ranks on
parity with the Series C Preferred Units as to distributions and amounts payable
upon a dissolution or liquidation pursuant to Article XII.

 

22



--------------------------------------------------------------------------------

“Series C Preferred Ratings Event” means a change by any Rating Agency to the
Series C Preferred Current Criteria, which change results in (i) any shortening
of the length of time for which the Series C Preferred Current Criteria are
scheduled to be in effect with respect to the Series C Preferred Units or (ii) a
lower Equity Credit being given to the Series C Preferred Units than the Equity
Credit that would have been assigned to the Series C Preferred Units by such
Rating Agency pursuant to its Series C Preferred Current Criteria.

“Series C Preferred Redemption Date” has the meaning assigned to such term in
Section 5.16(b)(iv)(A).

“Series C Preferred Redemption Notice” has the meaning assigned to such term in
Section 5.16(b)(iv)(B).

“Series C Preferred Redemption Payments” means payments to be made to the Series
C Preferred Unitholders to redeem Series C Preferred Units in accordance with
Section 5.16(b)(iv).

“Series C Preferred Redemption Price” has the meaning assigned to such term in
Section 5.16(b)(iv)(A).

“Series C Preferred Senior Securities” means any class or series of Partnership
Interests established after the Series C Preferred Original Issue Date by the
General Partner, the terms of which class or series expressly provide that it
ranks senior to the Series C Preferred Units as to distributions and amounts
payable upon a dissolution or liquidation pursuant to Article XII.

“Series C Preferred Unit” has the meaning assigned to such term in
Section 5.16(a).

“Series C Preferred Unitholder” means a Record Holder of Series C Preferred
Units.

“Series C Preferred Unit Cap” has the meaning set forth in
Section 5.16(b)(xi)(C).

“Special Approval” means approval by a majority of the members of the Special
Committee.

“Special Committee” means a committee of the Board of Directors of the General
Partner composed entirely of two or more directors, each of whom (a) is not a
security holder, officer or employee of the General Partner, (b) is not an
officer, director or employee of any Affiliate of the General Partner, (c) is
not a holder of any ownership interest in the Partnership Group other than
Common Units, Series A Preferred Units, Series B Preferred Units, or Series C
Preferred Units and (d) meets the independence standards required of directors
who serve on an audit committee of a board of directors established by the
Securities Exchange Act and the rules and regulations of the Commission
thereunder and by the National Securities Exchange on which the Common Units are
listed or admitted to trading.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the

 

23



--------------------------------------------------------------------------------

partnership as a single class) is owned, directly or indirectly, at the date of
determination, by such Person, by one or more Subsidiaries of such Person, or a
combination thereof, or (c) any other Person (other than a corporation or a
partnership) in which such Person, one or more Subsidiaries of such Person, or a
combination thereof, directly or indirectly, at the date of determination, has
(i) at least a majority ownership interest or (ii) the power to elect or direct
the election of a majority of the directors or other governing body of such
Person.

“Surviving Business Entity” has the meaning assigned to such term in
Section 14.2(b).

“Trading Day” has the meaning assigned to such term in Section 15.1(a).

“Transfer” has the meaning assigned to such term in Section 4.4(a).

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as shall be appointed from time to
time by the General Partner to act as registrar and transfer agent for any class
of Partnership Securities; provided, that if no Transfer Agent is specifically
designated for any class of Partnership Securities, the General Partner shall
act in such capacity. The Transfer Agent and registrar for the Series A
Preferred Units, the Series B Preferred Units, and the Series C Preferred Units
shall be American Stock Transfer & Trust Company, LLC, a New York limited
liability trust company, and its successors and assigns, or any other transfer
agent and registrar appointed by the General Partner for the Series A Preferred
Units, the Series B Preferred Units, and the Series C Preferred Units.

“Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement who purchases Common Units pursuant thereto.

“Underwriting Agreement” means that certain Underwriting Agreement dated as of
December 1, 2005 among the Underwriters, HoldCo, the Partnership, the General
Partner, the Operating Partnership, and other parties thereto, providing for the
purchase of Common Units by the Underwriters.

“Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units, Series A Preferred Units, Series B Preferred Units, and
Series C Preferred Units, but shall not include the General Partner Interest.

“Unit Majority” means at least a majority of the Outstanding Common Units,
voting as a class, but excluding the Series A Preferred Units, the Series B
Preferred Units, and the Series C Preferred Units.

“Unitholders” means the holders of Units.

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).

 

24



--------------------------------------------------------------------------------

“U.S. GAAP” means United States generally accepted accounting principles
consistently applied.

“Withdrawal Opinion of Counsel” has the meaning assigned to such term in
Section 11.1(b).

Section 1.2 Construction.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; (c) the terms “include”, “includes”, “including” or words of
like import shall be deemed to be followed by the words “without limitation”;
and (d) the terms “hereof”, “herein” or “hereunder” refer to this Agreement as a
whole and not to any particular provision of this Agreement. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

ARTICLE II

ORGANIZATION

Section 2.1 Formation.

The General Partner and the Organizational Limited Partner have previously
formed the Partnership as a limited partnership pursuant to the provisions of
the Delaware Act. The General Partner and the Limited Partners previously
entered into the Fourth Amended and Restated Partnership Agreement, and the
General Partner hereby amends and restates the Fourth Amended and Restated
Partnership Agreement in its entirety. In accordance with Section 2.2 of the
Equity Restructuring Agreement, this Agreement shall be effective concurrently
with the Closing (as defined in the Equity Restructuring Agreement). Except as
expressly provided to the contrary in this Agreement, the rights, duties
(including fiduciary duties), liabilities and obligations of the Partners and
the administration, dissolution and termination of the Partnership shall be
governed by the Delaware Act. All Partnership Interests shall constitute
personal property of the owner thereof for all purposes.

Section 2.2 Name.

The name of the Partnership shall be “DCP Midstream, LP.” The Partnership’s
business may be conducted under any other name or names as determined by the
General Partner, including the name of the General Partner. The words “Limited
Partnership,” “L.P.,” “Ltd.” or similar words or letters shall be included in
the Partnership’s name where necessary for the purpose of complying with the
laws of any jurisdiction that so requires. The General Partner may change the
name of the Partnership at any time and from time to time and shall notify the
Limited Partners of such change in the next regular communication to the Limited
Partners.

Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices.

Unless and until changed by the General Partner, the registered office of the
Partnership in the State of Delaware shall be located at 1209 Orange Street,
Wilmington, Delaware 19801, and the registered agent for service of process on
the Partnership in the State of Delaware at such registered office shall be The
Corporation Trust Company. The principal office of the Partnership shall be
located at 370 17th

 

25



--------------------------------------------------------------------------------

Street, Suite 2500, Denver, Colorado 80202, or such other place as the General
Partner may from time to time designate by notice to the Limited Partners. The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner shall determine necessary or
appropriate. The address of the General Partner shall be 370 17th Street, Suite
2500, Denver, Colorado 80202, or such other place as the General Partner may
from time to time designate by notice to the Limited Partners.

Section 2.4 Purpose and Business.

The purpose and nature of the business to be conducted by the Partnership shall
be to (a) engage directly in, or enter into or form, hold and dispose of any
corporation, partnership, joint venture, limited liability company or other
arrangement to engage indirectly in, any business activity that is approved by
the General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware Act and, in connection therewith, to exercise
all of the rights and powers conferred upon the Partnership pursuant to the
agreements relating to such business activity, and (b) do anything necessary or
appropriate to the foregoing, including the making of capital contributions or
loans to a Group Member; provided, however, that the General Partner shall not
cause the Partnership to engage, directly or indirectly, in any business
activity that the General Partner determines would cause the Partnership to be
treated as an association taxable as a corporation or otherwise taxable as an
entity for federal income tax purposes. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve, and
may decline to propose or approve, the conduct by the Partnership of any
business free of any fiduciary duty or obligation whatsoever to the Partnership
or any Limited Partner and, in declining to so propose or approve, shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement, any Group Member Agreement, any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity.

Section 2.5 Powers.

The Partnership shall be empowered to do any and all acts and things necessary
or appropriate for the furtherance and accomplishment of the purposes and
business described in Section 2.4 and for the protection and benefit of the
Partnership.

Section 2.6 Power of Attorney.

(a) Each Limited Partner hereby constitutes and appoints the General Partner
and, if a Liquidator shall have been selected pursuant to Section 12.3, the
Liquidator (and any successor to the Liquidator by merger, transfer, assignment,
election or otherwise) and each of their authorized officers and
attorneys-in-fact, as the case may be, with full power of substitution, as his
true and lawful agent and attorney-in-fact, with full power and authority in his
name, place and stead, to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) all certificates, documents, and other instruments (including
this Agreement and the Certificate of Limited Partnership and all amendments or
restatements hereof or thereof) that the General Partner or the Liquidator
determines to be necessary or appropriate to form, qualify, or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (B) all certificates, documents, and other instruments
that the General

 

26



--------------------------------------------------------------------------------

Partner or the Liquidator determines to be necessary or appropriate to reflect,
in accordance with its terms, any amendment, change, modification, or
restatement of this Agreement; (C) all certificates, documents, and other
instruments (including conveyances and a certificate of cancellation) that the
General Partner or the Liquidator determines to be necessary or appropriate to
reflect the dissolution and liquidation of the Partnership pursuant to the terms
of this Agreement; (D) all certificates, documents, and other instruments
relating to the admission, withdrawal, removal or substitution of any Partner
pursuant to, or other events described in, Article IV, Article X, Article XI, or
Article XII; (E) all certificates, documents, and other instruments relating to
the determination of the rights, preferences, and privileges of any class or
series of Partnership Securities issued pursuant to Section 5.6; and (F) all
certificates, documents, and other instruments (including agreements and a
certificate of merger) relating to a merger, consolidation, or conversion of the
Partnership pursuant to Article XIV; and

(ii) execute, swear to, acknowledge, deliver, file, and record all ballots,
consents, approvals, waivers, certificates, documents, and other instruments
that the General Partner or the Liquidator determines to be necessary or
appropriate to (A) make, evidence, give, confirm, or ratify any vote, consent,
approval, agreement, or other action that is made or given by the Partners
hereunder or is consistent with the terms of this Agreement or (B) effectuate
the terms or intent of this Agreement; provided, that when required by
Section 13.3 or any other provision of this Agreement that establishes a
percentage of the Limited Partners or of the Limited Partners of any class or
series required to take any action, the General Partner and the Liquidator may
exercise the power of attorney made in this Section 2.6(a)(ii) only after the
necessary vote, consent, or approval of the Limited Partners or of the Limited
Partners of such class or series, as applicable.

Nothing contained in this Section 2.6(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.

(b) The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, and it shall survive and, to the maximum extent
permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy, or termination of any Limited
Partner and the transfer of all or any portion of such Limited Partner’s
Partnership Interest and shall extend to such Limited Partner’s heirs,
successors, assigns, and personal representatives. Each such Limited Partner
hereby agrees to be bound by any representation made by the General Partner or
the Liquidator acting in good faith pursuant to such power of attorney; and each
such Limited Partner, to the maximum extent permitted by law, hereby waives any
and all defenses that may be available to contest, negate, or disaffirm the
action of the General Partner or the Liquidator taken in good faith under such
power of attorney. Each Limited Partner shall execute and deliver to the General
Partner or the Liquidator, within 15 days after receipt of the request therefor,
such further designation, powers of attorney, and other instruments as the
General Partner or the Liquidator may request in order to effectuate this
Agreement and the purposes of the Partnership.

Section 2.7 Term.

The term of the Partnership commenced upon the filing of the Certificate of
Limited Partnership in accordance with the Delaware Act and shall continue in
existence until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.

 

27



--------------------------------------------------------------------------------

Section 2.8 Title to Partnership Assets.

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner, one or more of its Affiliates or one or more nominees, as the
General Partner may determine. The General Partner hereby declares and warrants
that any Partnership assets for which record title is held in the name of the
General Partner or one or more of its Affiliates or one or more nominees shall
be held by the General Partner or such Affiliate or nominee for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, however, that the General Partner shall use reasonable efforts to
cause record title to such assets (other than those assets in respect of which
the General Partner determines that the expense and difficulty of conveyancing
makes transfer of record title to the Partnership impracticable) to be vested in
the Partnership as soon as reasonably practicable; provided, further, that,
prior to the withdrawal or removal of the General Partner or as soon thereafter
as practicable, the General Partner shall use reasonable efforts to effect the
transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such assets in a manner satisfactory to the General
Partner. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets is held.

ARTICLE III

RIGHTS OF LIMITED PARTNERS

Section 3.1 Limitation of Liability.

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or the Delaware Act.

Section 3.2 Management of Business.

No Limited Partner, in its capacity as such, shall participate in the operation,
management, or control (within the meaning of the Delaware Act) of the
Partnership’s business, transact any business in the Partnership’s name, or have
the power to sign documents for or otherwise bind the Partnership. Any action
taken by any Affiliate of the General Partner or any officer, director,
employee, manager, member, general partner, agent, or trustee of the General
Partner or any of its Affiliates, or any officer, director, employee, manager,
member, general partner, agent, or trustee of a Group Member, in its capacity as
such, shall not be deemed to be participation in the control of the business of
the Partnership by a limited partner of the Partnership (within the meaning of
Section 17-303(a) of the Delaware Act) and shall not affect, impair, or
eliminate the limitations on the liability of the Limited Partners under this
Agreement.

 

28



--------------------------------------------------------------------------------

Section 3.3 Outside Activities of the Limited Partners.

Subject to the provisions of Section 7.5, which shall continue to be applicable
to the Persons referred to therein, regardless of whether such Persons shall
also be Limited Partners, any Limited Partner shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities in
direct competition with the Partnership Group. Neither the Partnership nor any
of the other Partners shall have any rights by virtue of this Agreement in any
business ventures of any Limited Partner.

Section 3.4 Rights of Limited Partners.

(a) In addition to other rights provided by this Agreement or by applicable law,
and except as limited by Section 3.4(b), each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
Limited Partner in the Partnership, upon reasonable written demand stating the
purpose of such demand, and at such Limited Partner’s own expense:

(i) to obtain true and full information regarding the status of the business and
financial condition of the Partnership;

(ii) promptly after it becomes available, to obtain a copy of the Partnership’s
federal, state and local income tax returns for each year;

(iii) to obtain a current list of the name and last known business, residence,
or mailing address of each Partner;

(iv) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with copies of the executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership, and all amendments thereto have been
executed;

(v) to obtain true and full information regarding the amount of cash and a
description and statement of the Net Agreed Value of any other Capital
Contribution by each Partner and that each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and

(vi) to obtain such other information regarding the affairs of the Partnership
as is just and reasonable.

(b) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business, or (C) that any Group
Member is required by law or by agreement with any third party to keep
confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.4).

 

29



--------------------------------------------------------------------------------

ARTICLE IV

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;

REDEMPTION OF PARTNERSHIP INTERESTS

Section 4.1 Certificates.

Subject to Section 5.14(b)(i)(B) with respect to Series A Preferred Units,
Section 5.15(b)(i)(B) with respect to Series B Preferred Units, and
Section 5.16(b)(i)(B) with respect to Series C Preferred Units, upon the
Partnership’s issuance of Common Units, Series A Preferred Units, Series B
Preferred Units, or Series C Preferred Units to any Person, the Partnership
shall issue, upon the request of such Person, one or more Certificates in the
name of such Person evidencing the number of such Units being so issued. In
addition, upon the request of any Person owning any other Partnership Securities
other than Common Units, Series A Preferred Units, Series B Preferred Units, or
Series C Preferred Units, the Partnership shall issue to such Person one or more
certificates evidencing such other Partnership Securities other than Common
Units, Series A Preferred Units, Series B Preferred Units, or Series C Preferred
Units. Certificates shall be executed on behalf of the Partnership by the
Chairman of the Board, President, or any Group Vice President, Senior Vice
President, or Vice President and the Secretary or any Assistant Secretary of the
General Partner. No Certificate shall be valid for any purpose until it has been
countersigned by the Transfer Agent; provided, however, that if the General
Partner elects to issue Units in global form, the Certificates shall be valid
upon receipt of a certificate from the Transfer Agent certifying that the Units
have been duly registered in accordance with the directions of the Partnership.
The Partners holding Certificates evidencing Series A Preferred Units may
exchange such Certificates for Certificates evidencing Common Units on or after
the Series A Preferred Change of Control Conversion Date pursuant to the terms
of Section 5.14, the Partners holding Certificates evidencing Series B Preferred
Units may exchange such Certificates for Certificates evidencing Common Units on
or after the Series B Preferred Change of Control Conversion Date pursuant to
the terms of Section 5.15, and the Partners holding Certificates evidencing
Series C Preferred Units may exchange such Certificates for Certificates
evidencing Common Units on or after the Series C Preferred Change of Control
Conversion Date pursuant to the terms of Section 5.16.

Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.

(a) If any mutilated Certificate is surrendered to the Transfer Agent (for
Common Units) or the General Partner (for Partnership Securities other than
Common Units), the appropriate officers of the General Partner on behalf of the
Partnership shall execute, and the Transfer Agent (for Common Units) or the
General Partner (for Partnership Securities other than Common Units) shall
countersign and deliver in exchange therefor, a new Certificate evidencing the
same number and type of Partnership Securities as the Certificate so
surrendered.

(b) The appropriate officers of the General Partner on behalf of the Partnership
shall execute and deliver, and the Transfer Agent (for Common Units) shall
countersign, a new Certificate in place of any Certificate previously issued if
the Record Holder of the Certificate:

(i) makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed, or
stolen;

 

30



--------------------------------------------------------------------------------

(ii) requests the issuance of a new Certificate before the General Partner has
notice that the Certificate has been acquired by a purchaser for value in good
faith and without notice of an adverse claim;

(iii) if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner, and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction, or theft of the Certificate; and

(iv) satisfies any other reasonable requirements imposed by the General Partner.

If a Limited Partner fails to notify the General Partner within a reasonable
period of time after he has notice of the loss, destruction, or theft of a
Certificate, and a transfer of the Limited Partner Interests represented by the
Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Limited Partner shall be
precluded from making any claim against the Partnership, the General Partner, or
the Transfer Agent for such transfer or for a new Certificate.

(c) As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.

Section 4.3 Record Holders.

The Partnership shall be entitled to recognize the Record Holder as the Partner
with respect to any Partnership Interest and, accordingly, shall not be bound to
recognize any equitable or other claim to, or interest in, such Partnership
Interest on the part of any other Person, regardless of whether the Partnership
shall have actual or other notice thereof, except as otherwise provided by law
or any applicable rule, regulation, guideline, or requirement of any National
Securities Exchange on which such Partnership Interests are listed or admitted
to trading. Without limiting the foregoing, when a Person (such as a broker,
dealer, bank, or trust company, or clearing corporation or an agent of any of
the foregoing) is acting as nominee, agent or in some other representative
capacity for another Person in acquiring and/or holding Partnership Interests,
as between the Partnership on the one hand, and such other Persons on the other,
such representative Person shall be the Record Holder of such Partnership
Interest.

Section 4.4 Transfer Generally.

(a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns its General Partner Interest to another Person, and
includes a sale, assignment, gift, pledge, encumbrance, hypothecation, mortgage,
exchange or any other disposition by law or otherwise or (ii) by which the
holder of a Limited Partner Interest assigns such Limited Partner Interest to
another Person who is or becomes a Limited Partner, and includes a sale,
assignment, gift, exchange, or any other disposition by law or otherwise,
including any transfer upon foreclosure of any pledge, encumbrance,
hypothecation, or mortgage.

 

31



--------------------------------------------------------------------------------

(b) No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void.

(c) Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner, or other owner of the General
Partner of any or all of the shares of stock, membership interests, partnership
interests, or other ownership interests in the General Partner.

Section 4.5 Registration and Transfer of Limited Partner Interests.

(a) The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests. The
Transfer Agent is hereby appointed registrar and transfer agent for the purpose
of registering Common Units and transfers of such Common Units as herein
provided. The Partnership shall not recognize transfers of Certificates
evidencing Limited Partner Interests unless such transfers are effected in the
manner described in this Section 4.5. Upon surrender of a Certificate for
registration of transfer of any Limited Partner Interests evidenced by a
Certificate, and subject to the provisions of Section 4.5(b), the appropriate
officers of the General Partner on behalf of the Partnership shall execute and
deliver, and in the case of Common Units, Series A Preferred Units, Series B
Preferred Units, and Series C Preferred Units, the Transfer Agent shall
countersign and deliver, in the name of the holder or the designated transferee
or transferees, as required pursuant to the holder’s instructions, one or more
new Certificates evidencing the same aggregate number and type of Limited
Partner Interests as was evidenced by the Certificate so surrendered.

(b) Except as otherwise provided in Section 4.9, the General Partner shall not
recognize any transfer of Limited Partner Interests until the Certificates
evidencing such Limited Partner Interests are surrendered for registration of
transfer. No charge shall be imposed by the General Partner for such transfer;
provided, that as a condition to the issuance of any new Certificate under this
Section 4.5, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed with respect
thereto.

(c) Subject to (i) the foregoing provisions of this Section 4.5,
(ii) Section 4.3, (iii) Section 4.8, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner, and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests shall be
freely transferable.

(d) The General Partner and its Affiliates shall have the right at any time to
transfer their Common Units to one or more Persons.

Section 4.6 Transfer of the General Partner’s General Partner Interest.

(a) [Reserved.]

(b) Subject to Section 4.6(c) below, the General Partner may transfer all or any
of its General Partner Interest without Unitholder approval.

 

32



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, no transfer by the General
Partner of all or any part of its General Partner Interest to another Person
shall be permitted unless (i) the transferee agrees to assume the rights and
duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed), and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest of the General Partner as the general partner or managing member, if
any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.3, be admitted to
the Partnership as the General Partner immediately prior to the transfer of the
General Partner Interest, and the business of the Partnership shall continue
without dissolution.

Section 4.7 [Reserved.]

Section 4.8 Restrictions on Transfers.

(a) Notwithstanding the other provisions of this Article IV, no transfer of any
Partnership Interests shall be made if such transfer would (i) violate the then
applicable federal or state securities laws or rules and regulations of the
Commission, any state securities commission or any other governmental authority
with jurisdiction over such transfer, (ii) terminate the existence or
qualification of the Partnership under the laws of the jurisdiction of its
formation, or (iii) cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not already so treated or taxed).

(b) The General Partner may impose restrictions on the transfer of Partnership
Interests if it receives an Opinion of Counsel that such restrictions are
necessary to avoid a significant risk of the Partnership becoming taxable as a
corporation or otherwise becoming taxable as an entity for federal income tax
purposes. The General Partner may impose such restrictions by amending this
Agreement; provided, however, that any amendment that would result in the
delisting or suspension of trading of any class of Limited Partner Interests on
the principal National Securities Exchange on which such class of Limited
Partner Interests is then listed or admitted to trading must be approved, prior
to such amendment being effected, by the holders of at least a majority of the
Outstanding Limited Partner Interests of such class.

(c) [Reserved.]

(d) [Reserved.]

(e) Nothing contained in this Article IV, or elsewhere in this Agreement, shall
preclude the settlement of any transactions involving Partnership Interests
entered into through the facilities of any National Securities Exchange on which
such Partnership Interests are listed or admitted to trading.

 

33



--------------------------------------------------------------------------------

(f) Each certificate evidencing Partnership Interests shall bear a conspicuous
legend in substantially the following form:

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF DCP MIDSTREAM, LP
THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR
STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF DCP MIDSTREAM, LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR
(C) CAUSE DCP MIDSTREAM, LP TO BE TREATED AS AN ASSOCIATION TAXABLE AS A
CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). DCP MIDSTREAM GP, LP,
THE GENERAL PARTNER OF DCP MIDSTREAM, LP, MAY IMPOSE ADDITIONAL RESTRICTIONS ON
THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF DCP MIDSTREAM, LP
BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.

Section 4.9 Citizenship Certificates; Non-citizen Assignees.

(a) If any Group Member is or becomes subject to any federal, state, or local
law or regulation that the General Partner determines would create a substantial
risk of cancellation or forfeiture of any property in which the Group Member has
an interest based on the nationality, citizenship or other related status of a
Limited Partner, the General Partner may request any Limited Partner to furnish
to the General Partner, within 30 days after receipt of such request, an
executed Citizenship Certification or such other information concerning his
nationality, citizenship, or other related status (or, if the Limited Partner is
a nominee holding for the account of another Person, the nationality,
citizenship, or other related status of such Person) as the General Partner may
request. If a Limited Partner fails to furnish to the General Partner within the
aforementioned 30-day period such Citizenship Certification or other requested
information or if, upon receipt of such Citizenship Certification or other
requested information, the General Partner determines that a Limited Partner is
not an Eligible Citizen, the Limited Partner Interests owned by such Limited
Partner shall be subject to redemption in accordance with the provisions of
Section 4.10. In addition, the General Partner may require that the status of
any such Limited Partner be changed to that of a Non-citizen Assignee and,
thereupon, the General Partner shall be substituted for such Non-citizen
Assignee as the Limited Partner in respect of the Non-citizen Assignee’s Limited
Partner Interests.

(b) The General Partner shall, in exercising voting rights in respect of Limited
Partner Interests held by it on behalf of Non-citizen Assignees, distribute the
votes in the same ratios as the votes of Partners (including the General
Partner) in respect of Limited Partner Interests other than those of Non-citizen
Assignees are cast, either for, against or abstaining as to the matter.

 

34



--------------------------------------------------------------------------------

(c) Upon dissolution of the Partnership, a Non-citizen Assignee shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Non-citizen Assignee’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Non-citizen
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).

(d) At any time after he can and does certify that he has become an Eligible
Citizen, a Non-citizen Assignee may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Non-citizen
Assignee not redeemed pursuant to Section 4.10, such Non-citizen Assignee be
admitted as a Limited Partner, and upon approval of the General Partner, such
Non-citizen Assignee shall be admitted as a Limited Partner and shall no longer
constitute a Non-citizen Assignee, and the General Partner shall cease to be
deemed to be the Limited Partner in respect of the Non-citizen Assignee’s
Limited Partner Interests.

Section 4.10 Redemption of Partnership Interests of Non-citizen Assignees.

(a) If at any time a Limited Partner fails to furnish a Citizenship
Certification or other information requested within the 30-day period specified
in Section 4.9(a), or if upon receipt of such Citizenship Certification or other
information the General Partner determines, with the advice of counsel, that a
Limited Partner is not an Eligible Citizen, the Partnership may, unless the
Limited Partner establishes to the satisfaction of the General Partner that such
Limited Partner is an Eligible Citizen or has transferred his Partnership
Interests to a Person who is an Eligible Citizen and who furnishes a Citizenship
Certification to the General Partner prior to the date fixed for redemption as
provided below, redeem the Limited Partner Interest of such Limited Partner as
follows:

(i) The General Partner shall, not later than the 30th day before the date fixed
for redemption, give notice of redemption to the Limited Partner, at his last
address designated on the records of the Partnership or the Transfer Agent, by
registered or certified mail, postage prepaid. The notice shall be deemed to
have been given when so mailed. The notice shall specify the Redeemable
Interests, the date fixed for redemption, the place of payment, that payment of
the redemption price will be made upon surrender of the Certificate evidencing
the Redeemable Interests, and that on and after the date fixed for redemption no
further allocations or distributions to which the Limited Partner would
otherwise be entitled in respect of the Redeemable Interests will accrue or be
made.

(ii) The aggregate redemption price for Redeemable Interests shall be an amount
equal to the Current Market Price (the date of determination of which shall be
the date fixed for redemption) of Limited Partner Interests of the class to be
so redeemed multiplied by the number of Limited Partner Interests of each such
class included among the Redeemable Interests. The redemption price shall be
paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually, and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.

(iii) Upon surrender by or on behalf of the Limited Partner, at the place
specified in the notice of redemption, of the Certificate evidencing the
Redeemable Interests, duly endorsed in blank or accompanied by an assignment
duly executed in blank, the Limited Partner or his duly authorized
representative shall be entitled to receive the payment therefor.

 

35



--------------------------------------------------------------------------------

(iv) After the redemption date, Redeemable Interests shall no longer constitute
issued and Outstanding Limited Partner Interests.

(b) The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee of a Person determined to
be other than an Eligible Citizen.

(c) Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner that he is an Eligible Citizen. If
the transferee fails to make such certification, such redemption shall be
effected from the transferee on the original redemption date.

ARTICLE V

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

Section 5.1 Conversion of the General Partner Interest and Cancellation of
Incentive Distribution Rights. Immediately prior to the effectiveness of this
Agreement, the General Partner was the sole owner of the Incentive Distribution
Rights and the General Partner Interest (as defined in the Fourth Amended and
Restated Partnership Agreement), which was evidenced by General Partner Units.
Pursuant to this Agreement and the Equity Restructuring Agreement, and effective
upon the effectiveness of this Agreement, (a) the General Partner Interest (as
defined in the Fourth Amended and Restated Partnership Agreement) that existed
immediately prior to the effectiveness of this Agreement is hereby converted
into the non-economic General Partner Interest having the rights and obligations
specified for the General Partner Interest in this Agreement, (b) the General
Partner Units and the Incentive Distribution Rights, all of which are held by
the General Partner, are hereby cancelled and converted into the Restructuring
Common Units, (c) the General Partner hereby continues as the sole general
partner of the Partnership, and (d) the Partnership is hereby continued without
dissolution.

Section 5.2 [Reserved.]

Section 5.3 [Reserved.]

Section 5.4 Interest and Withdrawal.

No interest shall be paid by the Partnership on Capital Contributions. No
Partner or Assignee shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon termination of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement. Except to the
extent expressly provided in this Agreement, no Partner shall have priority over
any other Partner or Assignee either as to the return of Capital Contributions
or as to profits, losses, or distributions. Any such return shall be a
compromise to which all Partners agree within the meaning of Section 17-502(b)
of the Delaware Act.

 

36



--------------------------------------------------------------------------------

Section 5.5 Capital Accounts.

(a) The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). The initial Capital Account attributable to a Series
A Preferred Unit shall be the Series A Preferred Liquidation Preference for such
Unit, irrespective of the amount paid by such holder for such Unit, and any
amount paid for a Series A Preferred Unit in excess of the Series A Preferred
Liquidation Preference for such Unit shall be considered income of the
Partnership. The initial Capital Account attributable to a Series B Preferred
Unit shall be the Series B Preferred Liquidation Preference for such Unit,
irrespective of the amount paid by such holder for such Unit, and any amount
paid for a Series B Preferred Unit in excess of the Series B Preferred
Liquidation Preference for such Unit shall be considered income of the
Partnership. The initial Capital Account attributable to a Series C Preferred
Unit shall be the Series C Preferred Liquidation Preference for such Unit,
irrespective of the amount paid by such holder for such Unit, and any amount
paid for a Series C Preferred Unit in excess of the Series C Preferred
Liquidation Preference for such Unit shall be considered income of the
Partnership. The Capital Account attributable to any Partnership Interest shall
be increased by (i) the amount of all Capital Contributions made to the
Partnership with respect to such Partnership Interest and (ii) all items of
Partnership income and gain (including income and gain exempt from tax) computed
in accordance with Section 5.5(b) and allocated with respect to such Partnership
Interest pursuant to Section 6.1, and decreased by (x) the amount of cash or Net
Agreed Value of all actual and deemed distributions of cash or property made
with respect to such Partnership Interest (provided that the Capital Account of
a Series A Preferred Unitholder shall not be reduced by any Series A Preferred
Distributions it receives, the Capital Account of a Series B Preferred
Unitholder shall not be reduced by any Series B Preferred Distributions it
receives, and the Capital Account of a Series C Preferred Unitholder shall not
be reduced by any Series C Preferred Distributions it receives) and (y) all
items of Partnership deduction and loss computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1.

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction which is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition, and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery, or amortization used for that purpose),
provided, that:

(i) Solely for purposes of this Section 5.5, the Partnership shall be treated as
owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement or governing,
organizational, or similar documents) of all property owned by any other Group
Member that is classified as a partnership for federal income tax purposes and
(y) any other partnership, limited liability company, unincorporated business,
or other entity classified as a partnership for federal income tax purposes of
which a Group Member is, directly or indirectly, a partner.

(ii) All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.

 

37



--------------------------------------------------------------------------------

(iii) Except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Partnership and, as to those items described
in Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.

(iv) Any income, gain, or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

(v) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery, or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery, or amortization, any further deductions for such depreciation, cost
recovery, or amortization attributable to such property shall be determined as
if the adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.

(vi) If the Partnership’s adjusted basis in a depreciable or cost recovery
property is reduced for federal income tax purposes pursuant to Section 48(q)(1)
or 48(q)(3) of the Code, the amount of such reduction shall, solely for purposes
hereof, be deemed to be an additional depreciation or cost recovery deduction in
the year such property is placed in service and shall be allocated among the
Partners pursuant to Section 6.1. Any restoration of such basis pursuant to
Section 48(q)(2) of the Code shall, to the extent possible, be allocated in the
same manner to the Partners to whom such deemed deduction was allocated.

(c) A transferee of a Partnership Interest shall succeed to a pro rata portion
of the Capital Account of the transferor relating to the Partnership Interest so
transferred.

(d)

(i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on an
issuance of additional Partnership Interests for cash or Contributed Property,
the issuance of Partnership Interests as consideration for the provision of
services, the issuance of Restructuring Common Units, or the issuance of a
Noncompensatory Option (including the conversion of a Series A Preferred Unit in
accordance with Section 5.14(b)(xi), the conversion of a Series B Preferred Unit
in accordance with Section 5.15(b)(xi), and the conversion of a Series C
Preferred Unit in accordance with Section 5.16(b)(xi)), the Capital Accounts of
all Partners and the Carrying Value of each Partnership property immediately
prior to such issuance shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
if such Unrealized Gain or Unrealized Loss had been recognized on an actual sale
of each such property for an amount equal to its fair market value immediately
prior to such issuance and had been allocated to the Partners at such time
pursuant to Section 6.1(c) in the same manner as any item of gain or loss
actually recognized following an event giving rise to the dissolution of the
Partnership would have been allocated; provided, however,

 

38



--------------------------------------------------------------------------------

that in the event of the issuance of a Partnership Interest pursuant to the
exercise of a Noncompensatory Option where the right to share in Partnership
capital represented by such Partnership Interest differs from the consideration
paid to acquire and exercise such option, the Carrying Value of each Partnership
property immediately after the issuance of such Partnership Interest shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property and the Capital Accounts of the
Partners shall be adjusted in a manner consistent with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s); provided further, however, that in the event of an
issuance of Partnership Interests for a de minimis amount of cash or Contributed
Property, in the event of an issuance of a Noncompensatory Option to acquire a
de minimis Partnership Interest, or in the event of an issuance of a de minimis
amount of Partnership Interests as consideration for the provision of services,
the General Partner may determine that such adjustments are unnecessary for the
proper administration of the Partnership. If, upon the occurrence of a
Revaluation Event described in this Section 5.5(d), a Noncompensatory Option of
the Partnership is outstanding, the Partnership shall adjust the Carrying Value
of each Partnership property in accordance with Treasury Regulation Sections
1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2). In determining such
Unrealized Gain or Unrealized Loss, the aggregate cash amount and fair market
value of all Partnership assets (including, without limitation, cash or cash
equivalents) immediately prior to the issuance of additional Partnership
Interests (or, in the case of a Revaluation Event resulting from the exercise of
a Noncompensatory Option, immediately after the issuance of the Partnership
Interest acquired pursuant to the exercise of such Noncompensatory Option if
required pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(1)) shall
be determined by the General Partner using such method of valuation as it may
adopt; provided, however, that the General Partner, in arriving at such
valuation, must take fully into account the fair market value of the Partnership
Interests of all Partners at such time. The General Partner shall allocate such
aggregate value among the assets of the Partnership (in such manner as it
determines in its discretion to be reasonable) to arrive at a fair market value
for individual properties.

(ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property
immediately prior to such distribution for an amount equal to its fair market
value, and had been allocated to the Partners, at such time, pursuant to
Section 6.1(c) in the same manner as any item of gain or loss actually
recognized following an event giving rise to the dissolution of the Partnership
would have been allocated. In determining such Unrealized Gain or Unrealized
Loss the aggregate cash amount and fair market value of all Partnership assets
(including cash or cash equivalents) immediately prior to a distribution shall
(A) in the case of an actual distribution that is not made pursuant to
Section 12.4 or in the case of a deemed distribution, be determined and
allocated in the same manner as that provided in Section 5.5(d)(i) or (B) in the
case of a liquidating distribution pursuant to Section 12.4, be determined and
allocated by the Liquidator using such method of valuation as it may adopt.

Section 5.6 Issuances of Additional Partnership Securities.

(a) Subject to Section 5.6(d), subject to any approvals required by Series A
Preferred Unitholders pursuant to Section 5.14(b)(iii)(B) and
Section 5.14(b)(iii)(C), subject to any approvals required by Series B Preferred
Unitholders pursuant to Section 5.15(b)(iii)(B) and Section 5.15(b)(iii)(C), and
subject to any approvals required by Series C Preferred Unitholders pursuant to
Section 5.16(b)(iii)(B)

 

39



--------------------------------------------------------------------------------

and Section 5.16(b)(iii)(C), the Partnership may issue additional Partnership
Securities and options, rights, warrants and appreciation rights relating to the
Partnership Securities for any Partnership purpose at any time and from time to
time to such Persons for such consideration and on such terms and conditions as
the General Partner shall determine, all without the approval of any Limited
Partners.

(b) Each additional Partnership Security authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Securities), as shall be fixed by the General Partner, including
(i) the right to share in Partnership profits and losses or items thereof;
(ii) the right to share in Partnership distributions; (iii) the rights upon
dissolution and liquidation of the Partnership; (iv) whether, and the terms and
conditions upon which, the Partnership may redeem the Partnership Security;
(v) whether such Partnership Security is issued with the privilege of conversion
or exchange and, if so, the terms and conditions of such conversion or exchange;
(vi) the terms and conditions upon which each Partnership Security will be
issued, evidenced by certificates and assigned or transferred; (vii) the method
for determining the Percentage Interest as to such Partnership Security; and
(viii) the right, if any, of each such Partnership Security to vote on
Partnership matters, including matters relating to the relative rights,
preferences and privileges of such Partnership Security.

(c) The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Securities and options, rights, warrants, and appreciation rights relating to
Partnership Securities pursuant to this Section 5.6, (ii) reflecting admission
of such additional Limited Partners in the books and records of the Partnership
as the Record Holder of such Limited Partner Interest, and (iii) all additional
issuances of Partnership Securities. The General Partner shall determine the
relative rights, powers, and duties of the holders of the Units or other
Partnership Securities being so issued. The General Partner shall do all things
necessary to comply with the Delaware Act and is authorized and directed to do
all things that it determines to be necessary or appropriate in connection with
any future issuance of Partnership Securities, including compliance with any
statute, rule, regulation, or guideline of any federal, state, or other
governmental agency or any National Securities Exchange on which the Units or
other Partnership Securities are listed or admitted to trading.

(d) No fractional Units shall be issued by the Partnership.

Section 5.7 [Reserved.]

Section 5.8 Limited Preemptive Right.

Except as provided in this Section 5.8, no Person shall have any preemptive,
preferential, or other similar right with respect to the issuance of any
Partnership Security, whether unissued, held in the treasury, or hereafter
created. The General Partner shall have the right, which it may from time to
time assign in whole or in part to any of its Affiliates, to purchase
Partnership Securities from the Partnership whenever, and on the same terms
that, the Partnership issues Partnership Securities to Persons other than the
General Partner and its Affiliates, to the extent necessary to maintain the
Percentage Interests of the General Partner and its Affiliates equal to that
which existed immediately prior to the issuance of such Partnership Securities.

 

40



--------------------------------------------------------------------------------

Section 5.9 Splits and Combinations.

(a) Subject to Section 5.9(d), the Partnership may make a Pro Rata distribution
of Partnership Securities (other than a distribution of Series A Preferred
Units, Series B Preferred Units, or Series C Preferred Units) to all Record
Holders or may effect a subdivision or combination of Partnership Securities so
long as, after any such event, each Partner shall have the same Percentage
Interest in the Partnership as before such event, and any amounts calculated on
a per Unit basis (including those based on the Series A Preferred Liquidation
Preference, the Series B Preferred Liquidation Preference, or the Series C
Preferred Liquidation Preference) stated as a number of Units, are
proportionately adjusted.

(b) Whenever such a distribution, subdivision, or combination of Partnership
Securities is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision, or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice. The
General Partner also may cause a firm of independent public accountants selected
by it to calculate the number of Partnership Securities to be held by each
Record Holder after giving effect to such distribution, subdivision, or
combination. The General Partner shall be entitled to rely on any certificate
provided by such firm as conclusive evidence of the accuracy of such
calculation.

(c) Promptly following any such distribution, subdivision, or combination, the
Partnership may issue Certificates to the Record Holders of Partnership
Securities as of the applicable Record Date representing the new number of
Partnership Securities held by such Record Holders, or the General Partner may
adopt such other procedures that it determines to be necessary or appropriate to
reflect such changes. If any such combination results in a smaller total number
of Partnership Securities Outstanding, the Partnership shall require, as a
condition to the delivery to a Record Holder of such new Certificate, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.

(d) The Partnership shall not issue fractional Units upon any distribution,
subdivision, or combination of Units. If a distribution, subdivision, or
combination of Units would result in the issuance of fractional Units but for
the provisions of this Section 5.9(d), each fractional Unit shall be rounded to
the nearest whole Unit (and a 0.5 Unit shall be rounded to the next higher
Unit).

Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner Interests.

All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Section 17-607 of the Delaware Act.

Section 5.11 [Reserved.]

Section 5.12 [Reserved.]

Section 5.13 [Reserved.]

 

41



--------------------------------------------------------------------------------

Section 5.14 Establishment of Terms of Series A Preferred Units.

(a) General. The Partnership has previously designated and created a series of
Units, designated as “7.375% Series A Fixed-to-Floating Rate Cumulative
Redeemable Perpetual Preferred Units” (the “Series A Preferred Units”), having
the preferences, rights, powers, and duties set forth herein, including this
Section 5.14. Each Series A Preferred Unit shall be identical in all respects to
every other Series A Preferred Unit, except as to the respective dates from
which the Series A Preferred Liquidation Preference shall increase or from which
Series A Preferred Distributions may begin accruing, to the extent such dates
may differ. The Series A Preferred Units represent perpetual equity interests in
the Partnership and, except as set forth in Section 5.14(b)(iv) and
Section 5.14(b)(xi), shall not give rise to a claim by the Partnership or a
Series A Preferred Unitholder for redemption or conversion thereof, as
applicable, at a particular date.

(b) Rights of Series A Preferred Units. The Series A Preferred Units shall have
the following rights, preferences, and privileges and shall be subject to the
following duties and obligations:

(i) Series A Preferred Units.

(A) The authorized number of Series A Preferred Units shall be unlimited.
Series A Preferred Units that are purchased or otherwise acquired by the
Partnership shall be cancelled.

(B) The Series A Preferred Units shall be represented by one or more global
Certificates registered in the name of the Depositary or its nominee, and no
Series A Preferred Unitholder shall be entitled to receive a definitive
Certificate evidencing its Series A Preferred Units, unless otherwise required
by law or the Depositary gives notice of its intention to resign or is no longer
eligible to act as such with respect to the Series A Preferred Units and the
Partnership shall have not selected a substitute Depositary within sixty
(60) calendar days thereafter. So long as the Depositary shall have been
appointed and is serving with respect to the Series A Preferred Units, payments
and communications made by the Partnership to Series A Preferred Unitholders
shall be made by making payments to, and communicating with, the Depositary.

(ii) Distributions.

(A) Distributions on each Outstanding Series A Preferred Unit shall be
cumulative and compounding and shall accumulate at the applicable Series A
Preferred Distribution Rate from and including the Series A Preferred Original
Issue Date (or, for any subsequently issued and newly Outstanding Series A
Preferred Units, from and including the Series A Preferred Distribution Payment
Date immediately preceding the issue date of such Series A Preferred Units)
until such time as the Partnership pays the Series A Preferred Distribution or
redeems such Series A Preferred Unit in accordance with Section 5.14(b)(iv) or
such Series A Preferred Unit is converted in accordance with
Section 5.14(b)(xi), whether or not such Series A Preferred Distributions shall
have been declared. Series A Preferred Unitholders shall be entitled to receive
Series A Preferred Distributions from time to time out of any assets of the
Partnership legally available for the payment of distributions at the Series A
Preferred Distribution Rate per Series A Preferred Unit when, as, and if
declared by the General Partner, prior to any other distributions made in
respect of any other Units pursuant to Section 6.3. Series A Preferred
Distributions, to the extent declared by the General Partner to be paid by the
Partnership in accordance with this Section 5.14(b)(ii), shall be paid, in
arrears, on each Series A Preferred Distribution Payment Date. Series A
Preferred Distributions shall accumulate in each Series A Preferred Distribution
Period from and including the preceding Series A Preferred Distribution Payment
Date (other than the initial Series A Preferred Distribution Period, which shall
commence on and include the Series A Preferred Original Issue Date), to, but not
including, the next Series A Preferred Distribution Payment

 

42



--------------------------------------------------------------------------------

Date for such Series A Preferred Distribution Period; provided that
distributions shall accrue on accumulated but unpaid Series A Preferred
Distributions at the Series A Preferred Distribution Rate. If any Series A
Preferred Distribution Payment Date otherwise would occur on a date that is not
a Business Day, declared Series A Preferred Distributions shall be paid on the
immediately succeeding Business Day without the accumulation of additional
distributions. During the Series A Preferred Fixed Rate Period, Series A
Preferred Distributions shall be payable based on a 360-day year consisting of
twelve 30-day months. During the Series A Preferred Floating Rate Period,
Series A Preferred Distributions shall be computed by multiplying the Series A
Preferred Distribution Rate by a fraction, the numerator of which will be the
actual number of days elapsed during that Series A Preferred Distribution Period
(determined by including the first day of such Series A Preferred Distribution
Period and excluding the last day, which is the Series A Preferred Distribution
Payment Date), and the denominator of which will be 360, and by multiplying the
result by the aggregate Series A Preferred Liquidation Preference of all
Outstanding Series A Preferred Units. All Series A Preferred Distributions
accrued by the Partnership pursuant to this Section 5.14(b)(ii) shall be payable
without regard to income of the Partnership and shall be treated for federal
income tax purposes as guaranteed payments for the use of capital under
Section 707(c) of the Code, includable in ordinary income of a Series A
Preferred Unitholder in its taxable year in which the Partnership deducts such
payments as accrued. The guaranteed payment with respect to any Series A
Preferred Distribution Period shall be for the account of the holders of
Series A Preferred Units as of the applicable Series A Preferred Distribution
Record Date.

(B) Not later than 5:00 p.m., New York City time, on each Series A Preferred
Distribution Payment Date, the Partnership shall pay those Series A Preferred
Distributions, if any, that shall have been declared by the General Partner to
Series A Preferred Unitholders on the Record Date for the applicable Series A
Preferred Distribution. The Record Date (the “Series A Preferred Distribution
Record Date”) for the payment of any Series A Preferred Distributions shall be
as of the close of business on the first Business Day of the month of the
applicable Series A Preferred Distribution Payment Date, except that in the case
of payments of Series A Preferred Distributions in Arrears, the Series A
Preferred Distribution Record Date with respect to a Series A Preferred
Distribution Payment Date shall be such date as may be designated by the General
Partner in accordance with this Section 5.14(b)(ii)(B). So long as any Series A
Preferred Units are Outstanding, no distribution shall be declared or paid or
set aside for payment on any Series A Preferred Junior Securities (other than a
distribution payable solely in Series A Preferred Junior Securities) unless full
cumulative Series A Preferred Distributions have been or contemporaneously are
being paid or set apart for payment on all Outstanding Series A Preferred Units
(and distributions on any other Series A Preferred Parity Securities) through
the most recent respective Series A Preferred Distribution Payment Date (and
distribution payment date with respect to such Series A Preferred Parity
Securities, if any). Accumulated Series A Preferred Distributions in Arrears for
any past Series A Preferred Distribution Period may be declared by the General
Partner and paid on any date fixed by the General Partner, whether or not a
Series A Preferred Distribution Payment Date, to Series A Preferred Unitholders
on the Record Date for such payment, which may not be less than 10 days before
such payment date. Subject to the next succeeding sentence, if all accumulated
Series A Preferred Distributions in Arrears on all Outstanding Series A
Preferred Units and all accumulated distributions in arrears on any Series A
Preferred Parity Securities shall not have been declared and paid, or if
sufficient funds for the payment thereof shall not have been set apart, payment
of accumulated distributions in Arrears on the Series A Preferred Units and
accumulated distributions in arrears on any such Series A Preferred Parity
Securities shall be made in order of their respective distribution payment
dates, commencing with the earliest distribution payment date. If less than all
distributions payable with respect

 

43



--------------------------------------------------------------------------------

to all Series A Preferred Units and any other Series A Preferred Parity
Securities are paid, any partial payment shall be made Pro Rata with respect to
the Series A Preferred Units and any such other Series A Preferred Parity
Securities entitled to a distribution payment at such time in proportion to the
aggregate distribution amounts remaining due in respect of such Series A
Preferred Units and such other Series A Preferred Parity Securities at such
time. Subject to Section 12.4 and Section 5.14(b)(iv), Series A Preferred
Unitholders shall not be entitled to any distribution, whether payable in cash,
property or Partnership Securities, in excess of full cumulative Series A
Preferred Distributions. Except insofar as distributions accrue on the amount of
any accumulated and unpaid Series A Preferred Distributions as described in
Section 5.14(b)(ii)(A), no interest or sum of money in lieu of interest shall be
payable in respect of any distribution payment which may be in Arrears on the
Series A Preferred Units. So long as the Series A Preferred Units are held of
record by the Depositary or its nominee, declared Series A Preferred
Distributions shall be paid to the Depositary in same-day funds on each Series A
Preferred Distribution Payment Date or other distribution payment date in the
case of payments for Series A Preferred Distributions in Arrears.

(C) The “Preferred Three-Month LIBOR” for each Series A Preferred Distribution
Period during the Series A Preferred Floating Rate Period shall be determined by
the Calculation Agent, as of the applicable Series A Preferred LIBOR
Determination Date, in accordance with the following provisions:

(1) The Preferred Three-Month LIBOR shall be the rate (expressed as a percentage
per year) for deposits in U.S. dollars in amounts of at least $1,000,000 for a
three-month period commencing on the first day of such Series A Preferred
Distribution Period that appears on Reuters Page LIBOR01 as of 11:00 a.m.
(London time) on the Series A Preferred LIBOR Determination Date.

(2) If the Preferred Three-Month LIBOR cannot be determined as described in
Section 5.14(b)(ii)(C)(1), the Calculation Agent will consult with an investment
bank of national standing to determine whether there is an industry accepted
substitute or successor base rate to the Preferred Three-Month LIBOR. If, after
such consultation, the Calculation Agent determines that there is an industry
accepted substitute or successor base rate, the Calculation Agent shall use such
substitute or successor base rate. In such case, the Calculation Agent in its
sole discretion may (without implying a corresponding obligation to do so) also
amend the business day convention, the definition of Business Day, the
definition of London Business Day, the Series A Preferred LIBOR Determination
Date and any method for obtaining the substitute or successor base rate if such
rate is unavailable on the relevant Business Day, in a manner that is consistent
with industry accepted practices for such substitute or successor base rate.
Unless the Calculation Agent determines that there is an industry accepted
substitute or successor base rate as so provided above, the following will
apply: If no offered rate appears on Reuters Page LIBOR01 on the relevant
Series A Preferred LIBOR Determination Date at approximately 11:00 a.m., London
time, then the Calculation Agent, after consultation with the General Partner,
shall select four major banks in the London interbank market and request that
the principal London offices of those four selected banks provide their offered
quotations for deposits in U.S. dollars in amounts of at least $1,000,000 for a
period of three months, commencing on the first day of the applicable Series A
Preferred Distribution Period, to prime banks in the London interbank market at
approximately 11:00 a.m. (London time) on the Series A Preferred LIBOR
Determination Date for such Series A Preferred Distribution Period that is
representative of single transactions at that time. If two or more quotations
are provided, the Preferred Three-Month LIBOR for such Series A Preferred
Distribution Period will be the arithmetic mean of the quotations. If fewer than
two quotations are provided, the Calculation Agent, after

 

44



--------------------------------------------------------------------------------

consultation with the General Partner, will select three major banks in New York
City and will request each of them to provide a quotation of the rate offered by
it at approximately 11:00 a.m., New York City time, on the Series A Preferred
LIBOR Determination Date for loans in U.S. dollars to leading European banks for
a three-month period commencing on the first day of such Series A Preferred
Distribution Period in an amount of at least $1,000,000 that is representative
of single transactions at that time. If three quotations are provided, the
Preferred Three-Month LIBOR for such Series A Preferred Distribution Period will
be the arithmetic average of the quotations provided. If less than three
quotations are provided, the Calculation Agent, after consulting such sources as
it deems comparable to any of the foregoing quotations or display page, or any
such source as it deems reasonable from which to estimate the Preferred
Three-Month LIBOR or any of the foregoing lending rates, shall determine the
Preferred Three-Month LIBOR for the applicable Series A Preferred Distribution
Period in its sole discretion.

(3) All percentages resulting from any of the above calculations will be
rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upwards (e.g.,
9.876545% (or 0.09876545) being rounded to 9.87655% (or 0.0987655)) and all
dollar amounts used in or resulting from such calculations will be rounded to
the nearest cent (with one-half cent being rounded upwards).

(D) Unless otherwise determined by the General Partner, Series A Preferred
Distributions shall be deemed to have been paid out of deductions from Available
Cash with respect to the Quarter ended immediately preceding the Quarter in
which the Series A Preferred Distribution is made.

(iii) Voting Rights.

(A) Notwithstanding anything to the contrary in this Agreement, the Series A
Preferred Units shall not have any voting rights or rights to consent or approve
any action or matter, except as set forth in Section 13.3(c), this
Section 5.14(b)(iii), or as otherwise required by the Delaware Act.

(B) Without the affirmative vote or consent of the holders of at least 66 2/3%
of the Outstanding Series A Preferred Units, voting as a separate class, the
General Partner shall not adopt any amendment to this Agreement that would have
a material adverse effect on the powers, preferences, duties, or special rights
of the Series A Preferred Units; provided, however, that (1) subject to
Section 5.14(b)(iii)(C), the issuance of additional Partnership Securities shall
not be deemed to constitute such a material adverse effect for purposes of this
Section 5.14(b)(iii)(B) and (2) for purposes of this Section 5.14(b)(iii)(B), no
amendment of this Agreement in connection with a merger or other transaction in
which the Series A Preferred Units remain Outstanding with the terms thereof
materially unchanged in any respect adverse to the Series A Preferred
Unitholders shall be deemed to materially and adversely affect the powers,
preferences, duties, or special rights of the Series A Preferred Units.

(C) Without the affirmative vote or consent of the holders of at least 66 2/3%
of the Outstanding Series A Preferred Units, voting as a class together with
holders of any other Series A Preferred Parity Securities upon which like voting
rights have been conferred and are exercisable, the Partnership shall not
(1) create or issue any Series A Preferred Parity Securities (including any
additional Series A Preferred Units) if the cumulative distributions payable on
Outstanding Series A Preferred Units (or any Series A Preferred Parity
Securities) are in Arrears, (2) create or issue any Series A Preferred Senior
Securities, or (3) declare or pay any distribution to holders of Common Units
from Available Cash from Capital Surplus.

 

45



--------------------------------------------------------------------------------

(D) For any matter described in this Section 5.14(b)(iii) in which the Series A
Preferred Unitholders are entitled to vote as a class (whether separately or
together with the holders of any Series A Preferred Parity Securities), such
Series A Preferred Unitholders shall be entitled to one vote per Series A
Preferred Unit. Any Series A Preferred Units held by the Partnership or any of
its Subsidiaries or their controlled Affiliates shall not be entitled to vote.

(E) Notwithstanding Section 5.14(b)(iii)(B) and Section 5.14(b)(iii)(C), no vote
of the Series A Preferred Unitholders shall be required if, at or prior to the
time when such action is to take effect, provision is made for the redemption of
all Series A Preferred Units at the time Outstanding.

(iv) Optional Redemption; Series A Preferred Ratings Event

(A) The Partnership shall have the right (1) at any time, and from time to time,
on or after December 15, 2022, (2) at any time within 120 days after the
conclusion of any review or appeal process instituted by the Partnership
following the occurrence of a Series A Preferred Ratings Event, or (3) at any
time within 120 days after the first date on which a Change of Control
Triggering Event occurred, in each case, to redeem the Series A Preferred Units,
which redemption may be in whole or in part (except with respect to a redemption
pursuant to clause (2) of this Section 5.14(b)(iv)(A) which shall be in whole
but not in part), using any source of funds legally available for such purpose.
Any such redemption shall occur on a date set by the General Partner (the
“Series A Preferred Redemption Date”). The Partnership shall effect any such
redemption by paying cash for each Series A Preferred Unit to be redeemed equal
to 100% (in the case of a redemption described in clause (1) or (3) of this
Section 5.14(b)(iv)(A)), or 102% (in the case of a redemption described in
clause (2) of this Section 5.14(b)(iv)(A)), of the Series A Preferred
Liquidation Preference for such Series A Preferred Unit on such Series A
Preferred Redemption Date plus an amount equal to all unpaid Series A Preferred
Distributions thereon from the Series A Preferred Original Issue Date to, but
not including, the Series A Preferred Redemption Date (whether or not such
distributions shall have been declared) (the “Series A Preferred Redemption
Price”). So long as the Series A Preferred Units to be redeemed are held of
record by the nominee of the Depositary, the Series A Preferred Redemption Price
shall be paid by the Paying Agent to the Depositary on the Series A Preferred
Redemption Date.

(B) The Partnership shall give notice of any redemption by mail, postage
prepaid, not less than 30 days and not more than 60 days before the scheduled
Series A Preferred Redemption Date to the Series A Preferred Unitholders (as of
5:00 p.m. New York City time on the Business Day next preceding the day on which
notice is given) of any Series A Preferred Units to be redeemed as such Series A
Preferred Unitholders’ names appear on the books of the Transfer Agent and at
the address of such Series A Preferred Unitholders shown therein. Such notice
(the “Series A Preferred Redemption Notice”) shall state, as applicable: (1) the
Series A Preferred Redemption Date, (2) the number of Series A Preferred Units
to be redeemed and, if less than all Outstanding Series A Preferred Units are to
be redeemed, the number (and in the case of Series A Preferred Units in
certificated form, the identification) of Series A Preferred Units to be
redeemed from such Series A Preferred Unitholder, (3) the Series A Preferred
Redemption Price, (4) the place where any Series A Preferred Units in
certificated form are to be redeemed and shall be presented and surrendered for
payment of the Series A Preferred Redemption Price therefor (which shall occur
automatically if the Certificate representing such Series A Preferred Units is
issued in the name of the Depositary or its nominee), and (5) that distributions
on the Series A Preferred Units to be redeemed shall cease to accumulate from
and after such Series A Preferred Redemption Date.

 

46



--------------------------------------------------------------------------------

(C) If the Partnership elects to redeem less than all of the Outstanding
Series A Preferred Units, the number of Series A Preferred Units to be redeemed
shall be determined by the General Partner, and such Series A Preferred Units
shall be redeemed by such method of selection as the Depositary shall determine,
either Pro Rata or by lot, with adjustments to avoid redemption of fractional
Series A Preferred Units. The aggregate Series A Preferred Redemption Price for
any such partial redemption of the Outstanding Series A Preferred Units shall be
allocated correspondingly among the redeemed Series A Preferred Units. The
Series A Preferred Units not redeemed shall remain Outstanding and entitled to
all the rights and preferences provided in this Section 5.14.

(D) If the Partnership gives or causes to be given a Series A Preferred
Redemption Notice, the Partnership shall deposit with the Paying Agent funds
sufficient to redeem the Series A Preferred Units as to which such Series A
Preferred Redemption Notice shall have been given, no later than 10:00 a.m. New
York City time on the Series A Preferred Redemption Date, and shall give the
Paying Agent irrevocable instructions and authority to pay the Series A
Preferred Redemption Price to the Series A Preferred Unitholder whose Series A
Preferred Units are to be redeemed upon surrender or deemed surrender (which
shall occur automatically if the Certificate representing such Series A
Preferred Units is issued in the name of the Depositary or its nominee) of the
Certificates therefor as set forth in the Series A Preferred Redemption Notice.
If the Series A Preferred Redemption Notice shall have been given, from and
after the Series A Preferred Redemption Date, unless the Partnership defaults in
providing funds sufficient for such redemption at the time and place specified
for payment pursuant to the Series A Preferred Redemption Notice, all Series A
Preferred Distributions on such Series A Preferred Units to be redeemed shall
cease to accumulate and all rights of holders of such Series A Preferred Units
as Limited Partners with respect to such Series A Preferred Units to be redeemed
shall cease, except the right to receive the Series A Preferred Redemption
Price, and such Series A Preferred Units shall not thereafter be transferred on
the books of the Transfer Agent or be deemed to be Outstanding for any purpose
whatsoever. The Series A Preferred Unitholders shall have no claim to the
interest income, if any, earned on such funds deposited with the Paying Agent.
Any funds deposited with the Paying Agent hereunder by the Partnership for any
reason, including redemption of Series A Preferred Units, that remain unclaimed
or unpaid after two years after the applicable Series A Preferred Redemption
Date or other payment date, as applicable, shall be, to the extent permitted by
law, repaid to the Partnership upon its written request, after which repayment
the Series A Preferred Unitholders entitled to such redemption or other payment
shall have recourse only to the Partnership. Notwithstanding any Series A
Preferred Redemption Notice, there shall be no redemption of any Series A
Preferred Units called for redemption until funds sufficient to pay the full
Series A Preferred Redemption Price of such Series A Preferred Units shall have
been deposited by the Partnership with the Paying Agent.

(E) Any Series A Preferred Units that are redeemed or otherwise acquired by the
Partnership shall be cancelled. If only a portion of the Series A Preferred
Units represented by a Certificate shall have been called for redemption, upon
surrender of the Certificate to the Paying Agent (which shall occur
automatically if the Certificate representing such Series A Preferred Units is
registered in the name of the Depositary or its nominee), the Partnership shall
issue and the Paying Agent shall deliver to the Series A Preferred Unitholders a
new Certificate (or adjust the applicable book-entry account) representing the
number of Series A Preferred Units represented by the surrendered Certificate
that have not been called for redemption.

 

47



--------------------------------------------------------------------------------

(F) Notwithstanding anything to the contrary in this Section 5.14, in the event
that full cumulative distributions on the Series A Preferred Units and any
Series A Preferred Parity Securities shall not have been paid or declared and
set aside for payment, the Partnership shall not be permitted to repurchase,
redeem or otherwise acquire, in whole or in part, any Series A Preferred Units
or Series A Preferred Parity Securities except pursuant to a purchase or
exchange offer made on the same relative terms to all Series A Preferred
Unitholders and holders of any Series A Preferred Parity Securities. Subject to
Section 4.10, so long as any Series A Preferred Units are Outstanding, the
Partnership shall not be permitted to redeem, repurchase, or otherwise acquire
any Common Units or any other Series A Preferred Junior Securities unless full
cumulative distributions on the Series A Preferred Units and any Series A
Preferred Parity Securities for all prior and the then-ending Series A Preferred
Distribution Periods, with respect to the Series A Preferred Units, and all
prior and then ending distribution periods, with respect to any such Series A
Preferred Parity Securities, shall have been paid or declared and set aside for
payment.

(v) Liquidation Rights. In the event of any liquidation, dissolution, and
winding up of the Partnership under Section 12.4 or a sale, exchange, or other
disposition of all or substantially all of the assets of the Partnership, either
voluntary or involuntary, the Record Holders of the Series A Preferred Units
shall be entitled to receive, out of the assets of the Partnership available for
distribution to the Partners or any Assignees, prior and in preference to any
distribution of any assets of the Partnership to the Record Holders of any other
class or series of Partnership Interests other than the Series A Preferred
Units, the Series A Preferred Senior Securities, and the Series A Preferred
Parity Securities, (A) first, any accumulated and unpaid distributions on the
Series A Preferred Units (regardless of whether previously declared) and
(B) then, any positive value in each such holder’s Capital Account in respect of
such Series A Preferred Units. If in the year of such liquidation and winding
up, or sale, exchange, or other disposition of all or substantially all of the
assets of the Partnership, any such Record Holder’s Capital Account in respect
of such Series A Preferred Units is less than the aggregate Series A Preferred
Base Liquidation Preference of such Series A Preferred Units, then, after the
allocations specified in Section 6.1(c)(i)(A) have been made, but otherwise
notwithstanding anything to the contrary contained in this Agreement, and prior
to any other allocation pursuant to this Agreement for such year and any
distribution pursuant to the preceding sentence, items of gross income and gain
shall be allocated to all Unitholders then holding Series A Preferred Units and
Unitholders then holding any Series A Preferred Parity Securities, Pro Rata,
until the Capital Account in respect of each Outstanding Series A Preferred Unit
is equal to the Series A Preferred Base Liquidation Preference and the Capital
Account in respect of each Outstanding Series A Preferred Parity Security is
equal to the liquidation preference of such Series A Preferred Parity Security
(and no other allocation pursuant to this Agreement shall reverse the effect of
such allocation). If in the year of such liquidation, dissolution, or winding up
any such Record Holder’s Capital Account in respect of such Series A Preferred
Units is less than the aggregate Series A Preferred Base Liquidation Preference
of such Series A Preferred Units after the application of the preceding
sentence, then to the extent permitted by applicable law and after making any
allocations required under Section 6.1(c)(i)(A), but otherwise notwithstanding
anything to the contrary contained in this Agreement, items of gross income and
gain for any preceding taxable period(s) with respect to which IRS Form 1065
Schedules K-1 have not been filed by the Partnership shall be reallocated to all
Unitholders then holding Series A Preferred Units and Unitholders then holding
any Series A Preferred Parity Securities, Pro Rata, until after making
allocations pursuant to this and the immediately preceding sentence the Capital
Account in respect of each such Outstanding Series A Preferred Unit is equal to
the Series A Preferred Base Liquidation Preference and the Capital Account in
respect of each Outstanding Series A Preferred Parity Security is equal to the
liquidation preference of such Series A Preferred Parity Security (and no other
allocation pursuant to this Agreement shall reverse the effect of such
allocation). After such allocations

 

48



--------------------------------------------------------------------------------

have been made to the Outstanding Series A Preferred Units and any Outstanding
Series A Preferred Parity Securities, any remaining Net Termination Gain or Net
Termination Loss shall be allocated to the Partners pursuant to Section 6.1(c).
At the time of the dissolution of the Partnership, subject to Section 17-804 of
the Delaware Act, the Record Holders of the Series A Preferred Units shall
become entitled to receive any distributions in respect of the Series A
Preferred Units that are accrued and unpaid as of the date of such distribution,
and shall have the status of, and shall be entitled to all remedies available
to, a creditor of the Partnership, and such entitlement of the Record Holders of
the Series A Preferred Units to such accrued and unpaid distributions shall have
priority over any entitlement of any other Partners or Assignees with respect to
any distributions by the Partnership to such other Partners or Assignees except
for distributions in respect of Series A Preferred Units pursuant to
Section 5.14(b)(ii); provided, however, that the General Partner, as such, will
have no liability for any obligations with respect to such distributions to any
Record Holder(s) of Series A Preferred Units.

(vi) Rank. The Series A Preferred Units shall each be deemed to rank, as to
distributions and amounts payable upon a dissolution or liquidation of the
Partnership pursuant to Article XII:

(A) senior to any Series A Preferred Junior Securities;

(B) on parity with any Series A Preferred Parity Securities;

(C) junior to any Series A Preferred Senior Securities; and

(D) junior to all existing and future indebtedness of the Partnership and other
liabilities with respect to assets available to satisfy claims against the
Partnership.

(vii) No Sinking Fund. The Series A Preferred Units shall not have the benefit
of any sinking fund.

(viii) Record Holders. To the fullest extent permitted by applicable law, the
General Partner, the Partnership, the Transfer Agent, and the Paying Agent may
deem and treat any Series A Preferred Unitholder as the true, lawful, and
absolute owner of the applicable Series A Preferred Units for all purposes, and
neither the General Partner, the Partnership, nor the Transfer Agent or the
Paying Agent shall be affected by any notice to the contrary, except as
otherwise provided by law or any applicable rule, regulation, guideline, or
requirement of any National Securities Exchange on which the Series A Preferred
Units may be listed or admitted to trading, if any.

(ix) Notices. All notices or communications in respect of the Series A Preferred
Units shall be sufficiently given if given in writing and delivered in person or
by first class mail, postage prepaid, or if given in such other manner as may be
permitted in this Section 5.14, this Agreement or by applicable law.

(x) Other Rights; Fiduciary Duties. The Series A Preferred Units and the
Series A Preferred Unitholders shall not have any designations, preferences,
rights, powers, or duties, other than as set forth in this Agreement or as
provided by applicable law. Notwithstanding anything to the contrary in this
Agreement or any duty existing at law, in equity or otherwise, to the fullest
extent permitted by applicable law, neither the General Partner nor any other
Indemnitee shall owe any duties, including fiduciary duties, or have any
liabilities to Series A Preferred Unitholders, other than the implied
contractual covenant of good faith and fair dealing.

 

49



--------------------------------------------------------------------------------

(xi) Change of Control

(A) Upon the occurrence of a Change of Control Triggering Event that occurs
after the Series A Preferred Original Issue Date, each Series A Preferred
Unitholder shall have the right (“Series A Preferred Change of Control
Conversion Right”) to convert some or all of the Series A Preferred Units held
by such Series A Preferred Unitholder on the Series A Preferred Change of
Control Conversion Date into a number of Common Units per Series A Preferred
Unit that is an amount equal to the Series A Preferred Conversion Ratio (such
number of Common Units, the “Series A Preferred Common Unit Conversion
Consideration”), unless the Partnership provides notice of its election to
redeem Series A Preferred Units prior to the expiration of the Partnership’s
redemption right contained in Section 5.14(b)(iv)(A)(3). The “Series A Preferred
Change of Control Conversion Date” shall be the date fixed by the General
Partner, in its sole discretion, as the date the Series A Preferred Units are
entitled to be converted to Series A Preferred Conversion Common Units as
provided in this Section 5.14(b)(xi). Such Series A Preferred Change of Control
Conversion Date shall be a Business Day that is no fewer than 20 days nor more
than 35 days from the date on which the Partnership provides the notice to
Series A Preferred Unitholders of the Series A Preferred Change of Control
Conversion Right under Section 5.14(b)(xi)(B).

(B) No later than five days following the expiration of the Partnership’s
redemption right contained in Section 5.14(b)(iv)(A)(3) or, if earlier waived,
the date of the Partnership’s waiver of such right, the Partnership will provide
written notice to the Series A Preferred Unitholders that describes the Series A
Preferred Change of Control Conversion Right and states: (1) the events
constituting the Change of Control Triggering Event; (2) the date of the Change
of Control Triggering Event; (3) the date on which the Partnership’s right to
redeem the Outstanding Series A Preferred Units pursuant to
Section 5.14(b)(iv)(A)(3) expired or was waived; (4) the Series A Preferred
Change of Control Conversion Date; (5) the last date on which the Series A
Preferred Unitholders may exercise their Series A Preferred Change of Control
Conversion Right; (6) the method and period for calculating the Common Unit
Price with respect to the Series A Preferred Units; (7) if applicable, the type
and amount of Series A Preferred Alternative Conversion Consideration entitled
to be received per Series A Preferred Unit; and (8) the procedures that the
Series A Preferred Unitholders must follow to exercise the Series A Preferred
Change of Control Conversion Right.

(C) Subject to Section 5.9, the “Series A Preferred Conversion Ratio” shall be
calculated as the lesser of: (i) the quotient obtained by dividing (1) the
Series A Preferred Liquidation Preference as of the Series A Preferred Change of
Control Conversion Date (unless the Series A Preferred Change of Control
Conversion Date is after a Series A Preferred Distribution Record Date and prior
to the corresponding Series A Preferred Distribution Payment Date, in which case
any accumulated and unpaid distribution will be excluded from this amount) by
(2) the Common Unit Price and (ii) 58.2581 (the “Series A Preferred Unit Cap”).
The General Partner shall make such adjustments to the Common Unit Price with
respect to the Series A Preferred Units and the Series A Preferred Unit Cap as
it determines to be equitable in view of any splits, combinations, or
distributions in the form of equity issuances or the payment of any Series A
Preferred Alternative Conversion Consideration to the holders of the Common
Units in connection with the Change of Control.

 

50



--------------------------------------------------------------------------------

(D) In the case of a Change of Control pursuant to which Common Units will be
converted into cash, securities, or other property or assets (including any
combination thereof) (“Series A Preferred Alternative Conversion
Consideration”), each Series A Preferred Unitholder electing to exercise its
Series A Preferred Change of Control Conversion Right will receive upon
conversion of the Series A Preferred Units elected by such holder the kind and
amount of such Series A Preferred Alternative Conversion Consideration on a per
Series A Preferred Unit basis that such Series A Preferred Unitholder would have
owned or been entitled to receive upon the Change of Control had such Series A
Preferred Unitholder held a number of Common Units equal to the Series A
Preferred Common Unit Conversion Consideration immediately prior to the
effective time of the Change of Control; provided that, if the holders of Common
Units have the opportunity to elect the form of consideration to be received in
such Change of Control, the consideration that the Series A Preferred
Unitholders electing to exercise their Series A Preferred Change of Control
Conversion Right will receive will be the form and proportion of the aggregate
consideration elected by the holders of Common Units who participate in the
determination (based on the weighted average of elections) and will be subject
to any limitations to which all holders of Common Units are subject, including,
without limitation, pro rata reductions applicable to any portion of the
consideration payable in the Change of Control. No fractional Common Units will
be issued upon the conversion of the Series A Preferred Units. Instead, the
Partnership shall pay the cash value of such fractional Common Units.

(E) Notwithstanding anything to the contrary in this Agreement, if the
Partnership provides notice of its election to redeem Series A Preferred Units
pursuant to Section 5.14(b)(iv), Series A Preferred Unitholders shall not have
any right to convert the Series A Preferred Units that the Partnership has
elected to redeem, and any Series A Preferred Units subsequently selected for
redemption that have been tendered for conversion shall be redeemed on the
Series A Preferred Redemption Date instead of converted on the Series A
Preferred Change of Control Conversion Date.

(F) The Partnership shall issue a press release for publication through a news
or press organization as is reasonably expected to broadly disseminate the
relevant information to the public, or post notice on the website of the
Partnership, in any event prior to the opening of business on the first Business
Day following any date on which the Partnership (or a third party with its prior
written consent) provides the notice described in Section 5.14(b)(xi)(B) to the
Series A Preferred Unitholders.

(G) Each Series A Preferred Unitholder electing to exercise its Series A
Preferred Change of Control Conversion Right will be required, prior to the
close of business on the third Business Day preceding the Series A Preferred
Change of Control Conversion Date, to notify the Partnership of the number of
Series A Preferred Units to be converted pursuant to the Series A Preferred
Change of Control Conversion Right and otherwise to comply with any applicable
procedures contained in the notice described in Section 5.14(b)(xi)(B) or
otherwise required by the Depositary for effecting the conversion.

(H) Upon conversion, the rights of such participating Series A Preferred
Unitholder as a holder of the Series A Preferred Units shall cease with respect
to such converted Series A Preferred Units, and such Person shall continue to be
a Partner and have the rights of a holder of Common Units under this Agreement.
Each Series A Preferred Unit shall, upon its Series A Preferred Change of
Control Conversion Date, be deemed to be transferred to, and cancelled by, the
Partnership in exchange for the issuance of the Series A Preferred Conversion
Common Units.

 

51



--------------------------------------------------------------------------------

(I) The Partnership shall pay any documentary, stamp, or similar issue or
transfer taxes or duties relating to the issuance or delivery of Series A
Preferred Conversion Common Units. However, the participating Series A Preferred
Unitholder shall pay any tax or duty that may be payable relating to any
transfer involving the issuance or delivery of Series A Preferred Conversion
Common Units.

Section 5.15 Establishment of Terms of Series B Preferred Units.

(a) General. The Partnership hereby designates and creates a series of Units, to
be designated as “7.875% Series B Fixed-to-Floating Rate Cumulative Redeemable
Perpetual Preferred Units” (the “Series B Preferred Units”), having the
preferences, rights, powers, and duties set forth herein, including this
Section 5.15. Each Series B Preferred Unit shall be identical in all respects to
every other Series B Preferred Unit, except as to the respective dates from
which the Series B Preferred Liquidation Preference shall increase or from which
Series B Preferred Distributions may begin accruing, to the extent such dates
may differ. The Series B Preferred Units represent perpetual equity interests in
the Partnership and, except as set forth in Section 5.15(b)(iv) and
Section 5.15(b)(xi), shall not give rise to a claim by the Partnership or a
Series B Preferred Unitholder for redemption or conversion thereof, as
applicable, at a particular date.

(b) Rights of Series B Preferred Units. The Series B Preferred Units shall have
the following rights, preferences, and privileges and shall be subject to the
following duties and obligations:

(i) Series B Preferred Units.

(A) The authorized number of Series B Preferred Units shall be unlimited. Series
B Preferred Units that are purchased or otherwise acquired by the Partnership
shall be cancelled.

(B) The Series B Preferred Units shall be represented by one or more global
Certificates registered in the name of the Depositary or its nominee, and no
Series B Preferred Unitholder shall be entitled to receive a definitive
Certificate evidencing its Series B Preferred Units, unless otherwise required
by law or the Depositary gives notice of its intention to resign or is no longer
eligible to act as such with respect to the Series B Preferred Units and the
Partnership shall have not selected a substitute Depositary within sixty
(60) calendar days thereafter. So long as the Depositary shall have been
appointed and is serving with respect to the Series B Preferred Units, payments
and communications made by the Partnership to Series B Preferred Unitholders
shall be made by making payments to, and communicating with, the Depositary.

(ii) Distributions.

(A) Distributions on each Outstanding Series B Preferred Unit shall be
cumulative and compounding and shall accumulate at the applicable Series B
Preferred Distribution Rate from and including the Series B Preferred Original
Issue Date (or, for any subsequently issued and newly Outstanding Series B
Preferred Units, from and including the Series B Preferred Distribution Payment
Date immediately preceding the issue date of such Series B Preferred Units)
until such time as the Partnership pays the Series B Preferred Distribution or
redeems such Series B Preferred Unit in accordance with Section 5.15(b)(iv) or
such Series B Preferred Unit is converted in accordance with
Section 5.15(b)(xi), whether or not such Series B Preferred Distributions shall
have been declared. Series B Preferred Unitholders shall be entitled to receive
Series B Preferred Distributions from time to time out

 

52



--------------------------------------------------------------------------------

of any assets of the Partnership legally available for the payment of
distributions at the Series B Preferred Distribution Rate per Series B Preferred
Unit when, as, and if declared by the General Partner, prior to any other
distributions made in respect of any other Units pursuant to Section 6.3. Series
B Preferred Distributions, to the extent declared by the General Partner to be
paid by the Partnership in accordance with this Section 5.15(b)(ii), shall be
paid, in arrears, on each Series B Preferred Distribution Payment Date. Series B
Preferred Distributions shall accumulate in each Series B Preferred Distribution
Period from and including the preceding Series B Preferred Distribution Payment
Date (other than the initial Series B Preferred Distribution Period, which shall
commence on and include the Series B Preferred Original Issue Date), to, but not
including, the next Series B Preferred Distribution Payment Date for such Series
B Preferred Distribution Period; provided, that distributions shall accrue on
accumulated but unpaid Series B Preferred Distributions at the Series B
Preferred Distribution Rate. If any Series B Preferred Distribution Payment Date
otherwise would occur on a date that is not a Business Day, declared Series B
Preferred Distributions shall be paid on the immediately succeeding Business Day
without the accumulation of additional distributions. During the Series B
Preferred Fixed Rate Period, Series B Preferred Distributions shall be payable
based on a 360-day year consisting of twelve 30-day months. During the Series B
Preferred Floating Rate Period, Series B Preferred Distributions shall be
computed by multiplying the Series B Preferred Distribution Rate by a fraction,
the numerator of which will be the actual number of days elapsed during that
Series B Preferred Distribution Period (determined by including the first day of
such Series B Preferred Distribution Period and excluding the last day, which is
the Series B Preferred Distribution Payment Date), and the denominator of which
will be 360, and by multiplying the result by the aggregate Series B Preferred
Liquidation Preference of all Outstanding Series B Preferred Units. All Series B
Preferred Distributions accrued by the Partnership pursuant to this
Section 5.15(b)(ii) shall be payable without regard to income of the Partnership
and shall be treated for federal income tax purposes as guaranteed payments for
the use of capital under Section 707(c) of the Code, includable in ordinary
income of a Series B Preferred Unitholder in its taxable year in which the
Partnership deducts such payments as accrued. The guaranteed payment with
respect to any Series B Preferred Distribution Period shall be for the account
of the holders of Series B Preferred Units as of the applicable Series B
Preferred Distribution Record Date.

(B) Not later than 5:00 p.m., New York City time, on each Series B Preferred
Distribution Payment Date, the Partnership shall pay those Series B Preferred
Distributions, if any, that shall have been declared by the General Partner to
Series B Preferred Unitholders on the Record Date for the applicable Series B
Preferred Distribution. The Record Date (the “Series B Preferred Distribution
Record Date”) for the payment of any Series B Preferred Distributions shall be
as of the close of business on the first Business Day of the month of the
applicable Series B Preferred Distribution Payment Date, except that in the case
of payments of Series B Preferred Distributions in Arrears, the Series B
Preferred Distribution Record Date with respect to a Series B Preferred
Distribution Payment Date shall be such date as may be designated by the General
Partner in accordance with this Section 5.15(b)(ii). So long as any Series B
Preferred Units are Outstanding, no distribution shall be declared or paid or
set aside for payment on any Series B Preferred Junior Securities (other than a
distribution payable solely in Series B Preferred Junior Securities) unless full
cumulative Series B Preferred Distributions have been or contemporaneously are
being paid or set apart for payment on all Outstanding Series B Preferred Units
(and distributions on any other Series B Preferred Parity Securities) through
the most recent respective Series B Preferred Distribution Payment Date (and
distribution payment date with respect to such Series B Preferred Parity
Securities, if any); provided, however, notwithstanding anything to the contrary
in this Section 5.15(b)(ii)(B), if a distribution period with respect to a class
of Series B Preferred Junior Securities

 

53



--------------------------------------------------------------------------------

or Series B Preferred Parity Securities is shorter than the Series B Preferred
Distribution Period, the General Partner may declare and pay regular
distributions with respect to such Series B Preferred Junior Securities or
Series B Preferred Parity Securities, so long as, at the time of declaration of
such distribution, (i) there are no Series B Preferred Distributions in Arrears,
and (ii) the General Partner expects to have sufficient funds to pay the full
distribution in respect of the Series B Preferred Units on the next successive
Series B Preferred Distribution Payment Date. Accumulated Series B Preferred
Distributions in Arrears for any past Series B Preferred Distribution Period may
be declared by the General Partner and paid on any date fixed by the General
Partner, whether or not a Series B Preferred Distribution Payment Date, to
Series B Preferred Unitholders on the Record Date for such payment, which may
not be less than 10 days before such payment date. Subject to the next
succeeding sentence, if all accumulated Series B Preferred Distributions in
Arrears on all Outstanding Series B Preferred Units and all accumulated
distributions in arrears on any Series B Preferred Parity Securities shall not
have been declared and paid, or if sufficient funds for the payment thereof
shall not have been set apart, payment of accumulated distributions in Arrears
on the Series B Preferred Units and accumulated distributions in arrears on any
such Series B Preferred Parity Securities shall be made in order of their
respective distribution payment dates, commencing with the earliest distribution
payment date. If less than all distributions payable with respect to all Series
B Preferred Units and any other Series B Preferred Parity Securities are paid,
any partial payment shall be made Pro Rata with respect to the Series B
Preferred Units and any such other Series B Preferred Parity Securities entitled
to a distribution payment at such time in proportion to the aggregate
distribution amounts remaining due in respect of such Series B Preferred Units
and such other Series B Preferred Parity Securities at such time. Subject to
Section 12.4 and Section 5.15(b)(iv), Series B Preferred Unitholders shall not
be entitled to any distribution, whether payable in cash, property or
Partnership Securities, in excess of full cumulative Series B Preferred
Distributions. Except insofar as distributions accrue on the amount of any
accumulated and unpaid Series B Preferred Distributions as described in
Section 5.15(b)(ii)(A), no interest or sum of money in lieu of interest shall be
payable in respect of any distribution payment which may be in Arrears on the
Series B Preferred Units. So long as the Series B Preferred Units are held of
record by the Depositary or its nominee, declared Series B Preferred
Distributions shall be paid to the Depositary in same-day funds on each Series B
Preferred Distribution Payment Date or other distribution payment date in the
case of payments for Series B Preferred Distributions in Arrears.

(C) The Preferred Three-Month LIBOR for each Series B Preferred Distribution
Period during the Series B Preferred Floating Rate Period shall be determined by
the Calculation Agent, as of the applicable Series B Preferred LIBOR
Determination Date, in accordance with Section 5.14(b)(ii)(C), with any
reference therein to “Series A Preferred Distribution Period” being replaced
with “Series B Preferred Distribution Period,” any reference to “Series A
Preferred Floating Rate Period” being replaced with “Series B Preferred Floating
Rate Period” and any reference therein to “Series A Preferred LIBOR
Determination Date” being replaced with “Series B Preferred LIBOR Determination
Date.”

(D) Unless otherwise determined by the General Partner, Series B Preferred
Distributions shall be deemed to have been paid out of deductions from Available
Cash with respect to the Quarter ended immediately preceding the Quarter in
which the Series B Preferred Distribution is made.

 

54



--------------------------------------------------------------------------------

(iii) Voting Rights.

(A) Notwithstanding anything to the contrary in this Agreement, the Series B
Preferred Units shall not have any voting rights or rights to consent or approve
any action or matter, except as set forth in Section 13.3(c), this
Section 5.15(b)(iii), or as otherwise required by the Delaware Act.

(B) Without the affirmative vote or consent of the holders of at least 66 2/3%
of the Outstanding Series B Preferred Units, voting as a separate class, the
General Partner shall not adopt any amendment to this Agreement that would have
a material adverse effect on the powers, preferences, duties, or special rights
of the Series B Preferred Units; provided, however, that (1) subject to
Section 5.15(b)(iii)(C), the issuance of additional Partnership Securities shall
not be deemed to constitute such a material adverse effect for purposes of this
Section 5.15(b)(iii)(B) and (2) for purposes of this Section 5.15(b)(iii)(B), no
amendment of this Agreement in connection with a merger or other transaction in
which the Series B Preferred Units remain Outstanding with the terms thereof
materially unchanged in any respect adverse to the Series B Preferred
Unitholders shall be deemed to materially and adversely affect the powers,
preferences, duties, or special rights of the Series B Preferred Units.

(C) Without the affirmative vote or consent of the holders of at least 66 2/3%
of the Outstanding Series B Preferred Units, voting as a class together with
holders of any other Series B Preferred Parity Securities upon which like voting
rights have been conferred and are exercisable, the Partnership shall not
(1) create or issue any Series B Preferred Parity Securities (including any
additional Series B Preferred Units) if the cumulative distributions payable on
Outstanding Series B Preferred Units (or any Series B Preferred Parity
Securities) are in Arrears, (2) create or issue any Series B Preferred Senior
Securities, or (3) declare or pay any distribution to holders of Common Units
from Available Cash from Capital Surplus.

(D) For any matter described in this Section 5.15(b)(iii) in which the Series B
Preferred Unitholders are entitled to vote as a class (whether separately or
together with the holders of any Series B Preferred Parity Securities), such
Series B Preferred Unitholders shall be entitled to one vote per Series B
Preferred Unit. Any Series B Preferred Units held by the Partnership or any of
its Subsidiaries or their controlled Affiliates shall not be entitled to vote.

(E) Notwithstanding Section 5.15(b)(iii)(B) and Section 5.15(b)(iii)(C), no vote
of the Series B Preferred Unitholders shall be required if, at or prior to the
time when such action is to take effect, provision is made for the redemption of
all Series B Preferred Units at the time Outstanding.

(iv) Optional Redemption; Series B Preferred Ratings Event

(A) The Partnership shall have the right (1) at any time, and from time to time,
on or after June 15, 2023, (2) at any time within 120 days after the conclusion
of any review or appeal process instituted by the Partnership following the
occurrence of a Series B Preferred Ratings Event, or (3) at any time within 120
days after the first date on which a Change of Control Triggering Event
occurred, in each case, to redeem the Series B Preferred Units, which redemption
may be in whole or in part (except with respect to a redemption pursuant to
clause (2) of this Section 5.15(b)(iv)(A) which shall be in whole but not in
part), using any source of funds legally available for such purpose. Any such
redemption shall occur on a date set by the General Partner (the “Series B
Preferred Redemption Date”). The Partnership shall effect any such redemption by
paying cash for each Series B Preferred Unit to be

 

55



--------------------------------------------------------------------------------

redeemed equal to 100% (in the case of a redemption described in clause (1) or
(3) of this Section 5.15(b)(iv)(A)), or 102% (in the case of a redemption
described in clause (2) of this Section 5.15(b)(iv)(A)), of the Series B
Preferred Liquidation Preference for such Series B Preferred Unit on such Series
B Preferred Redemption Date plus an amount equal to all unpaid Series B
Preferred Distributions thereon from the Series B Preferred Original Issue Date
to, but not including, the Series B Preferred Redemption Date (whether or not
such distributions shall have been declared) (the “Series B Preferred Redemption
Price”). So long as the Series B Preferred Units to be redeemed are held of
record by the nominee of the Depositary, the Series B Preferred Redemption Price
shall be paid by the Paying Agent to the Depositary on the Series B Preferred
Redemption Date.

(B) The Partnership shall give notice of any redemption by mail, postage
prepaid, not less than 30 days and not more than 60 days before the scheduled
Series B Preferred Redemption Date to the Series B Preferred Unitholders (as of
5:00 p.m. New York City time on the Business Day next preceding the day on which
notice is given) of any Series B Preferred Units to be redeemed as such Series B
Preferred Unitholders’ names appear on the books of the Transfer Agent and at
the address of such Series B Preferred Unitholders shown therein. Such notice
(the “Series B Preferred Redemption Notice”) shall state, as applicable: (1) the
Series B Preferred Redemption Date, (2) the number of Series B Preferred Units
to be redeemed and, if less than all Outstanding Series B Preferred Units are to
be redeemed, the number (and in the case of Series B Preferred Units in
certificated form, the identification) of Series B Preferred Units to be
redeemed from such Series B Preferred Unitholder, (3) the Series B Preferred
Redemption Price, (4) the place where any Series B Preferred Units in
certificated form are to be redeemed and shall be presented and surrendered for
payment of the Series B Preferred Redemption Price therefor (which shall occur
automatically if the Certificate representing such Series B Preferred Units is
issued in the name of the Depositary or its nominee), and (5) that distributions
on the Series B Preferred Units to be redeemed shall cease to accumulate from
and after such Series B Preferred Redemption Date.

(C) If the Partnership elects to redeem less than all of the Outstanding
Series B Preferred Units, the number of Series B Preferred Units to be redeemed
shall be determined by the General Partner, and such Series B Preferred Units
shall be redeemed by such method of selection as the Depositary shall determine,
either Pro Rata or by lot, with adjustments to avoid redemption of fractional
Series B Preferred Units. The aggregate Series B Preferred Redemption Price for
any such partial redemption of the Outstanding Series B Preferred Units shall be
allocated correspondingly among the redeemed Series B Preferred Units. The
Series B Preferred Units not redeemed shall remain Outstanding and entitled to
all the rights and preferences provided in this Section 5.15.

(D) If the Partnership gives or causes to be given a Series B Preferred
Redemption Notice, the Partnership shall deposit with the Paying Agent funds
sufficient to redeem the Series B Preferred Units as to which such Series B
Preferred Redemption Notice shall have been given, no later than 10:00 a.m. New
York City time on the Series B Preferred Redemption Date, and shall give the
Paying Agent irrevocable instructions and authority to pay the Series B
Preferred Redemption Price to the Series B Preferred Unitholder whose Series B
Preferred Units are to be redeemed upon surrender or deemed surrender (which
shall occur automatically if the Certificate representing such Series B
Preferred Units is issued in the name of the Depositary or its nominee) of the
Certificates therefor as set forth in the Series B Preferred Redemption Notice.
If the Series B Preferred Redemption Notice shall have been given, from and
after the Series B Preferred Redemption Date, unless the Partnership defaults in
providing funds sufficient for such redemption at the time and place specified
for payment pursuant to the

 

56



--------------------------------------------------------------------------------

Series B Preferred Redemption Notice, all Series B Preferred Distributions on
such Series B Preferred Units to be redeemed shall cease to accumulate and all
rights of holders of such Series B Preferred Units as Limited Partners with
respect to such Series B Preferred Units to be redeemed shall cease, except the
right to receive the Series B Preferred Redemption Price, and such Series B
Preferred Units shall not thereafter be transferred on the books of the Transfer
Agent or be deemed to be Outstanding for any purpose whatsoever. The Series B
Preferred Unitholders shall have no claim to the interest income, if any, earned
on such funds deposited with the Paying Agent. Any funds deposited with the
Paying Agent hereunder by the Partnership for any reason, including redemption
of Series B Preferred Units, that remain unclaimed or unpaid after two years
after the applicable Series B Preferred Redemption Date or other payment date,
as applicable, shall be, to the extent permitted by law, repaid to the
Partnership upon its written request, after which repayment the Series B
Preferred Unitholders entitled to such redemption or other payment shall have
recourse only to the Partnership. Notwithstanding any Series B Preferred
Redemption Notice, there shall be no redemption of any Series B Preferred Units
called for redemption until funds sufficient to pay the full Series B Preferred
Redemption Price of such Series B Preferred Units shall have been deposited by
the Partnership with the Paying Agent.

(E) Any Series B Preferred Units that are redeemed or otherwise acquired by the
Partnership shall be cancelled. If only a portion of the Series B Preferred
Units represented by a Certificate shall have been called for redemption, upon
surrender of the Certificate to the Paying Agent (which shall occur
automatically if the Certificate representing such Series B Preferred Units is
registered in the name of the Depositary or its nominee), the Partnership shall
issue and the Paying Agent shall deliver to the Series B Preferred Unitholders a
new Certificate (or adjust the applicable book-entry account) representing the
number of Series B Preferred Units represented by the surrendered Certificate
that have not been called for redemption.

(F) Notwithstanding anything to the contrary in this Section 5.15, in the event
that full cumulative distributions on the Series B Preferred Units and any
Series B Preferred Parity Securities shall not have been paid or declared and
set aside for payment, the Partnership shall not be permitted to repurchase,
redeem or otherwise acquire, in whole or in part, any Series B Preferred Units
or Series B Preferred Parity Securities except pursuant to a purchase or
exchange offer made on the same relative terms to all Series B Preferred
Unitholders and holders of any Series B Preferred Parity Securities. Subject to
Section 4.10, so long as any Series B Preferred Units are Outstanding, the
Partnership shall not be permitted to redeem, repurchase, or otherwise acquire
any Common Units or any other Series B Preferred Junior Securities unless full
cumulative distributions on the Series B Preferred Units and any Series B
Preferred Parity Securities for all prior and the then-ending Series B Preferred
Distribution Periods, with respect to the Series B Preferred Units, and all
prior and then ending distribution periods, with respect to any such Series B
Preferred Parity Securities, shall have been paid or declared and set aside for
payment.

(v) Liquidation Rights. In the event of any liquidation, dissolution, and
winding up of the Partnership under Section 12.4 or a sale, exchange, or other
disposition of all or substantially all of the assets of the Partnership, either
voluntary or involuntary, the Record Holders of the Series B Preferred Units
shall be entitled to receive, out of the assets of the Partnership available for
distribution to the Partners or any Assignees, prior and in preference to any
distribution of any assets of the Partnership to the Record Holders of any other
class or series of Partnership Interests other than the Series B Preferred
Units, the Series B Preferred Senior Securities, and the Series B Preferred
Parity Securities, (A) first, any accumulated and unpaid distributions on the
Series B Preferred Units (regardless of whether previously

 

57



--------------------------------------------------------------------------------

declared) and (B) then, any positive value in each such holder’s Capital Account
in respect of such Series B Preferred Units. If in the year of such liquidation
and winding up, or sale, exchange, or other disposition of all or substantially
all of the assets of the Partnership, any such Record Holder’s Capital Account
in respect of such Series B Preferred Units is less than the aggregate Series B
Preferred Base Liquidation Preference of such Series B Preferred Units, then,
after the allocations specified in Section 6.1(c)(i)(A) have been made, but
otherwise notwithstanding anything to the contrary contained in this Agreement,
and prior to any other allocation pursuant to this Agreement for such year and
any distribution pursuant to the preceding sentence, items of gross income and
gain shall be allocated to all Unitholders then holding Series B Preferred Units
and Unitholders then holding any Series B Preferred Parity Securities, Pro Rata,
until the Capital Account in respect of each Outstanding Series B Preferred Unit
is equal to the Series B Preferred Base Liquidation Preference and the Capital
Account in respect of each Outstanding Series B Preferred Parity Security is
equal to the liquidation preference of such Series B Preferred Parity Security
(and no other allocation pursuant to this Agreement shall reverse the effect of
such allocation). If in the year of such liquidation, dissolution, or winding up
any such Record Holder’s Capital Account in respect of such Series B Preferred
Units is less than the aggregate Series B Preferred Base Liquidation Preference
of such Series B Preferred Units after the application of the preceding
sentence, then to the extent permitted by applicable law and after making any
allocations required under Section 6.1(c)(i)(A), but otherwise notwithstanding
anything to the contrary contained in this Agreement, items of gross income and
gain for any preceding taxable period(s) with respect to which IRS Form 1065
Schedules K-1 have not been filed by the Partnership shall be reallocated to all
Unitholders then holding Series B Preferred Units and Unitholders then holding
any Series B Preferred Parity Securities, Pro Rata, until after making
allocations pursuant to this and the immediately preceding sentence the Capital
Account in respect of each such Outstanding Series B Preferred Unit is equal to
the Series B Preferred Base Liquidation Preference and the Capital Account in
respect of each Outstanding Series B Preferred Parity Security is equal to the
liquidation preference of such Series B Preferred Parity Security (and no other
allocation pursuant to this Agreement shall reverse the effect of such
allocation). After such allocations have been made to the Outstanding Series B
Preferred Units and any Outstanding Series B Preferred Parity Securities, any
remaining Net Termination Gain or Net Termination Loss shall be allocated to the
Partners pursuant to Section 6.1(c). At the time of the dissolution of the
Partnership, subject to Section 17-804 of the Delaware Act, the Record Holders
of the Series B Preferred Units shall become entitled to receive any
distributions in respect of the Series B Preferred Units that are accrued and
unpaid as of the date of such distribution, and shall have the status of, and
shall be entitled to all remedies available to, a creditor of the Partnership,
and such entitlement of the Record Holders of the Series B Preferred Units to
such accrued and unpaid distributions shall have priority over any entitlement
of any other Partners or Assignees with respect to any distributions by the
Partnership to such other Partners or Assignees except for distributions in
respect of Series B Preferred Units pursuant to Section 5.15(b)(ii); provided,
however, that the General Partner, as such, will have no liability for any
obligations with respect to such distributions to any Record Holder(s) of Series
B Preferred Units.

(vi) Rank. The Series B Preferred Units shall each be deemed to rank, as to
distributions and amounts payable upon a dissolution or liquidation of the
Partnership pursuant to Article XII:

(A) senior to any Series B Preferred Junior Securities;

(B) on parity with any Series B Preferred Parity Securities;

(C) junior to any Series B Preferred Senior Securities; and

 

58



--------------------------------------------------------------------------------

(D) junior to all existing and future indebtedness of the Partnership and other
liabilities with respect to assets available to satisfy claims against the
Partnership.

(vii) No Sinking Fund. The Series B Preferred Units shall not have the benefit
of any sinking fund.

(viii) Record Holders. To the fullest extent permitted by applicable law, the
General Partner, the Partnership, the Transfer Agent, and the Paying Agent may
deem and treat any Series B Preferred Unitholder as the true, lawful, and
absolute owner of the applicable Series B Preferred Units for all purposes, and
neither the General Partner, the Partnership, nor the Transfer Agent or the
Paying Agent shall be affected by any notice to the contrary, except as
otherwise provided by law or any applicable rule, regulation, guideline, or
requirement of any National Securities Exchange on which the Series B Preferred
Units may be listed or admitted to trading, if any.

(ix) Notices. All notices or communications in respect of the Series B Preferred
Units shall be sufficiently given if given in writing and delivered in person or
by first class mail, postage prepaid, or if given in such other manner as may be
permitted in this Section 5.15, this Agreement or by applicable law.

(x) Other Rights; Fiduciary Duties. The Series B Preferred Units and the Series
B Preferred Unitholders shall not have any designations, preferences, rights,
powers, or duties, other than as set forth in this Agreement or as provided by
applicable law. Notwithstanding anything to the contrary in this Agreement or
any duty existing at law, in equity or otherwise, to the fullest extent
permitted by applicable law, neither the General Partner nor any other
Indemnitee shall owe any duties, including fiduciary duties, or have any
liabilities to Series B Preferred Unitholders, other than the implied
contractual covenant of good faith and fair dealing.

(xi) Change of Control

(A) Upon the occurrence of a Change of Control Triggering Event that occurs
after the Series B Preferred Original Issue Date, each Series B Preferred
Unitholder shall have the right (“Series B Preferred Change of Control
Conversion Right”) to convert some or all of the Series B Preferred Units held
by such Series B Preferred Unitholder on the Series B Preferred Change of
Control Conversion Date into a number of Common Units per Series B Preferred
Unit that is an amount equal to the Series B Preferred Conversion Ratio (such
number of Common Units, the “Series B Preferred Common Unit Conversion
Consideration”), unless the Partnership provides notice of its election to
redeem Series B Preferred Units prior to the expiration of the Partnership’s
redemption right contained in Section 5.15(b)(iv)(A)(3). The “Series B Preferred
Change of Control Conversion Date” shall be the date fixed by the General
Partner, in its sole discretion, as the date the Series B Preferred Units are
entitled to be converted to Series B Preferred Conversion Common Units as
provided in this Section 5.15(b)(xi). Such Series B Preferred Change of Control
Conversion Date shall be a Business Day that is no fewer than 20 days nor more
than 35 days from the date on which the Partnership provides the notice to
Series B Preferred Unitholders of the Series B Preferred Change of Control
Conversion Right under Section 5.15(b)(xi)(B).

 

59



--------------------------------------------------------------------------------

(B) No later than five days following the expiration of the Partnership’s
redemption right contained in Section 5.15(b)(iv)(A)(3) or, if earlier waived,
the date of the Partnership’s waiver of such right, the Partnership will provide
written notice to the Series B Preferred Unitholders that describes the Series B
Preferred Change of Control Conversion Right and states: (1) the events
constituting the Change of Control Triggering Event; (2) the date of the Change
of Control Triggering Event; (3) the date on which the Partnership’s right to
redeem the Outstanding Series B Preferred Units pursuant to
Section 5.15(b)(iv)(A)(3) expired or was waived; (4) the Series B Preferred
Change of Control Conversion Date; (5) the last date on which the Series B
Preferred Unitholders may exercise their Series B Preferred Change of Control
Conversion Right; (6) the method and period for calculating the Common Unit
Price with respect to the Series B Preferred Units; (7) if applicable, the type
and amount of Series B Preferred Alternative Conversion Consideration entitled
to be received per Series B Preferred Unit; and (8) the procedures that the
Series B Preferred Unitholders must follow to exercise the Series B Preferred
Change of Control Conversion Right.

(C) Subject to Section 5.9, the “Series B Preferred Conversion Ratio” shall be
calculated as the lesser of: (i) the quotient obtained by dividing (1) the
Series B Preferred Liquidation Preference as of the Series B Preferred Change of
Control Conversion Date (unless the Series B Preferred Change of Control
Conversion Date is after a Series B Preferred Distribution Record Date and prior
to the corresponding Series B Preferred Distribution Payment Date, in which case
any accumulated and unpaid distribution will be excluded from this amount) by
(2) the Common Unit Price and (ii) 1.3426 (the “Series B Preferred Unit Cap”).
The General Partner shall make such adjustments to the Common Unit Price with
respect to the Series B Preferred Units and the Series B Preferred Unit Cap as
it determines to be equitable in view of any splits, combinations, or
distributions in the form of equity issuances or the payment of any Series B
Preferred Alternative Conversion Consideration to the holders of the Common
Units in connection with the Change of Control.

(D) In the case of a Change of Control pursuant to which Common Units will be
converted into cash, securities, or other property or assets (including any
combination thereof) (“Series B Preferred Alternative Conversion
Consideration”), each Series B Preferred Unitholder electing to exercise its
Series B Preferred Change of Control Conversion Right will receive upon
conversion of the Series B Preferred Units elected by such holder the kind and
amount of such Series B Preferred Alternative Conversion Consideration on a per
Series B Preferred Unit basis that such Series B Preferred Unitholder would have
owned or been entitled to receive upon the Change of Control had such Series B
Preferred Unitholder held a number of Common Units equal to the Series B
Preferred Common Unit Conversion Consideration immediately prior to the
effective time of the Change of Control; provided, that, if the holders of
Common Units have the opportunity to elect the form of consideration to be
received in such Change of Control, the consideration that the Series B
Preferred Unitholders electing to exercise their Series B Preferred Change of
Control Conversion Right will receive will be the form and proportion of the
aggregate consideration elected by the holders of Common Units who participate
in the determination (based on the weighted average of elections) and will be
subject to any limitations to which all holders of Common Units are subject,
including, without limitation, pro rata reductions applicable to any portion of
the consideration payable in the Change of Control. No fractional Common Units
will be issued upon the conversion of the Series B Preferred Units. Instead, the
Partnership shall pay the cash value of such fractional Common Units.

(E) Notwithstanding anything to the contrary in this Agreement, if the
Partnership provides notice of its election to redeem Series B Preferred Units
pursuant to Section 5.15(b)(iv), Series B Preferred Unitholders shall not have
any right to convert the Series B Preferred Units that the Partnership has
elected to redeem, and any Series B Preferred Units subsequently selected for
redemption that have been tendered for conversion shall be redeemed on the
Series B Preferred Redemption Date instead of converted on the Series B
Preferred Change of Control Conversion Date.

 

60



--------------------------------------------------------------------------------

(F) The Partnership shall issue a press release for publication through a news
or press organization as is reasonably expected to broadly disseminate the
relevant information to the public, or post notice on the website of the
Partnership, in any event prior to the opening of business on the first Business
Day following any date on which the Partnership (or a third party with its prior
written consent) provides the notice described in Section 5.15(b)(xi)(B) to the
Series B Preferred Unitholders.

(G) Each Series B Preferred Unitholder electing to exercise its Series B
Preferred Change of Control Conversion Right will be required, prior to the
close of business on the third Business Day preceding the Series B Preferred
Change of Control Conversion Date, to notify the Partnership of the number of
Series B Preferred Units to be converted pursuant to the Series B Preferred
Change of Control Conversion Right and otherwise to comply with any applicable
procedures contained in the notice described in Section 5.15(b)(xi)(B) or
otherwise required by the Depositary for effecting the conversion.

(H) Upon conversion, the rights of such participating Series B Preferred
Unitholder as a holder of the Series B Preferred Units shall cease with respect
to such converted Series B Preferred Units, and such Person shall continue to be
a Partner and have the rights of a holder of Common Units under this Agreement.
Each Series B Preferred Unit shall, upon its Series B Preferred Change of
Control Conversion Date, be deemed to be transferred to, and cancelled by, the
Partnership in exchange for the issuance of the Series B Preferred Conversion
Common Units.

(I) The Partnership shall pay any documentary, stamp, or similar issue or
transfer taxes or duties relating to the issuance or delivery of Series B
Preferred Conversion Common Units. However, the participating Series B Preferred
Unitholder shall pay any tax or duty that may be payable relating to any
transfer involving the issuance or delivery of Series B Preferred Conversion
Common Units.

Section 5.16 Establishment of Terms of Series C Preferred Units.

(a) General. The Partnership hereby designates and creates a series of Units, to
be designated as “7.95% Series C Fixed-to-Floating Rate Cumulative Redeemable
Perpetual Preferred Units” (the “Series C Preferred Units”), having the
preferences, rights, powers, and duties set forth herein, including this
Section 5.16. Each Series C Preferred Unit shall be identical in all respects to
every other Series C Preferred Unit, except as to the respective dates from
which the Series C Preferred Liquidation Preference shall increase or from which
Series C Preferred Distributions may begin accruing, to the extent such dates
may differ. The Series C Preferred Units represent perpetual equity interests in
the Partnership and, except as set forth in Section 5.16(b)(iv) and
Section 5.16(b)(xi), shall not give rise to a claim by the Partnership or a
Series C Preferred Unitholder for redemption or conversion thereof, as
applicable, at a particular date.

(b) Rights of Series C Preferred Units. The Series C Preferred Units shall have
the following rights, preferences, and privileges and shall be subject to the
following duties and obligations:

(i) Series C Preferred Units.

 

61



--------------------------------------------------------------------------------

(A) The authorized number of Series C Preferred Units shall be unlimited. Series
C Preferred Units that are purchased or otherwise acquired by the Partnership
shall be cancelled.

(B) The Series C Preferred Units shall be represented by one or more global
Certificates registered in the name of the Depositary or its nominee, and no
Series C Preferred Unitholder shall be entitled to receive a definitive
Certificate evidencing its Series C Preferred Units, unless otherwise required
by law or the Depositary gives notice of its intention to resign or is no longer
eligible to act as such with respect to the Series C Preferred Units and the
Partnership shall have not selected a substitute Depositary within sixty
(60) calendar days thereafter. So long as the Depositary shall have been
appointed and is serving with respect to the Series C Preferred Units, payments
and communications made by the Partnership to Series C Preferred Unitholders
shall be made by making payments to, and communicating with, the Depositary.

(ii) Distributions.

(A) Distributions on each Outstanding Series C Preferred Unit shall be
cumulative and compounding and shall accumulate at the applicable Series C
Preferred Distribution Rate from and including the Series C Preferred Original
Issue Date (or, for any subsequently issued and newly Outstanding Series C
Preferred Units, from and including the Series C Preferred Distribution Payment
Date immediately preceding the issue date of such Series C Preferred Units)
until such time as the Partnership pays the Series C Preferred Distribution or
redeems such Series C Preferred Unit in accordance with Section 5.16(b)(iv) or
such Series C Preferred Unit is converted in accordance with
Section 5.16(b)(xi), whether or not such Series C Preferred Distributions shall
have been declared. Series C Preferred Unitholders shall be entitled to receive
Series C Preferred Distributions from time to time out of any assets of the
Partnership legally available for the payment of distributions at the Series C
Preferred Distribution Rate per Series C Preferred Unit when, as, and if
declared by the General Partner, prior to any other distributions made in
respect of any other Units pursuant to Section 6.3. Series C Preferred
Distributions, to the extent declared by the General Partner to be paid by the
Partnership in accordance with this Section 5.16(b)(ii), shall be paid, in
arrears, on each Series C Preferred Distribution Payment Date. Series C
Preferred Distributions shall accumulate in each Series C Preferred Distribution
Period from and including the preceding Series C Preferred Distribution Payment
Date (other than the initial Series C Preferred Distribution Period, which shall
commence on and include the Series C Preferred Original Issue Date), to, but not
including, the next Series C Preferred Distribution Payment Date for such Series
C Preferred Distribution Period; provided, that distributions shall accrue on
accumulated but unpaid Series C Preferred Distributions at the Series C
Preferred Distribution Rate. If any Series C Preferred Distribution Payment Date
otherwise would occur on a date that is not a Business Day, declared Series C
Preferred Distributions shall be paid on the immediately succeeding Business Day
without the accumulation of additional distributions. During the Series C
Preferred Fixed Rate Period, Series C Preferred Distributions shall be payable
based on a 360-day year consisting of twelve 30-day months. During the Series C
Preferred Floating Rate Period, Series C Preferred Distributions shall be
computed by multiplying the Series C Preferred Distribution Rate by a fraction,
the numerator of which will be the actual number of days elapsed during that
Series C Preferred Distribution Period (determined by including the first day of
such Series C Preferred Distribution Period and excluding the last day, which is
the Series C Preferred Distribution Payment Date), and the denominator of which
will be 360, and by multiplying the result by the aggregate Series C Preferred
Liquidation Preference of all Outstanding Series C Preferred Units. All Series C
Preferred Distributions accrued by the Partnership pursuant to this
Section 5.16(b)(ii) shall be payable without regard to income of the Partnership
and shall be treated for federal income tax

 

62



--------------------------------------------------------------------------------

purposes as guaranteed payments for the use of capital under Section 707(c) of
the Code, includable in ordinary income of a Series C Preferred Unitholder in
its taxable year in which the Partnership deducts such payments as accrued. The
guaranteed payment with respect to any Series C Preferred Distribution Period
shall be for the account of the holders of Series C Preferred Units as of the
applicable Series C Preferred Distribution Record Date.

(B) Not later than 5:00 p.m., New York City time, on each Series C Preferred
Distribution Payment Date, the Partnership shall pay those Series C Preferred
Distributions, if any, that shall have been declared by the General Partner to
Series C Preferred Unitholders on the Record Date for the applicable Series C
Preferred Distribution. The Record Date (the “Series C Preferred Distribution
Record Date”) for the payment of any Series C Preferred Distributions shall be
as of the close of business on the first Business Day of the month of the
applicable Series C Preferred Distribution Payment Date, except that in the case
of payments of Series C Preferred Distributions in Arrears, the Series C
Preferred Distribution Record Date with respect to a Series C Preferred
Distribution Payment Date shall be such date as may be designated by the General
Partner in accordance with this Section 5.16(b)(ii). So long as any Series C
Preferred Units are Outstanding, no distribution shall be declared or paid or
set aside for payment on any Series C Preferred Junior Securities (other than a
distribution payable solely in Series C Preferred Junior Securities) unless full
cumulative Series C Preferred Distributions have been or contemporaneously are
being paid or set apart for payment on all Outstanding Series C Preferred Units
(and distributions on any other Series C Preferred Parity Securities) through
the most recent respective Series C Preferred Distribution Payment Date (and
distribution payment date with respect to such Series C Preferred Parity
Securities, if any); provided, however, notwithstanding anything to the contrary
in this Section 5.16(b)(ii)(B), if a distribution period with respect to a class
of Series C Preferred Junior Securities or Series C Preferred Parity Securities
is shorter than the Series C Preferred Distribution Period, the General Partner
may declare and pay regular distributions with respect to such Series C
Preferred Junior Securities or Series C Preferred Parity Securities, so long as,
at the time of declaration of such distribution, (i) there are no Series C
Preferred Distributions in Arrears, and (ii) the General Partner expects to have
sufficient funds to pay the full distribution in respect of the Series C
Preferred Units on the next successive Series C Preferred Distribution Payment
Date. Accumulated Series C Preferred Distributions in Arrears for any past
Series C Preferred Distribution Period may be declared by the General Partner
and paid on any date fixed by the General Partner, whether or not a Series C
Preferred Distribution Payment Date, to Series C Preferred Unitholders on the
Record Date for such payment, which may not be less than 10 days before such
payment date. Subject to the next succeeding sentence, if all accumulated Series
C Preferred Distributions in Arrears on all Outstanding Series C Preferred Units
and all accumulated distributions in arrears on any Series C Preferred Parity
Securities shall not have been declared and paid, or if sufficient funds for the
payment thereof shall not have been set apart, payment of accumulated
distributions in Arrears on the Series C Preferred Units and accumulated
distributions in arrears on any such Series C Preferred Parity Securities shall
be made in order of their respective distribution payment dates, commencing with
the earliest distribution payment date. If less than all distributions payable
with respect to all Series C Preferred Units and any other Series C Preferred
Parity Securities are paid, any partial payment shall be made Pro Rata with
respect to the Series C Preferred Units and any such other Series C Preferred
Parity Securities entitled to a distribution payment at such time in proportion
to the aggregate distribution amounts remaining due in respect of such Series C
Preferred Units and such other Series C Preferred Parity Securities at such
time. Subject to Section 12.4 and Section 5.16(b)(iv), Series C Preferred
Unitholders shall not be entitled to any distribution, whether payable in cash,
property or Partnership Securities, in excess of full cumulative Series C
Preferred Distributions. Except insofar as distributions

 

63



--------------------------------------------------------------------------------

accrue on the amount of any accumulated and unpaid Series C Preferred
Distributions as described in Section 5.16(b)(ii)(A), no interest or sum of
money in lieu of interest shall be payable in respect of any distribution
payment which may be in Arrears on the Series C Preferred Units. So long as the
Series C Preferred Units are held of record by the Depositary or its nominee,
declared Series C Preferred Distributions shall be paid to the Depositary in
same-day funds on each Series C Preferred Distribution Payment Date or other
distribution payment date in the case of payments for Series C Preferred
Distributions in Arrears.

(C) The Preferred Three-Month LIBOR for each Series C Preferred Distribution
Period during the Series C Preferred Floating Rate Period shall be determined by
the Calculation Agent, as of the applicable Series C Preferred LIBOR
Determination Date, in accordance with Section 5.14(b)(ii)(C), with any
reference therein to “Series A Preferred Distribution Period” being replaced
with “Series C Preferred Distribution Period,” any reference to “Series A
Preferred Floating Rate Period” being replaced with “Series C Preferred Floating
Rate Period” and any reference therein to “Series A Preferred LIBOR
Determination Date” being replaced with “Series C Preferred LIBOR Determination
Date.”

(D) Unless otherwise determined by the General Partner, Series C Preferred
Distributions shall be deemed to have been paid out of deductions from Available
Cash with respect to the Quarter ended immediately preceding the Quarter in
which the Series C Preferred Distribution is made.

(iii) Voting Rights.

(A) Notwithstanding anything to the contrary in this Agreement, the Series C
Preferred Units shall not have any voting rights or rights to consent or approve
any action or matter, except as set forth in Section 13.3(c), this
Section 5.16(b)(iii), or as otherwise required by the Delaware Act.

(B) Without the affirmative vote or consent of the holders of at least 66 2/3%
of the Outstanding Series C Preferred Units, voting as a separate class, the
General Partner shall not adopt any amendment to this Agreement that would have
a material adverse effect on the powers, preferences, duties, or special rights
of the Series C Preferred Units; provided, however, that (1) subject to
Section 5.16(b)(iii)(C), the issuance of additional Partnership Securities shall
not be deemed to constitute such a material adverse effect for purposes of this
Section 5.16(b)(iii)(B) and (2) for purposes of this Section 5.16(b)(iii)(B), no
amendment of this Agreement in connection with a merger or other transaction in
which the Series C Preferred Units remain Outstanding with the terms thereof
materially unchanged in any respect adverse to the Series C Preferred
Unitholders shall be deemed to materially and adversely affect the powers,
preferences, duties, or special rights of the Series C Preferred Units.

(C) Without the affirmative vote or consent of the holders of at least 66 2/3%
of the Outstanding Series C Preferred Units, voting as a class together with
holders of any other Series C Preferred Parity Securities upon which like voting
rights have been conferred and are exercisable, the Partnership shall not
(1) create or issue any Series C Preferred Parity Securities (including any
additional Series C Preferred Units) if the cumulative distributions payable on
Outstanding Series C Preferred Units (or any Series C Preferred Parity
Securities) are in Arrears, (2) create or issue any Series C Preferred Senior
Securities, or (3) declare or pay any distribution to holders of Common Units
from Available Cash from Capital Surplus.

 

64



--------------------------------------------------------------------------------

(D) For any matter described in this Section 5.16(b)(iii) in which the Series C
Preferred Unitholders are entitled to vote as a class (whether separately or
together with the holders of any Series C Preferred Parity Securities), such
Series C Preferred Unitholders shall be entitled to one vote per Series C
Preferred Unit. Any Series C Preferred Units held by the Partnership or any of
its Subsidiaries or their controlled Affiliates shall not be entitled to vote.

(E) Notwithstanding Section 5.16(b)(iii)(B) and Section 5.16(b)(iii)(C), no vote
of the Series C Preferred Unitholders shall be required if, at or prior to the
time when such action is to take effect, provision is made for the redemption of
all Series C Preferred Units at the time Outstanding.

(iv) Optional Redemption; Series C Preferred Ratings Event

(A) The Partnership shall have the right (1) at any time, and from time to time,
on or after October 15, 2023, (2) at any time within 120 days after the
conclusion of any review or appeal process instituted by the Partnership
following the occurrence of a Series C Preferred Ratings Event, or (3) at any
time within 120 days after the first date on which a Change of Control
Triggering Event occurred, in each case, to redeem the Series C Preferred Units,
which redemption may be in whole or in part (except with respect to a redemption
pursuant to clause (2) of this Section 5.16(b)(iv)(A) which shall be in whole
but not in part), using any source of funds legally available for such purpose.
Any such redemption shall occur on a date set by the General Partner (the
“Series C Preferred Redemption Date”). The Partnership shall effect any such
redemption by paying cash for each Series C Preferred Unit to be redeemed equal
to 100% (in the case of a redemption described in clause (1) or (3) of this
Section 5.16(b)(iv)(A)), or 102% (in the case of a redemption described in
clause (2) of this Section 5.16(b)(iv)(A)), of the Series C Preferred
Liquidation Preference for such Series C Preferred Unit on such Series C
Preferred Redemption Date plus an amount equal to all unpaid Series C Preferred
Distributions thereon from the Series C Preferred Original Issue Date to, but
not including, the Series C Preferred Redemption Date (whether or not such
distributions shall have been declared) (the “Series C Preferred Redemption
Price”). So long as the Series C Preferred Units to be redeemed are held of
record by the nominee of the Depositary, the Series C Preferred Redemption Price
shall be paid by the Paying Agent to the Depositary on the Series C Preferred
Redemption Date.

(B) The Partnership shall give notice of any redemption by mail, postage
prepaid, not less than 30 days and not more than 60 days before the scheduled
Series C Preferred Redemption Date to the Series C Preferred Unitholders (as of
5:00 p.m. New York City time on the Business Day next preceding the day on which
notice is given) of any Series C Preferred Units to be redeemed as such Series C
Preferred Unitholders’ names appear on the books of the Transfer Agent and at
the address of such Series C Preferred Unitholders shown therein. Such notice
(the “Series C Preferred Redemption Notice”) shall state, as applicable: (1) the
Series C Preferred Redemption Date, (2) the number of Series C Preferred Units
to be redeemed and, if less than all Outstanding Series C Preferred Units are to
be redeemed, the number (and in the case of Series C Preferred Units in
certificated form, the identification) of Series C Preferred Units to be
redeemed from such Series C Preferred Unitholder, (3) the Series C Preferred
Redemption Price, (4) the place where any Series C Preferred Units in
certificated form are to be redeemed and shall be presented and surrendered for
payment of the Series C Preferred Redemption Price therefor (which shall occur
automatically if the Certificate representing such Series C Preferred Units is
issued in the name of the Depositary or its nominee), and (5) that distributions
on the Series C Preferred Units to be redeemed shall cease to accumulate from
and after such Series C Preferred Redemption Date.

 

65



--------------------------------------------------------------------------------

(C) If the Partnership elects to redeem less than all of the Outstanding Series
C Preferred Units, the number of Series C Preferred Units to be redeemed shall
be determined by the General Partner, and such Series C Preferred Units shall be
redeemed by such method of selection as the Depositary shall determine, either
Pro Rata or by lot, with adjustments to avoid redemption of fractional Series C
Preferred Units. The aggregate Series C Preferred Redemption Price for any such
partial redemption of the Outstanding Series C Preferred Units shall be
allocated correspondingly among the redeemed Series C Preferred Units. The
Series C Preferred Units not redeemed shall remain Outstanding and entitled to
all the rights and preferences provided in this Section 5.16.

(D) If the Partnership gives or causes to be given a Series C Preferred
Redemption Notice, the Partnership shall deposit with the Paying Agent funds
sufficient to redeem the Series C Preferred Units as to which such Series C
Preferred Redemption Notice shall have been given, no later than 10:00 a.m. New
York City time on the Series C Preferred Redemption Date, and shall give the
Paying Agent irrevocable instructions and authority to pay the Series C
Preferred Redemption Price to the Series C Preferred Unitholder whose Series C
Preferred Units are to be redeemed upon surrender or deemed surrender (which
shall occur automatically if the Certificate representing such Series C
Preferred Units is issued in the name of the Depositary or its nominee) of the
Certificates therefor as set forth in the Series C Preferred Redemption Notice.
If the Series C Preferred Redemption Notice shall have been given, from and
after the Series C Preferred Redemption Date, unless the Partnership defaults in
providing funds sufficient for such redemption at the time and place specified
for payment pursuant to the Series C Preferred Redemption Notice, all Series C
Preferred Distributions on such Series C Preferred Units to be redeemed shall
cease to accumulate and all rights of holders of such Series C Preferred Units
as Limited Partners with respect to such Series C Preferred Units to be redeemed
shall cease, except the right to receive the Series C Preferred Redemption
Price, and such Series C Preferred Units shall not thereafter be transferred on
the books of the Transfer Agent or be deemed to be Outstanding for any purpose
whatsoever. The Series C Preferred Unitholders shall have no claim to the
interest income, if any, earned on such funds deposited with the Paying Agent.
Any funds deposited with the Paying Agent hereunder by the Partnership for any
reason, including redemption of Series C Preferred Units, that remain unclaimed
or unpaid after two years after the applicable Series C Preferred Redemption
Date or other payment date, as applicable, shall be, to the extent permitted by
law, repaid to the Partnership upon its written request, after which repayment
the Series C Preferred Unitholders entitled to such redemption or other payment
shall have recourse only to the Partnership. Notwithstanding any Series C
Preferred Redemption Notice, there shall be no redemption of any Series C
Preferred Units called for redemption until funds sufficient to pay the full
Series C Preferred Redemption Price of such Series C Preferred Units shall have
been deposited by the Partnership with the Paying Agent.

(E) Any Series C Preferred Units that are redeemed or otherwise acquired by the
Partnership shall be cancelled. If only a portion of the Series C Preferred
Units represented by a Certificate shall have been called for redemption, upon
surrender of the Certificate to the Paying Agent (which shall occur
automatically if the Certificate representing such Series C Preferred Units is
registered in the name of the Depositary or its nominee), the Partnership shall
issue and the Paying Agent shall deliver to the Series C Preferred Unitholders a
new Certificate (or adjust the applicable book-entry account) representing the
number of Series C Preferred Units represented by the surrendered Certificate
that have not been called for redemption.

 

66



--------------------------------------------------------------------------------

(F) Notwithstanding anything to the contrary in this Section 5.16, in the event
that full cumulative distributions on the Series C Preferred Units and any
Series C Preferred Parity Securities shall not have been paid or declared and
set aside for payment, the Partnership shall not be permitted to repurchase,
redeem or otherwise acquire, in whole or in part, any Series C Preferred Units
or Series C Preferred Parity Securities except pursuant to a purchase or
exchange offer made on the same relative terms to all Series C Preferred
Unitholders and holders of any Series C Preferred Parity Securities. Subject to
Section 4.10, so long as any Series C Preferred Units are Outstanding, the
Partnership shall not be permitted to redeem, repurchase, or otherwise acquire
any Common Units or any other Series C Preferred Junior Securities unless full
cumulative distributions on the Series C Preferred Units and any Series C
Preferred Parity Securities for all prior and the then-ending Series C Preferred
Distribution Periods, with respect to the Series C Preferred Units, and all
prior and then ending distribution periods, with respect to any such Series C
Preferred Parity Securities, shall have been paid or declared and set aside for
payment.

(v) Liquidation Rights. In the event of any liquidation, dissolution, and
winding up of the Partnership under Section 12.4 or a sale, exchange, or other
disposition of all or substantially all of the assets of the Partnership, either
voluntary or involuntary, the Record Holders of the Series C Preferred Units
shall be entitled to receive, out of the assets of the Partnership available for
distribution to the Partners or any Assignees, prior and in preference to any
distribution of any assets of the Partnership to the Record Holders of any other
class or series of Partnership Interests other than the Series C Preferred
Units, the Series C Preferred Senior Securities, and the Series C Preferred
Parity Securities, (A) first, any accumulated and unpaid distributions on the
Series C Preferred Units (regardless of whether previously declared) and
(B) then, any positive value in each such holder’s Capital Account in respect of
such Series C Preferred Units. If in the year of such liquidation and winding
up, or sale, exchange, or other disposition of all or substantially all of the
assets of the Partnership, any such Record Holder’s Capital Account in respect
of such Series C Preferred Units is less than the aggregate Series C Preferred
Base Liquidation Preference of such Series C Preferred Units, then, after the
allocations specified in Section 6.1(c)(i)(A) have been made, but otherwise
notwithstanding anything to the contrary contained in this Agreement, and prior
to any other allocation pursuant to this Agreement for such year and any
distribution pursuant to the preceding sentence, items of gross income and gain
shall be allocated to all Unitholders then holding Series C Preferred Units and
Unitholders then holding any Series C Preferred Parity Securities, Pro Rata,
until the Capital Account in respect of each Outstanding Series C Preferred Unit
is equal to the Series C Preferred Base Liquidation Preference and the Capital
Account in respect of each Outstanding Series C Preferred Parity Security is
equal to the liquidation preference of such Series C Preferred Parity Security
(and no other allocation pursuant to this Agreement shall reverse the effect of
such allocation). If in the year of such liquidation, dissolution, or winding up
any such Record Holder’s Capital Account in respect of such Series C Preferred
Units is less than the aggregate Series C Preferred Base Liquidation Preference
of such Series C Preferred Units after the application of the preceding
sentence, then to the extent permitted by applicable law and after making any
allocations required under Section 6.1(c)(i)(A), but otherwise notwithstanding
anything to the contrary contained in this Agreement, items of gross income and
gain for any preceding taxable period(s) with respect to which IRS Form 1065
Schedules K-1 have not been filed by the Partnership shall be reallocated to all
Unitholders then holding Series C Preferred Units and Unitholders then holding
any Series C Preferred Parity Securities, Pro Rata, until after making
allocations pursuant to this and the immediately preceding sentence the Capital
Account in respect of each such Outstanding Series C Preferred Unit is equal to
the Series C Preferred Base Liquidation Preference and the Capital Account in
respect of each Outstanding Series C Preferred Parity Security is equal to the
liquidation preference of such Series C Preferred Parity Security (and no other
allocation pursuant to this Agreement shall reverse the effect of such
allocation). After such allocations have been made to the

 

67



--------------------------------------------------------------------------------

Outstanding Series C Preferred Units and any Outstanding Series C Preferred
Parity Securities, any remaining Net Termination Gain or Net Termination Loss
shall be allocated to the Partners pursuant to Section 6.1(c). At the time of
the dissolution of the Partnership, subject to Section 17-804 of the Delaware
Act, the Record Holders of the Series C Preferred Units shall become entitled to
receive any distributions in respect of the Series C Preferred Units that are
accrued and unpaid as of the date of such distribution, and shall have the
status of, and shall be entitled to all remedies available to, a creditor of the
Partnership, and such entitlement of the Record Holders of the Series C
Preferred Units to such accrued and unpaid distributions shall have priority
over any entitlement of any other Partners or Assignees with respect to any
distributions by the Partnership to such other Partners or Assignees except for
distributions in respect of Series C Preferred Units pursuant to
Section 5.16(b)(ii); provided, however, that the General Partner, as such, will
have no liability for any obligations with respect to such distributions to any
Record Holder(s) of Series C Preferred Units.

(vi) Rank. The Series C Preferred Units shall each be deemed to rank, as to
distributions and amounts payable upon a dissolution or liquidation of the
Partnership pursuant to Article XII:

(A) senior to any Series C Preferred Junior Securities;

(B) on parity with any Series C Preferred Parity Securities;

(C) junior to any Series C Preferred Senior Securities; and

(D) junior to all existing and future indebtedness of the Partnership and other
liabilities with respect to assets available to satisfy claims against the
Partnership.

(vii) No Sinking Fund. The Series C Preferred Units shall not have the benefit
of any sinking fund.

(viii) Record Holders. To the fullest extent permitted by applicable law, the
General Partner, the Partnership, the Transfer Agent, and the Paying Agent may
deem and treat any Series C Preferred Unitholder as the true, lawful, and
absolute owner of the applicable Series C Preferred Units for all purposes, and
neither the General Partner, the Partnership, nor the Transfer Agent or the
Paying Agent shall be affected by any notice to the contrary, except as
otherwise provided by law or any applicable rule, regulation, guideline, or
requirement of any National Securities Exchange on which the Series C Preferred
Units may be listed or admitted to trading, if any.

(ix) Notices. All notices or communications in respect of the Series C Preferred
Units shall be sufficiently given if given in writing and delivered in person or
by first class mail, postage prepaid, or if given in such other manner as may be
permitted in this Section 5.16, this Agreement or by applicable law.

(x) Other Rights; Fiduciary Duties. The Series C Preferred Units and the Series
C Preferred Unitholders shall not have any designations, preferences, rights,
powers, or duties, other than as set forth in this Agreement or as provided by
applicable law. Notwithstanding anything to the contrary in this Agreement or
any duty existing at law, in equity or otherwise, to the fullest extent
permitted by applicable law, neither the General Partner nor any other
Indemnitee shall owe any duties, including fiduciary duties, or have any
liabilities to Series C Preferred Unitholders, other than the implied
contractual covenant of good faith and fair dealing.

 

68



--------------------------------------------------------------------------------

(xi) Change of Control

(A) Upon the occurrence of a Change of Control Triggering Event that occurs
after the Series C Preferred Original Issue Date, each Series C Preferred
Unitholder shall have the right (“Series C Preferred Change of Control
Conversion Right”) to convert some or all of the Series C Preferred Units held
by such Series C Preferred Unitholder on the Series C Preferred Change of
Control Conversion Date into a number of Common Units per Series C Preferred
Unit that is an amount equal to the Series C Preferred Conversion Ratio (such
number of Common Units, the “Series C Preferred Common Unit Conversion
Consideration”), unless the Partnership provides notice of its election to
redeem Series C Preferred Units prior to the expiration of the Partnership’s
redemption right contained in Section 5.16(b)(iv)(A)(3). The “Series C Preferred
Change of Control Conversion Date” shall be the date fixed by the General
Partner, in its sole discretion, as the date the Series C Preferred Units are
entitled to be converted to Series C Preferred Conversion Common Units as
provided in this Section 5.16(b)(xi). Such Series C Preferred Change of Control
Conversion Date shall be a Business Day that is no fewer than 20 days nor more
than 35 days from the date on which the Partnership provides the notice to
Series C Preferred Unitholders of the Series C Preferred Change of Control
Conversion Right under Section 5.16(b)(xi)(B).

(B) No later than five days following the expiration of the Partnership’s
redemption right contained in Section 5.16(b)(iv)(A)(3) or, if earlier waived,
the date of the Partnership’s waiver of such right, the Partnership will provide
written notice to the Series C Preferred Unitholders that describes the Series C
Preferred Change of Control Conversion Right and states: (1) the events
constituting the Change of Control Triggering Event; (2) the date of the Change
of Control Triggering Event; (3) the date on which the Partnership’s right to
redeem the Outstanding Series C Preferred Units pursuant to
Section 5.16(b)(iv)(A)(3) expired or was waived; (4) the Series C Preferred
Change of Control Conversion Date; (5) the last date on which the Series C
Preferred Unitholders may exercise their Series C Preferred Change of Control
Conversion Right; (6) the method and period for calculating the Common Unit
Price with respect to the Series C Preferred Units; (7) if applicable, the type
and amount of Series C Preferred Alternative Conversion Consideration entitled
to be received per Series C Preferred Unit; and (8) the procedures that the
Series C Preferred Unitholders must follow to exercise the Series C Preferred
Change of Control Conversion Right.

(C) Subject to Section 5.9, the “Series C Preferred Conversion Ratio” shall be
calculated as the lesser of: (i) the quotient obtained by dividing (1) the
Series C Preferred Liquidation Preference as of the Series C Preferred Change of
Control Conversion Date (unless the Series C Preferred Change of Control
Conversion Date is after a Series C Preferred Distribution Record Date and prior
to the corresponding Series C Preferred Distribution Payment Date, in which case
any accumulated and unpaid distribution will be excluded from this amount) by
(2) the Common Unit Price and (ii) 1.2225 (the “Series C Preferred Unit Cap”).
The General Partner shall make such adjustments to the Common Unit Price with
respect to the Series C Preferred Units and the Series C Preferred Unit Cap as
it determines to be equitable in view of any splits, combinations, or
distributions in the form of equity issuances or the payment of any Series C
Preferred Alternative Conversion Consideration to the holders of the Common
Units in connection with the Change of Control.

 

69



--------------------------------------------------------------------------------

(D) In the case of a Change of Control pursuant to which Common Units will be
converted into cash, securities, or other property or assets (including any
combination thereof) (“Series C Preferred Alternative Conversion
Consideration”), each Series C Preferred Unitholder electing to exercise its
Series C Preferred Change of Control Conversion Right will receive upon
conversion of the Series C Preferred Units elected by such holder the kind and
amount of such Series C Preferred Alternative Conversion Consideration on a per
Series C Preferred Unit basis that such Series C Preferred Unitholder would have
owned or been entitled to receive upon the Change of Control had such Series C
Preferred Unitholder held a number of Common Units equal to the Series C
Preferred Common Unit Conversion Consideration immediately prior to the
effective time of the Change of Control; provided, that, if the holders of
Common Units have the opportunity to elect the form of consideration to be
received in such Change of Control, the consideration that the Series C
Preferred Unitholders electing to exercise their Series C Preferred Change of
Control Conversion Right will receive will be the form and proportion of the
aggregate consideration elected by the holders of Common Units who participate
in the determination (based on the weighted average of elections) and will be
subject to any limitations to which all holders of Common Units are subject,
including, without limitation, pro rata reductions applicable to any portion of
the consideration payable in the Change of Control. No fractional Common Units
will be issued upon the conversion of the Series C Preferred Units. Instead, the
Partnership shall pay the cash value of such fractional Common Units.

(E) Notwithstanding anything to the contrary in this Agreement, if the
Partnership provides notice of its election to redeem Series C Preferred Units
pursuant to Section 5.16(b)(iv), Series C Preferred Unitholders shall not have
any right to convert the Series C Preferred Units that the Partnership has
elected to redeem, and any Series C Preferred Units subsequently selected for
redemption that have been tendered for conversion shall be redeemed on the
Series C Preferred Redemption Date instead of converted on the Series C
Preferred Change of Control Conversion Date.

(F) The Partnership shall issue a press release for publication through a news
or press organization as is reasonably expected to broadly disseminate the
relevant information to the public, or post notice on the website of the
Partnership, in any event prior to the opening of business on the first Business
Day following any date on which the Partnership (or a third party with its prior
written consent) provides the notice described in Section 5.16(b)(xi)(B) to the
Series C Preferred Unitholders.

(G) Each Series C Preferred Unitholder electing to exercise its Series C
Preferred Change of Control Conversion Right will be required, prior to the
close of business on the third Business Day preceding the Series C Preferred
Change of Control Conversion Date, to notify the Partnership of the number of
Series C Preferred Units to be converted pursuant to the Series C Preferred
Change of Control Conversion Right and otherwise to comply with any applicable
procedures contained in the notice described in Section 5.16(b)(xi)(B) or
otherwise required by the Depositary for effecting the conversion.

(H) Upon conversion, the rights of such participating Series C Preferred
Unitholder as a holder of the Series C Preferred Units shall cease with respect
to such converted Series C Preferred Units, and such Person shall continue to be
a Partner and have the rights of a holder of Common Units under this Agreement.
Each Series C Preferred Unit shall, upon its Series C Preferred Change of
Control Conversion Date, be deemed to be transferred to, and cancelled by, the
Partnership in exchange for the issuance of the Series C Preferred Conversion
Common Units.

 

70



--------------------------------------------------------------------------------

(I) The Partnership shall pay any documentary, stamp, or similar issue or
transfer taxes or duties relating to the issuance or delivery of Series C
Preferred Conversion Common Units. However, the participating Series C Preferred
Unitholder shall pay any tax or duty that may be payable relating to any
transfer involving the issuance or delivery of Series C Preferred Conversion
Common Units.

ARTICLE VI

ALLOCATIONS AND DISTRIBUTIONS

Section 6.1 Allocations for Capital Account Purposes.

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Section 5.5(b)) shall be allocated
among the Partners in each taxable year (or portion thereof) as provided herein
below.

(a) Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable year and all items of income, gain,
loss, and deduction taken into account in computing Net Income for such taxable
year shall be allocated as follows:

(i) First, 100% to the General Partner as necessary to eliminate any deficit
balance in the General Partner’s Capital Account;

(ii) Second, 100% to the Series A Preferred Unitholders, the Series B Preferred
Unitholders, and the Series C Preferred Unitholders, in proportion to, and in an
amount equal to the aggregate Net Losses allocated to the Series A Preferred
Unitholders, the Series B Preferred Unitholders, and the Series C Preferred
Unitholders pursuant to Section 6.1(b)(ii) for all previous taxable periods,
until the aggregate amount of Net Income allocated to such Series A Preferred
Unitholders, Series B Preferred Unitholders and Series C Preferred Unitholders
pursuant to this Section 6.1(a)(ii) for the current and all previous taxable
periods is equal to the aggregate amount of Net Loss allocated to such Series A
Preferred Unitholders, Series B Preferred Unitholders, and Series C Preferred
Unitholders pursuant to Section 6.1(b)(ii) for all previous taxable periods;
provided that in no event shall Net Income be allocated to any such Series A
Preferred Unitholder to cause its Capital Account in respect of a Series A
Preferred Unit to exceed the Series A Preferred Base Liquidation Preference in
respect of such Series A Preferred Units, be allocated to any such Series B
Preferred Unitholder to cause its Capital Account in respect of a Series B
Preferred Unit to exceed the Series B Preferred Base Liquidation Preference in
respect of such Series B Preferred Units, or be allocated to any such Series C
Preferred Unitholder to cause its Capital Account in respect of a Series C
Preferred Unit to exceed the Series C Preferred Base Liquidation Preference in
respect of such Series C Preferred Units; and

(iii) Thereafter, 100% to the Unitholders holding Common Units, in accordance
with their respective Percentage Interests.

 

71



--------------------------------------------------------------------------------

(b) Net Losses. After giving effect to the special allocations set forth in
Section 6.1(d), Net Losses for each taxable period and all items of income,
gain, loss, and deduction taken into account in computing Net Losses for such
taxable period shall be allocated as follows:

(i) First, 100% to the Unitholders holding Common Units, in accordance with
their respective Percentage Interests; provided that Net Losses shall not be
allocated pursuant to this Section 6.1(b)(i) to the extent that such allocation
would cause any Unitholder to have a deficit balance in its Adjusted Capital
Account at the end of such taxable year (or increase any existing deficit
balance in its Adjusted Capital Account);

(ii) Second, 100% to the Series A Preferred Unitholders, the Series B Preferred
Unitholders, and the Series C Preferred Unitholders, in proportion to their
respective positive Adjusted Capital Account balances, until the Adjusted
Capital Account in respect of each Series A Preferred Unit, each Series B
Preferred Unit, and each Series C Preferred Unit then Outstanding has been
reduced to zero; and

(iii) Thereafter, the balance, if any, 100% to the General Partner.

(c) Net Termination Gains and Losses. After giving effect to the special
allocations set forth in Section 6.1(d), all items of income, gain, loss, and
deduction taken into account in computing Net Termination Gain or Net
Termination Loss for such taxable period shall be allocated in the same manner
as such Net Termination Gain or Net Termination Loss is allocated hereunder. All
allocations under this Section 6.1(c) shall be made after Capital Account
balances have been adjusted by all other allocations provided under this
Section 6.1; provided, however, that solely for purposes of this Section 6.1(c),
Capital Accounts shall not be adjusted for distributions made pursuant to
Section 12.4.

(i) If a Net Termination Gain is recognized (or deemed recognized pursuant to
Section 5.5(d)), such Net Termination Gain shall be allocated among the Partners
in the following manner (and the Capital Accounts of the Partners shall be
increased by the amount so allocated in each of the following subclauses, in the
order listed, before an allocation is made pursuant to the next succeeding
subclause):

(A) First, to each Partner having a deficit balance in its Capital Account, in
the proportion that such deficit balance bears to the total deficit balances in
the Capital Accounts of all Partners, until each such Partner has been allocated
Net Termination Gain equal to any such deficit balance in its Capital Account;

(B) Second, to all Series A Preferred Unitholders, Pro Rata, Series B Preferred
Unitholders, Pro Rata, and Series C Preferred Unitholders, Pro Rata, until the
Capital Account in respect of each Outstanding Series A Preferred Unit, each
Outstanding Series B Preferred Unit, and each Outstanding Series C Preferred
Unit equals the Series A Preferred Base Liquidation Preference, the Series B
Preferred Base Liquidation Preference, or the Series C Preferred Base
Liquidation Preference, as applicable (with the amounts allocated between Series
A Preferred Unitholders as a group, Series B Preferred Unitholders as a group,
and Series C Preferred Unitholders as a group, being in proportion to their
relative Adjusted Capital Accounts prior to such allocation);

(C) Third, among the Unitholders holding Common Units in a manner that, to the
nearest extent possible, results in equal Capital Account balances maintained
with respect to each Common Unit; and

 

72



--------------------------------------------------------------------------------

(D) Thereafter, to the Unitholders holding Common Units, in accordance with
their respective Percentage Interests.

(i) If a Net Termination Loss is recognized (or deemed recognized pursuant to
Section 5.5(d)), such Net Termination Loss shall be allocated among the Partners
in the following manner:

(A) First, among the Unitholders holding Common Units in a manner that, to the
nearest extent possible, results in equal Capital Account balances maintained
with respect to each Common Unit;

(B) Second, to the Unitholders holding Common Units, in accordance with their
respective Percentage Interests, until the Capital Account in respect of each
Unit then Outstanding has been reduced to zero;

(C) Third, to all Series A Preferred Unitholders, Series B Preferred
Unitholders, and Series C Preferred Unitholders, in proportion to their Adjusted
Capital Account balances, until the Adjusted Capital Account in respect of each
Series A Preferred Unit, each Series B Preferred Unit, and each Series C
Preferred Unit then Outstanding has been reduced to zero; and

(D) Thereafter, the balance, if any, 100% to the General Partner.

(d) Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:

(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(d), other than Section 6.1(d)(i) and other than an allocation
pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii), with respect to such
taxable period. This Section 6.1(d)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

 

73



--------------------------------------------------------------------------------

(iii) Priority Allocations. If the amount of cash or the Net Agreed Value of any
property distributed (except cash or property distributed pursuant to
Section 12.4) to any Unitholder with respect to its Units (other than to the
Series A Preferred Unitholders, the Series B Preferred Unitholders, and the
Series C Preferred Unitholders with respect to the Series A Preferred Units, the
Series B Preferred Units, and the Series C Preferred Units, respectively) for a
taxable year is greater (on a per Unit basis) than the amount of cash or the Net
Agreed Value of property distributed to the other Unitholders (other than the
Series A Preferred Unitholders, the Series B Preferred Unitholders, and the
Series C Preferred Unitholders) with respect to their Units (on a per Unit
basis), then there shall be allocated income and gain to each Unitholder
receiving such greater cash or property distribution until the aggregate amount
of such items allocated pursuant to this Section 6.1(d)(iii) for the current
taxable year and all previous taxable years is equal to the product of (aa) the
amount by which the distribution (on a per Unit basis) to such Unitholder
exceeds the distribution (on a per Unit basis) to the Unitholders (other than to
the Unitholders holding Series A Preferred Units, Series B Preferred Units, or
Series C Preferred Units) receiving the smallest distribution and (bb) the
number of Units owned by the Unitholder receiving the greater distribution.

(iv) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Treasury Regulations promulgated under Section 704(b)
of the Code, the deficit balance, if any, in its Adjusted Capital Account
created by such adjustments, allocations, or distributions as quickly as
possible unless such deficit balance is otherwise eliminated pursuant to
Section 6.1(d)(i) or Section 6.1(d)(ii).

(v) Gross Income Allocations. In the event any Partner has a deficit balance in
its Capital Account at the end of any Partnership taxable period in excess of
the sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
income and gain in the amount of such excess as quickly as possible; provided,
that an allocation pursuant to this Section 6.1(d)(v) shall be made only if and
to the extent that such Partner would have a deficit balance in its Capital
Account as adjusted after all other allocations provided for in this Section 6.1
have been tentatively made as if this Section 6.1(d)(v) were not in this
Agreement.

(vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners in accordance with their respective Percentage
Interests. If the General Partner determines that the Partnership’s Nonrecourse
Deductions should be allocated in a different ratio to satisfy the safe harbor
requirements of the Treasury Regulations promulgated under Section 704(b) of the
Code, the General Partner is authorized, upon notice to the other Partners, to
revise the prescribed ratio to the numerically closest ratio that does satisfy
such requirements.

 

74



--------------------------------------------------------------------------------

(vii) Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated
(x) first, to those Partners that contributed property to the Partnership (or a
predecessor of which contributed property to the Partnership) in proportion to
and to the extent of the amount by which each such Partner’s share of any
Section 704(c) built-in gains (including, for the avoidance of doubt, reverse
Section 704(c) gains) exceeds such Partner’s share of Nonrecourse Built-in Gain
(provided, that Nonrecourse Liabilities of the Partnership shall be allocated
under this clause (x) to any particular Partner only to the extent necessary to
ensure that such Partner is allocated sufficient Nonrecourse Liabilities of the
Partnership to avoid such Partner’s recognizing gain under Section 731(a)), and
(y) second, among the Partners in accordance with their Percentage Interests.

(viii) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the
Code is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.

(ix) Equalization of Capital Accounts. Except to the extent it would reasonably
be expected to have an adverse impact on the holders of the Series A Preferred
Units, Series B Preferred Units or Series C Preferred Units, items of Unrealized
Gain and Unrealized Loss arising in connection with any Revaluation Event
(including the Revaluation Event occurring upon the issuance of Restructuring
Common Units) shall be allocated among the Unitholders holding Common Units in a
manner that, to the nearest extent possible, results in equal Capital Account
balances maintained with respect to each Common Unit.

(x) Curative Allocation.

(A) Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of income, gain, loss, and deduction allocated to each Partner pursuant to
the Required Allocations and the Agreed Allocations, together, shall be equal to
the net amount of such items that would have been allocated to each such Partner
under the Agreed Allocations had the Required Allocations and the related
Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. Allocations
pursuant to this Section 6.1(d)(x)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners. Further, allocations pursuant to this Section 6.1(d)(x)(A) shall be
deferred with respect to allocations pursuant to clauses (1) and (2) hereof to
the extent the General Partner determines that such allocations are likely to be
offset by subsequent Required Allocations.

(B) The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(x)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations and (2) divide all allocations pursuant to Section 6.1(d)(x)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.

 

75



--------------------------------------------------------------------------------

(xi) [Reserved.]

(xii) [Reserved.]

(xiii) Series A Preferred Issuance Premium Allocation. In the event that a
Series A Preferred Unit is issued for an amount in excess of the Series A
Preferred Liquidation Preference for such Unit, the excess shall be considered
income of the Partnership and shall be allocated to the Partners (other than
Series A Preferred Unitholders, Series B Preferred Unitholders, and Series C
Preferred Unitholders) in accordance with their respective Percentage Interests.

(xiv) Series B Preferred Issuance Premium Allocation. In the event that a
Series B Preferred Unit is issued for an amount in excess of the Series B
Preferred Liquidation Preference for such Unit, the excess shall be considered
income of the Partnership and shall be allocated to the Partners (other than
Series A Preferred Unitholders, Series B Preferred Unitholders, and Series C
Preferred Unitholders) in accordance with their respective Percentage Interests.

(xv) Series C Preferred Issuance Premium Allocation. In the event that a
Series C Preferred Unit is issued for an amount in excess of the Series C
Preferred Liquidation Preference for such Unit, the excess shall be considered
income of the Partnership and shall be allocated to the Partners (other than
Series A Preferred Unitholders, Series B Preferred Unitholders, and Series C
Preferred Unitholders) in accordance with their respective Percentage Interests.

Section 6.2 Allocations for Tax Purposes.

(a) Except as otherwise provided herein, for federal income tax purposes, each
item of income, gain, loss, and deduction shall be allocated among the Partners
in the same manner as its correlative item of “book” income, gain, loss, or
deduction is allocated pursuant to Section 6.1.

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization, and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners as follows:

(i) (A) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Partners in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of contribution
and (B) any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1.

(ii) (A) In the case of an Adjusted Property, such items shall (1) first, be
allocated among the Partners in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 5.5(d)(i) or Section 5.5(d)(ii) and (2) second, in the event
such property was originally a Contributed Property, be allocated among the
Partners in a manner consistent with Section 6.2(b)(i)(A) and (B) any item of
Residual Gain or Residual Loss attributable to an Adjusted Property shall be
allocated among the Partners in the same manner as its correlative item of
“book” gain or loss is allocated pursuant to Section 6.1.

 

76



--------------------------------------------------------------------------------

(iii) The General Partner shall apply the principles of Treasury Regulation
Section 1.704-3(d) to eliminate Book-Tax Disparities, except with respect to
goodwill contributed to the Partnership upon formation.

(c) For the proper administration of the Partnership and for the preservation of
uniformity of the Limited Partner Interests (or any class or classes thereof),
the General Partner shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (ii) make special allocations for federal income tax purposes of
income (including gross income) or deductions; and (iii) amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or
(y) otherwise to preserve or achieve uniformity of the Limited Partner Interests
(or any class or classes thereof). The General Partner may adopt such
conventions, make such allocations, and make such amendments to this Agreement
as provided in this Section 6.2(c) only if such conventions, allocations, or
amendments would not have a material adverse effect on the Partners, the holders
of any class or classes of Limited Partner Interests issued and Outstanding or
the Partnership, and if such allocations are consistent with the principles of
Section 704 of the Code.

(d) The General Partner may determine to depreciate or amortize the portion of
an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the Partnership’s common basis of
such property, despite any inconsistency of such approach with Treasury
Regulation Section 1.167(c)-l(a)(6) or any successor regulations thereto. If the
General Partner determines that such reporting position cannot reasonably be
taken, the General Partner may adopt depreciation and amortization conventions
under which all purchasers acquiring Limited Partner Interests in the same month
would receive depreciation and amortization deductions, based upon the same
applicable rate as if they had purchased a direct interest in the Partnership’s
property. If the General Partner chooses not to utilize such aggregate method,
the General Partner may use any other depreciation and amortization conventions
to preserve the uniformity of the intrinsic tax characteristics of any Limited
Partner Interests, so long as such conventions would not have a material adverse
effect on the Limited Partners or the Record Holders of any class or classes of
Limited Partner Interests.

(e) In accordance with Treasury Regulation Section 1.1245-1(e), any gain
allocated to the Partners upon the sale or other taxable disposition of any
Partnership asset shall, to the extent possible, after taking into account other
required allocations of gain pursuant to this Section 6.2, be characterized as
Recapture Income in the same proportions and to the same extent as such Partners
(or their predecessors in interest) have been allocated any deductions directly
or indirectly giving rise to the treatment of such gains as Recapture Income.

(f) All items of income, gain, loss, deduction, and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.

 

77



--------------------------------------------------------------------------------

(g) Each item of Partnership income, gain, loss, and deduction, for federal
income tax purposes, shall be determined on an annual basis and prorated on a
monthly basis and shall be allocated to the Partners as of the opening of the
New York Stock Exchange on the first Business Day of each month; provided,
however, that gain or loss on a sale or other disposition of any assets of the
Partnership or any other extraordinary item of income or loss realized and
recognized other than in the ordinary course of business, as determined by the
General Partner, shall be allocated to the Partners as of the opening of the New
York Stock Exchange on the first Business Day of the month in which such gain or
loss is recognized for federal income tax purposes. The General Partner may
revise, alter, or otherwise modify such methods of allocation to the extent
permitted or required by Section 706 of the Code and the regulations or rulings
promulgated thereunder.

(h) Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method determined by the General
Partner.

(i) If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective
allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).

(j) To the extent permitted by applicable law, the Partnership shall accrue and
report the income and deduction from the guaranteed payment for the use of
capital attributable to each Series A Preferred Distribution for such Series A
Preferred Distribution without regard to whether the Series A Preferred
Distribution is paid on, for the period from the first day of such tax year to,
but not including, the next Series A Preferred Distribution Payment Date, such
next Series A Preferred Distribution Payment Date and, for the remainder of the
year, from the Series A Preferred Distribution Payment Date to, but not
including, the next Series A Preferred Distribution Payment Date, such next
Series A Preferred Distribution Payment Date; provided, however, that the
portion of such income and deduction for the period beginning on the last Series
A Preferred Distribution Payment Date of any tax year and continuing through the
final day of such tax year shall be accrued and reported on the final day of
such tax year.

(k) To the extent permitted by applicable law, the Partnership shall accrue and
report the income and deduction from the guaranteed payment for the use of
capital attributable to each Series B Preferred Distribution on the Series B
Preferred Distribution Payment Date for such Series B Preferred Distribution
without regard to whether the Series B Preferred Distribution is paid on, for
the period from the first day of such tax year to, but not including, the next
Series B Preferred Distribution Payment Date, such next Series B Preferred
Distribution Payment Date and, for the remainder of the year, from the Series B
Preferred Distribution Payment Date to, but not including, the next Series B
Preferred Distribution Payment Date, such next Series B Preferred Distribution
Payment Date; provided, however, that the portion of such income and deduction
for the period beginning on the last Series B Preferred Distribution Payment
Date of any tax year and continuing through the final day of such tax year shall
be accrued and reported on the final day of such tax year.

 

78



--------------------------------------------------------------------------------

(l) To the extent permitted by applicable law, the Partnership shall accrue and
report the income and deduction from the guaranteed payment for the use of
capital attributable to each Series C Preferred Distribution on the Series C
Preferred Distribution Payment Date for such Series C Preferred Distribution
without regard to whether the Series C Preferred Distribution is paid on, for
the period from the first day of such tax year to, but not including, the next
Series C Preferred Distribution Payment Date, such next Series C Preferred
Distribution Payment Date and, for the remainder of the year, from the Series C
Preferred Distribution Payment Date to, but not including, the next Series C
Preferred Distribution Payment Date, such next Series C Preferred Distribution
Payment Date; provided, however, that the portion of such income and deduction
for the period beginning on the last Series C Preferred Distribution Payment
Date of any tax year and continuing through the final day of such tax year shall
be accrued and reported on the final day of such tax year.

Section 6.3 Requirement and Characterization of Distributions; Distributions to
Record Holders.

(a) Except as otherwise required by Section 5.14(b)(ii), Section 5.15(b)(ii) or
Section 5.16(b)(ii), within 45 days following the end of each Quarter, an amount
equal to 100% of Available Cash with respect to such Quarter shall, subject to
Section 17-607 of the Delaware Act, be distributed in accordance with this
Article VI by the Partnership to the holders of Common Units, Pro Rata, as of
the Record Date selected by the General Partner. All amounts of Available Cash
distributed by the Partnership on any date from any source shall be deemed to be
Operating Surplus until the sum of all amounts of Available Cash theretofore
distributed by the Partnership to the Partners pursuant to Section 6.4 equals
the Operating Surplus from the Closing Date through the close of the immediately
preceding Quarter. Any remaining amounts of Available Cash distributed by the
Partnership on such date shall, except as otherwise provided in Section 6.5, be
deemed to be “Capital Surplus.” All distributions required to be made under this
Agreement shall be made subject to Section 17-607 of the Delaware Act. For the
avoidance of doubt, none of the General Partner Interest, the Series A Preferred
Units, the Series B Preferred Units, or the Series C Preferred Units shall be
entitled to distributions made pursuant to this Section 6.3(a).

(b) Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all receipts received during or after the
Quarter in which the Liquidation Date occurs shall be applied and distributed
solely in accordance with, and subject to the terms and conditions of,
Section 12.4.

(c) The General Partner may treat taxes paid by the Partnership on behalf of, or
amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners.

(d) Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through the Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.

Section 6.4 [Reserved.]

Section 6.5 [Reserved.]

 

79



--------------------------------------------------------------------------------

Section 6.6 [Reserved.]

Section 6.7 [Reserved.]

Section 6.8 [Reserved.]

Section 6.9 [Reserved.]

Section 6.10 [Reserved.]

Section 6.11 Special Provisions Relating to the Holders of Series A Preferred
Units, Series B Preferred Units, and Series C Preferred Units.

Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Series A Preferred Units, the Series B Preferred Units, and the
Series C Preferred Units (a) shall (i) possess the rights and obligations
provided in this Agreement with respect to a Limited Partner pursuant to
Article III and Article VII and (ii) have a Capital Account as a Partner
pursuant to Section 5.5 and all other provisions related thereto and (b) shall
not (i) be entitled to vote on any matters requiring the approval or vote of the
holders of Outstanding Units, except as provided in Section 5.14(b)(iii),
Section 5.15(b)(iii), Section 5.16(b)(iii), or as required by applicable law, or
(ii) be entitled to any distributions other than as provided in
Section 5.14(b)(ii), Section 5.15(b)(ii), or Section 5.16(b)(ii).

ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS

Section 7.1 Management.

(a) The General Partner shall conduct, direct, and manage all activities of the
Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:

(i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into Partnership Securities, and the incurring of any other
obligations;

(ii) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

(iii) the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation, or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3 and Article XIV);

 

80



--------------------------------------------------------------------------------

(iv) the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement, including the financing of
the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons (including other Group
Members); the repayment or guarantee of obligations of any Group Member; and the
making of capital contributions to any Group Member;

(v) the negotiation, execution, and performance of any contracts, conveyances,
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if same results in the terms of the transaction being less favorable to the
Partnership than would otherwise be the case);

(vi) the distribution of Partnership cash;

(vii) the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary,” and “treasurer”) and
agents, outside attorneys, accountants, consultants, and contractors and the
determination of their compensation and other terms of employment or hiring;

(viii) the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;

(ix) the formation of, or acquisition of an interest in, and the contribution of
property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies, or
other relationships (including the acquisition of interests in, and the
contributions of property to, any Group Member from time to time) subject to the
restrictions set forth in Section 2.4;

(x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration, or mediation
and the incurring of legal expense and the settlement of claims and litigation;

(xi) the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;

(xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);

(xiii) the purchase, sale, or other acquisition or disposition of Partnership
Securities, or the issuance of options, rights, warrants, and appreciation
rights relating to Partnership Securities;

(xiv) the undertaking of any action in connection with the Partnership’s
participation in any Group Member; and

 

81



--------------------------------------------------------------------------------

(xv) the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.

(b) Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act, or any applicable law, rule, or regulation, each of
the Partners and the Assignees and each other Person who may acquire an interest
in Partnership Securities hereby (i) approves, ratifies, and confirms the
execution, delivery, and performance by the parties thereto of this Agreement,
and the Group Member Agreement of each other Group Member, the Underwriting
Agreement, the Omnibus Agreement, the Contribution Agreement, any Group Member
Agreement and the other agreements described in, or filed as, exhibits to the
Registration Statement that are related to the transactions contemplated by the
Registration Statement; (ii) agrees that the General Partner (on its own or
through any officer of the Partnership) is authorized to execute, deliver, and
perform the agreements referred to in clause (i) of this sentence and the other
agreements, acts, transactions, and matters described in or contemplated by the
Registration Statement on behalf of the Partnership without any further act,
approval, or vote of the Partners or the Assignees or the other Persons who may
acquire an interest in Partnership Securities; and (iii) agrees that the
execution, delivery, or performance by the General Partner, any Group Member, or
any Affiliate of any of them of this Agreement or any agreement authorized or
permitted under this Agreement (including the exercise by the General Partner or
any Affiliate of the General Partner of the rights accorded pursuant to
Article XV) shall not constitute a breach by the General Partner of any duty
that the General Partner may owe the Partnership or the Limited Partners or any
other Persons under this Agreement (or any other agreements) or of any duty
stated or implied by law or equity.

Section 7.2 Certificate of Limited Partnership.

The General Partner has caused the Certificate of Limited Partnership to be
filed with the Secretary of State of the State of Delaware as required by the
Delaware Act. The General Partner shall use all reasonable efforts to cause to
be filed such other certificates or documents that the General Partner
determines to be necessary or appropriate for the formation, continuation,
qualification, and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware or any
other state in which the Partnership may elect to do business or own property.
To the extent the General Partner determines such action to be necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate of Limited Partnership and do all things to maintain the
Partnership as a limited partnership (or a partnership or other entity in which
the limited partners have limited liability) under the laws of the State of
Delaware or of any other state in which the Partnership may elect to do business
or own property. Subject to the terms of Section 3.4(a), the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership, any qualification document, or any amendment
thereto to any Limited Partner.

Section 7.3 Restrictions on the General Partner’s Authority.

Except as provided in Article XII and Article XIV, the General Partner may not
sell, exchange, or otherwise dispose of all or substantially all of the assets
of the Partnership Group, taken as a whole, in a single transaction or a series
of related transactions (including by way of merger, consolidation, other
combination, or sale of ownership interests of the Partnership’s Subsidiaries)
without the approval of holders of a Unit Majority; provided, however, that this
provision shall not preclude or limit the General Partner’s ability to mortgage,
pledge, hypothecate, or grant a security interest in all or substantially all of
the assets of the Partnership Group and shall not apply to any forced sale of
any or all of the assets of the

 

82



--------------------------------------------------------------------------------

Partnership Group pursuant to the foreclosure of, or other realization upon, any
such encumbrance. Without the approval of holders of a Unit Majority, the
General Partner shall not, on behalf of the Partnership, except as permitted
under Section 4.6, Section 11.1 and Section 11.2, elect or cause the Partnership
to elect a successor general partner of the Partnership.

Section 7.4 Reimbursement of the General Partner.

(a) Except as provided in this Section 7.4 and elsewhere in this Agreement, the
General Partner shall not be compensated for its services as a general partner
or managing member of any Group Member.

(b) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine, for (i) all direct and indirect
expenses it incurs or payments it makes on behalf of the Partnership Group
(including salary, bonus, incentive compensation, and other amounts paid to any
Person, including Affiliates of the General Partner, to perform services for the
Partnership Group or for the General Partner in the discharge of its duties to
the Partnership Group) and (ii) all other expenses allocable to the Partnership
Group or otherwise incurred by the General Partner in connection with operating
the Partnership Group’s business (including expenses allocated to the General
Partner by its Affiliates). The General Partner shall determine the expenses
that are allocable to the Partnership Group. Reimbursements pursuant to this
Section 7.4 shall be in addition to any reimbursement to the General Partner as
a result of indemnification pursuant to Section 7.7.

(c) The General Partner, without the approval of the Limited Partners (who shall
have no right to vote in respect thereof), may propose and adopt on behalf of
the Partnership employee benefit plans, employee programs, and employee
practices (including plans, programs, and practices involving the issuance of
Partnership Securities or options to purchase or rights, warrants, or
appreciation rights relating to Partnership Securities), or cause the
Partnership to issue Partnership Securities in connection with, or pursuant to,
any employee benefit plan, employee program, or employee practice maintained or
sponsored by the General Partner, Group Member, or any Affiliates in each case
for the benefit of employees of the General Partner or any of its Affiliates, in
respect of services performed, directly or indirectly, for the benefit of the
Partnership Group. The Partnership agrees to issue and sell to the General
Partner or any of its Affiliates any Partnership Securities that the General
Partner or such Affiliates are obligated to provide to any employees pursuant to
any such employee benefit plans, employee programs, or employee practices.
Expenses incurred by the General Partner in connection with any such plans,
programs, and practices (including the net cost to the General Partner or such
Affiliates of Partnership Securities purchased by the General Partner or such
Affiliates from the Partnership to fulfill options or awards under such plans,
programs, and practices) shall be reimbursed in accordance with Section 7.4(b).
Any and all obligations of the General Partner under any employee benefit plans,
employee programs, or employee practices adopted by the General Partner as
permitted by this Section 7.4(c) shall constitute obligations of the General
Partner hereunder and shall be assumed by any successor General Partner approved
pursuant to Section 11.1 or Section 11.2 or the transferee of or successor to
all of the General Partner’s General Partner Interest pursuant to Section 4.6.

 

83



--------------------------------------------------------------------------------

Section 7.5 Outside Activities.

(a) After the Closing Date, the General Partner, for so long as it is the
General Partner of the Partnership (i) agrees that its sole business will be to
act as a general partner or managing member, as the case may be, of the
Partnership and any other partnership or limited liability company of which the
Partnership is, directly or indirectly, a partner or member and to undertake
activities that are ancillary or related thereto (including being a limited
partner in the Partnership) and (ii) shall not engage in any business or
activity or incur any debts or liabilities except in connection with or
incidental to (A) its performance as general partner or managing member, if any,
of one or more Group Members or as described in or contemplated by the
Registration Statement or (B) the acquiring, owning, or disposing of debt or
equity securities in any Group Member.

(b) Each Indemnitee (other than the General Partner) shall have the right to
engage in businesses of every type and description and other activities for
profit and to engage in and possess an interest in other business ventures of
any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member, independently or with others,
including business interests and activities in direct competition with the
business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty expressed or implied by law to
any Group Member or any Partner or Assignee. None of any Group Member, any
Limited Partner, or any other Person shall have any rights by virtue of this
Agreement, any Group Member Agreement, or the partnership relationship
established hereby in any business ventures of any Indemnitee.

(c) Notwithstanding anything to the contrary in this Agreement, (i) the engaging
in competitive activities by any Indemnitees (other than the General Partner) in
accordance with the provisions of this Section 7.5 is hereby approved by the
Partnership and all Partners, (ii) it shall be deemed not to be a breach of any
fiduciary duty or any other obligation of any type whatsoever of any Indemnitee
for the Indemnitees (other than the General Partner) to engage in such business
interests and activities in preference to or to the exclusion of the
Partnership, and (iii) the Indemnitees shall have no obligation hereunder or as
a result of any duty expressed or implied by law to present business
opportunities to the Partnership. Notwithstanding anything to the contrary in
this Agreement, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Indemnitee (including the General Partner). No
Indemnitee (including the General Partner) who acquires knowledge of a potential
transaction, agreement, arrangement, or other matter that may be an opportunity
for the Partnership, shall have any duty to communicate or offer such
opportunity to the Partnership, and such Indemnitee (including the General
Partner) shall not be liable to the Partnership, any Limited Partner, or any
other Person for breach of any fiduciary or other duty by reason of the fact
that such Indemnitee (including the General Partner) pursues or acquires for
itself, directs such opportunity to another Person, or does not communicate such
opportunity or information to the Partnership.

(d) The General Partner and each of its Affiliates may acquire Units or other
Partnership Securities in addition to those acquired on the Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units or other Partnership
Securities acquired by them. The term “Affiliates” when used in this
Section 7.5(d) with respect to the General Partner shall not include any Group
Member.

(e) Notwithstanding anything to the contrary in this Agreement, to the extent
that any provision of this Agreement purports or is interpreted to have the
effect of restricting the fiduciary duties that might otherwise, as a result of
Delaware or other applicable law, be owed by the General Partner to the
Partnership and its Limited Partners, or to constitute a waiver or consent by
the Limited Partners to any such restriction, such provisions shall be
inapplicable and have no effect in determining whether the General Partner has
complied with its fiduciary duties in connection with determinations made by it
under this Section 7.5.

 

84



--------------------------------------------------------------------------------

Section 7.6 Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.

(a) The General Partner or any of its Affiliates may lend to any Group Member,
and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.6(a) and
Section 7.6(b), the term “Group Member” shall include any Affiliate of a Group
Member that is controlled by the Group Member.

(b) The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).

(c) No borrowing by any Group Member, or the approval thereof by the General
Partner, shall be deemed to constitute a breach of any duty, expressed or
implied, of the General Partner or its Affiliates to the Partnership or the
Limited Partners by reason of the fact that the purpose or effect of such
borrowing is directly or indirectly to enable distributions to the General
Partner or its Affiliates (including in their capacities as Limited Partners) to
exceed the General Partner’s Percentage Interest of the total amount distributed
to all partners.

Section 7.7 Indemnification.

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements, or other amounts
arising from any and all claims, demands, actions, suits, or proceedings,
whether civil, criminal, administrative, or investigative, in which any
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee; provided, that the
Indemnitee shall not be indemnified and held harmless if there has been a final
and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 7.7, the Indemnitee acted in bad faith
or engaged in fraud, willful misconduct, or, in the case of a criminal matter,
acted with knowledge that the Indemnitee’s conduct was unlawful; provided,
further, no indemnification pursuant to this Section 7.7 shall be available to
the General Partner or its Affiliates (other than a Group Member) with respect
to its or their obligations incurred pursuant to the Underwriting Agreement, the
Omnibus Agreement, or the Contribution Agreement (other than obligations
incurred by the General Partner on behalf of the Partnership). Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.

 

85



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in defending any claim, demand, action, suit, or proceeding
shall, from time to time, be advanced by the Partnership prior to a
determination that the Indemnitee is not entitled to be indemnified upon receipt
by the Partnership of any undertaking by or on behalf of the Indemnitee to repay
such amount if it shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 7.7.

(c) The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity (including any capacity
under the Underwriting Agreement), and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee.

(d) The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of the General Partner,
its Affiliates and such other Persons as the General Partner shall determine,
against any liability that may be asserted against, or expense that may be
incurred by, such Person in connection with the Partnership’s activities or such
Person’s activities on behalf of the Partnership, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.

(e) For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns, and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

 

86



--------------------------------------------------------------------------------

(i) No amendment, modification, or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce, or impair the right of any past,
present, or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification, or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification, or repeal, regardless of when such claims may arise or
be asserted.

Section 7.8 Liability of Indemnitees.

(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who have acquired interests in the Partnership
Securities, for losses sustained or liabilities incurred as a result of any act
or omission of an Indemnitee unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct, or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was criminal.

(b) Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.

(c) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to the
Partners, the General Partner and any other Indemnitee acting in connection with
the Partnership’s business or affairs shall not be liable to the Partnership or
to any Partner for its good faith reliance on the provisions of this Agreement.

(d) Any amendment, modification, or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 7.8 as in effect
immediately prior to such amendment, modification, or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification, or repeal, regardless of when such claims may
arise or be asserted.

Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.

(a) Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member, or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Common Units (excluding Common Units owned by the
General Partner and its Affiliates), (iii) on terms no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties, or (iv) fair and reasonable to the Partnership, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the

 

87



--------------------------------------------------------------------------------

Partnership). The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval of such resolution, and the General Partner may also adopt a resolution
or course of action that has not received Special Approval. If Special Approval
is not sought and the Board of Directors determines that the resolution or
course of action taken with respect to a conflict of interest satisfies either
of the standards set forth in clauses (iii) or (iv) above, then it shall be
presumed that, in making its decision, the Board of Directors acted in good
faith, and in any proceeding brought by any Limited Partner or by or on behalf
of such Limited Partner or any other Limited Partner or the Partnership
challenging such approval, the Person bringing or prosecuting such proceeding
shall have the burden of overcoming such presumption. Notwithstanding anything
to the contrary in this Agreement or any duty otherwise existing at law or
equity, the existence of the conflicts of interest described in the Registration
Statement are hereby approved by all Partners and shall not constitute a breach
of this Agreement.

(b) Whenever the General Partner makes a determination or takes or declines to
take any other action, or any of its Affiliates causes it to do so, in its
capacity as the general partner of the Partnership as opposed to in its
individual capacity, whether under this Agreement, any Group Member Agreement,
or any other agreement contemplated hereby or otherwise, then, unless another
express standard is provided for in this Agreement, the General Partner, or such
Affiliates causing it to do so, shall make such determination or take or decline
to take such other action in good faith and shall not be subject to any other or
different standards imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule, or regulation or at equity. In order for a determination or other action
to be in “good faith” for purposes of this Agreement, the Person or Persons
making such determination or taking or declining to take such other action must
believe that the determination or other action is in the best interests of the
Partnership.

(c) Whenever the General Partner makes a determination or takes or declines to
take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement, or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled to make such determination or
to take or decline to take such other action free of any fiduciary duty or
obligation whatsoever to the Partnership, any Limited Partner, and the General
Partner, or such Affiliates causing it to do so, shall not be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, or any other agreement contemplated hereby or under the
Delaware Act or any other law, rule, or regulation or at equity. By way of
illustration and not of limitation, whenever the phrase, “at the option of the
General Partner,” or some variation of that phrase, is used in this Agreement,
it indicates that the General Partner is acting in its individual capacity. For
the avoidance of doubt, whenever the General Partner votes or transfers its
Partnership Interests, or refrains from voting or transferring its Partnership
Interests, it shall be acting in its individual capacity. The General Partner’s
organizational documents may provide that determinations to take or decline to
take any action in its individual, rather than representative, capacity may or
shall be determined by its members, if the General Partner is a limited
liability company, stockholders, if the General Partner is a corporation, or the
members or stockholders of the General Partner’s general partner, if the General
Partner is a partnership.

(d) Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.

 

88



--------------------------------------------------------------------------------

(e) Except as expressly set forth in this Agreement, neither the General Partner
nor any other Indemnitee shall have any duties or liabilities, including
fiduciary duties, to the Partnership or any Limited Partner and the provisions
of this Agreement, to the extent that they restrict, eliminate or otherwise
modify the duties and liabilities, including fiduciary duties, of the General
Partner or any other Indemnitee otherwise existing at law or in equity, are
agreed by the Partners to replace such other duties and liabilities of the
General Partner or such other Indemnitee.

(f) The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve of actions by
the general partner or managing member of such Group Member similar to those
actions permitted to be taken by the General Partner pursuant to this
Section 7.9.

Section 7.10 Other Matters Concerning the General Partner.

(a) The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture, or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

(b) The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers, and other consultants and advisers
selected by it, and any act taken or omitted to be taken in reliance upon the
opinion (including an Opinion of Counsel) of such Persons as to matters that the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership.

Section 7.11 Purchase or Sale of Partnership Securities.

Subject to Section 5.14(b)(iv), Section 5.15(b)(iv), and Section 5.16(b)(iv),
the General Partner may cause the Partnership to purchase or otherwise acquire
Partnership Securities. Such Partnership Securities shall be held by the
Partnership as treasury securities unless they are expressly cancelled by action
of an appropriate officer of the General Partner. As long as Partnership
Securities are held by any Group Member, such Partnership Securities shall not
be considered Outstanding for any purpose, except as otherwise provided herein.
The General Partner or any Affiliate of the General Partner may also purchase or
otherwise acquire and sell or otherwise dispose of Partnership Securities for
its own account, subject to the provisions of Articles IV and X.

 

89



--------------------------------------------------------------------------------

Section 7.12 Registration Rights of the General Partner and its Affiliates.

(a) If (i) the General Partner or any Affiliate of the General Partner
(including for purposes of this Section 7.12, any Person that is an Affiliate of
the General Partner at the date hereof notwithstanding that it may later cease
to be an Affiliate of the General Partner) holds Partnership Securities that it
desires to sell and (ii) Rule 144 of the Securities Act (or any successor rule
or regulation to Rule 144) or another exemption from registration is not
available to enable such holder of Partnership Securities (the “Holder”) to
dispose of the number of Partnership Securities it desires to sell at the time
it desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use all
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Securities
covered by such registration statement have been sold, a registration statement
under the Securities Act registering the offering and sale of the number of
Partnership Securities specified by the Holder; provided, however, that the
Partnership shall not be required to effect more than three registrations
pursuant to Section 7.12(a) and Section 7.12(b); and provided further, however,
that if the Special Committee determines in good faith that the requested
registration would be materially detrimental to the Partnership and its Partners
because such registration would (x) materially interfere with a significant
acquisition, reorganization, or other similar transaction involving the
Partnership, (y) require premature disclosure of material information that the
Partnership has a bona fide business purpose for preserving as confidential, or
(z) render the Partnership unable to comply with requirements under applicable
securities laws, then the Partnership shall have the right to postpone such
requested registration for a period of not more than six months after receipt of
the Holder’s request, such right pursuant to this Section 7.12(a) or
Section 7.12(b) not to be utilized more than once in any twelve-month period.
Except as provided in the preceding sentence, the Partnership shall be deemed
not to have used all commercially reasonable efforts to keep the registration
statement effective during the applicable period if it voluntarily takes any
action that would result in Holders of Partnership Securities covered thereby
not being able to offer and sell such Partnership Securities at any time during
such period, unless such action is required by applicable law. In connection
with any registration pursuant to the first sentence of this Section 7.12(a),
the Partnership shall (i) promptly prepare and file (A) such documents as may be
necessary to register or qualify the securities subject to such registration
under the securities laws of such states as the Holder shall reasonably request;
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Partnership would become subject to
general service of process or to taxation or qualification to do business as a
foreign corporation or partnership doing business in such jurisdiction solely as
a result of such registration, and (B) such documents as may be necessary to
apply for listing or to list the Partnership Securities subject to such
registration on such National Securities Exchange as the Holder shall reasonably
request, and (ii) do any and all other acts and things that may be necessary or
appropriate to enable the Holder to consummate a public sale of such Partnership
Securities in such states. Except as set forth in Section 7.12(d), all costs and
expenses of any such registration and offering (other than the underwriting
discounts and commissions) shall be paid by the Partnership, without
reimbursement by the Holder.

(b) If any Holder holds Partnership Securities that it desires to sell and Rule
144 of the Securities Act (or any successor rule or regulation to Rule 144) or
another exemption from registration is not available to enable such Holder to
dispose of the number of Partnership Securities it desires to sell at the time
it desires to do so without registration under the Securities Act, then at the
option and upon the

 

90



--------------------------------------------------------------------------------

request of the Holder, the Partnership shall file with the Commission as
promptly as practicable after receiving such request, and use all reasonable
efforts to cause to become effective and remain effective for a period of not
less than six months following its effective date or such shorter period as
shall terminate when all Partnership Securities covered by such shelf
registration statement have been sold, a “shelf” registration statement covering
the Partnership Securities specified by the Holder on an appropriate form under
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the Commission; provided, however, that the Partnership shall not be required to
effect more than three registrations pursuant to Section 7.12(a) and this
Section 7.12(b); and provided further, however, that if the Special Committee
determines in good faith that any offering under, or the use of any prospectus
forming a part of, the shelf registration statement would be materially
detrimental to the Partnership and its Partners because such offering or use
would (x) materially interfere with a significant acquisition, reorganization,
or other similar transaction involving the Partnership, (y) require premature
disclosure of material information that the Partnership has a bona fide business
purpose for preserving as confidential, or (z) render the Partnership unable to
comply with requirements under applicable securities laws, then the Partnership
shall have the right to suspend such offering or use for a period of not more
than six months after receipt of the Holder’s request, such right pursuant to
Section 7.12(a) or this Section 7.12(b) not to be utilized more than once in any
twelve-month period. Except as provided in the preceding sentence, the
Partnership shall be deemed not to have used all reasonable efforts to keep the
shelf registration statement effective during the applicable period if it
voluntarily takes any action that would result in Holders of Partnership
Securities covered thereby not being able to offer and sell such Partnership
Securities at any time during such period, unless such action is required by
applicable law. In connection with any shelf registration pursuant to this
Section 7.12(b), the Partnership shall (i) promptly prepare and file (A) such
documents as may be necessary to register or qualify the securities subject to
such shelf registration under the securities laws of such states as the Holder
shall reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Partnership would
become subject to general service of process or to taxation or qualification to
do business as a foreign corporation or partnership doing business in such
jurisdiction solely as a result of such shelf registration, and (B) such
documents as may be necessary to apply for listing or to list the Partnership
Securities subject to such shelf registration on such National Securities
Exchange as the Holder shall reasonably request, and (ii) do any and all other
acts and things that may be necessary or appropriate to enable the Holder to
consummate a public sale of such Partnership Securities in such states. Except
as set forth in Section 7.12(d), all costs and expenses of any such shelf
registration and offering (other than the underwriting discounts and
commissions) shall be paid by the Partnership, without reimbursement by the
Holder.

(c) If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of equity securities of the
Partnership for cash (other than an offering relating solely to an employee
benefit plan), the Partnership shall use all reasonable efforts to include such
number or amount of securities held by the Holder in such registration statement
as the Holder shall request; provided, that the Partnership is not required to
make any effort or take any action to so include the securities of the Holder
once the registration statement is declared effective by the Commission or
otherwise becomes effective, including any registration statement providing for
the offering from time to time of securities pursuant to Rule 415 of the
Securities Act. If the proposed offering pursuant to this Section 7.12(c) shall
be an underwritten offering, then, in the event that the managing underwriter or
managing underwriters of such offering advise the Partnership and the Holder in
writing that in their opinion the inclusion of all or some of the Holder’s
Partnership Securities would adversely and materially affect the success of the
offering, the Partnership shall include in such offering only that number or

 

91



--------------------------------------------------------------------------------

amount, if any, of securities held by the Holder that, in the opinion of the
managing underwriter or managing underwriters, will not so adversely and
materially affect the offering. Except as set forth in Section 7.12(d), all
costs and expenses of any such registration and offering (other than the
underwriting discounts and commissions) shall be paid by the Partnership,
without reimbursement by the Holder.

(d) If underwriters are engaged in connection with any registration referred to
in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions, and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under
Section 7.7, the Partnership shall, to the fullest extent permitted by law,
indemnify and hold harmless the Holder, its officers, directors, and each Person
who controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements, or
other amounts arising from any and all claims, demands, actions, suits, or
proceedings, whether civil, criminal, administrative, or investigative, in which
any Indemnified Person may be involved, or is threatened to be involved, as a
party or otherwise, under the Securities Act or otherwise (hereinafter referred
to in this Section 7.12(d) as a “claim” and in the plural as “claims”) based
upon, arising out of or resulting from any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which any Partnership Securities were registered under the Securities Act or any
state securities or Blue Sky laws, in any preliminary prospectus (if used prior
to the effective date of such registration statement), or in any summary or
final prospectus or in any amendment or supplement thereto (if used during the
period the Partnership is required to keep the registration statement current),
or arising out of, based upon, or resulting from the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements made therein not misleading; provided, however,
that the Partnership shall not be liable to any Indemnified Person to the extent
that any such claim arises out of, is based upon, or results from an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, such preliminary, summary, or final prospectus or
such amendment or supplement, in reliance upon and in conformity with written
information furnished to the Partnership by or on behalf of such Indemnified
Person specifically for use in the preparation thereof.

(e) The provisions of Section 7.12(a), Section 7.12(b), and Section 7.12(c)
shall continue to be applicable with respect to the General Partner (and any of
the General Partner’s Affiliates) after it ceases to be a general partner of the
Partnership, during a period of two years subsequent to the effective date of
such cessation and for so long thereafter as is required for the Holder to sell
all of the Partnership Securities with respect to which it has requested during
such two-year period inclusion in a registration statement otherwise filed or
that a registration statement be filed; provided, however, that the Partnership
shall not be required to file successive registration statements covering the
same Partnership Securities for which registration was demanded during such
two-year period. The provisions of Section 7.12(d) shall continue in effect
thereafter.

(f) The rights to cause the Partnership to register Partnership Securities
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Securities, provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Securities with respect to which such
registration rights are being assigned and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.

 

92



--------------------------------------------------------------------------------

(g) Any request to register Partnership Securities pursuant to this Section 7.12
shall (i) specify the Partnership Securities intended to be offered and sold by
the Person making the request, (ii) express such Person’s present intent to
offer such Partnership Securities for distribution, (iii) describe the nature or
method of the proposed offer and sale of Partnership Securities, and
(iv) contain the undertaking of such Person to provide all such information and
materials and take all action as may be required in order to permit the
Partnership to comply with all applicable requirements in connection with the
registration of such Partnership Securities.

Section 7.13 Reliance by Third Parties.

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner and
any officer of the General Partner authorized by the General Partner to act on
behalf of and in the name of the Partnership has full power and authority to
encumber, sell, or otherwise use in any manner any and all assets of the
Partnership and to enter into any authorized contracts on behalf of the
Partnership, and such Person shall be entitled to deal with the General Partner
or any such officer as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate, or disaffirm any action of the General Partner or any such officer in
connection with any such dealing. In no event shall any Person dealing with the
General Partner or any such officer or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expedience of any act or action of the General Partner or
any such officer or its representatives. Each and every certificate, document,
or other instrument executed on behalf of the Partnership by the General Partner
or its representatives shall be conclusive evidence in favor of any and every
Person relying thereon or claiming thereunder that (a) at the time of the
execution and delivery of such certificate, document, or instrument, this
Agreement was in full force and effect, (b) the Person executing and delivering
such certificate, document, or instrument was duly authorized and empowered to
do so for and on behalf of the Partnership, and (c) such certificate, document,
or instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 8.1 Records and Accounting.

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including all books and records necessary to provide to the Limited
Partners any information required to be provided pursuant to Section 3.4(a). Any
books and records maintained by or on behalf of the Partnership in the regular
course of its business, including the record of the Record Holders of Units or
other Partnership Securities, books of account and records of Partnership
proceedings, may be kept on, or be in the form of, computer disks, hard drives,
punch cards, magnetic tape, photographs, micrographics, or any other information
storage device; provided, that the books and records so maintained are
convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP.

 

93



--------------------------------------------------------------------------------

Section 8.2 Fiscal Year.

The fiscal year of the Partnership shall be a fiscal year ending December 31.

Section 8.3 Reports.

(a) As soon as practicable, but in no event later than 120 days after the close
of each fiscal year of the Partnership, the General Partner shall cause to be
mailed or made available, by any reasonable means (including posting on or
accessible through the Partnership’s website) to each Record Holder of a Unit as
of a date selected by the General Partner, an annual report containing financial
statements of the Partnership for such fiscal year of the Partnership, presented
in accordance with U.S. GAAP, including a balance sheet and statements of
operations, Partnership equity and cash flows, such statements to be audited by
a firm of independent public accountants selected by the General Partner.

(b) As soon as practicable, but in no event later than 90 days after the close
of each Quarter except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means (including
posting on or accessible through the Partnership’s website) to each Record
Holder of a Unit, as of a date selected by the General Partner, a report
containing unaudited financial statements of the Partnership and such other
information as may be required by applicable law, by regulation or rule of any
National Securities Exchange on which the Units are listed or admitted to
trading, or as the General Partner determines to be necessary or appropriate.

ARTICLE IX

TAX MATTERS

Section 9.1 Tax Returns and Information.

The Partnership shall timely file all returns of the Partnership that are
required for federal, state, and local income tax purposes on the basis of the
accrual method and the taxable year or years that it is required by law to
adopt, from time to time, as determined by the General Partner. In the event the
Partnership is required to use a taxable year other than a year ending on
December 31, the General Partner shall use reasonable efforts to change the
taxable year of the Partnership to a year ending on December 31. The tax
information reasonably required by Record Holders for federal and state income
tax reporting purposes with respect to a taxable year shall be furnished to them
within 90 days of the close of the calendar year in which the Partnership’s
taxable year ends. The classification, realization, and recognition of income,
gain, losses, and deductions and other items shall be on the accrual method of
accounting for federal income tax purposes.

Section 9.2 Tax Elections.

(a) The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(g) without regard to the actual price paid by
such transferee.

 

94



--------------------------------------------------------------------------------

(b) Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.

Section 9.3 Tax Controversies.

Subject to the provisions hereof, the General Partner is designated as the Tax
Matters Partner (as defined in Section 6231(a)(7) of the Code as in effect prior
to the date specified in Section 1101(g)(1) of the Bipartisan Budget Act of
2015) and the “partnership representative” (as defined in Section 6223 of the
Code following the date specified in Section 1101(g)(1) of the Bipartisan Budget
Act of 2015) and is authorized and required to represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith. In its capacity as “partnership representative,” the
General Partner shall exercise any and all authority of the “partnership
representative” under the Code, including, without limitation, (i) binding the
Partnership and its Partners with respect to tax matters and (ii) determining
whether to make any available election under Subchapter C of Chapter 63 of
Subtitle A of the Code (including, without limitation, under Section 6226 of the
Code). Each Partner agrees to cooperate with the General Partner and timely to
do or refrain from doing any or all things reasonably required by the General
Partner to conduct such proceedings. Each Partner agrees that notice of or
updates regarding tax controversies shall be deemed conclusively to have been
given or made by the General Partner if the Partnership has either (a) filed the
information for which notice is required with the Commission via its Electronic
Data Gathering, Analysis and Retrieval system and such information is publicly
available on such system or (b) made the information for which notice is
required available on any publicly available website maintained by the
Partnership, whether or not such Partner remains a Partner in the Partnership at
the time such information is made publicly available. The General Partner may
amend the provisions of this Agreement as determined appropriate in order to
minimize the potential U.S. federal, state, or local income tax consequences to
current and former Limited Partners, and for the proper administration of the
Partnership, upon any amendment to the provisions of Subchapter C of Chapter 63
of Subtitle A of the Code, as enacted by the Bipartisan Budget Act of 2015 or
the Protecting Americans from Tax Hikes Act of 2015, or the promulgation of
regulations or publication of other administrative guidance thereunder.

Section 9.4 Withholding.

Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that may be required to cause the Partnership and
other Group Members to comply with any withholding requirements established
under the Code or any other federal, state, or local law including pursuant to
Sections 1441, 1442, 1445, and 1446 of the Code. To the extent that the
Partnership is required or elects to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
any Partner or Assignee (including by reason of Section 1446 of the Code), the
General Partner may treat the amount withheld as a distribution of cash pursuant
to Section 5.14(b)(ii), Section 5.15(b)(ii), Section 5.16(b)(ii), or Section 6.3
in the amount of such withholding from such Partner.

 

95



--------------------------------------------------------------------------------

ARTICLE X

ADMISSION OF PARTNERS

Section 10.1 Admission of Limited Partners.

(a) By acceptance of the transfer of any Limited Partner Interests in accordance
with Article IV or the acceptance of any Limited Partner Interests issued
pursuant to Article V or pursuant to a merger or consolidation pursuant to
Article XIV, and except as provided in Section 4.9, each transferee of, or other
such Person acquiring, a Limited Partner Interest (including any nominee holder
or an agent or representative acquiring such Limited Partner Interests for the
account of another Person) (i) shall be admitted to the Partnership as a Limited
Partner with respect to the Limited Partner Interests so transferred or issued
to such Person when any such transfer, issuance, or admission is reflected in
the books and records of the Partnership and such Limited Partner becomes the
Record Holder of the Limited Partner Interests so transferred, (ii) shall become
bound by the terms of this Agreement, (iii) represents that the transferee has
the capacity, power, and authority to enter into this Agreement, (iv) grants the
powers of attorney set forth in this Agreement, and (v) makes the consents and
waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement. A Person may become a Limited Partner or Record Holder of a Limited
Partner Interest without the consent or approval of any of the Partners. A
Person may not become a Limited Partner without acquiring a Limited Partner
Interest and until such Person is reflected in the books and records of the
Partnership as the Record Holder of such Limited Partner Interest. The rights
and obligations of a Person who is a Non-citizen Assignee shall be determined in
accordance with Section 4.9 hereof.

(b) The name and mailing address of each Limited Partner shall be listed on the
books and records of the Partnership maintained for such purpose by the
Partnership or the Transfer Agent. The General Partner shall update the books
and records of the Partnership from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable). A Limited Partner Interest may be represented by a Certificate,
as provided in Section 4.1 hereof.

(c) Any transfer of a Limited Partner Interest shall not entitle the transferee
to share in the profits and losses, to receive distributions, to receive
allocations of income, gain, loss, deduction, or credit or any similar item or
to receive any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(a).

Section 10.2 Admission of Successor General Partner.

A successor General Partner approved pursuant to Section 11.1 or Section 11.2 or
the transferee of or successor to all of the General Partner Interest pursuant
to Section 4.6 who is proposed to be admitted as a successor General Partner
shall be admitted to the Partnership as the General Partner, effective
immediately prior to the withdrawal or removal of the predecessor or
transferring General Partner, pursuant to Section 11.1 or Section 11.2 or the
transfer of the General Partner Interest pursuant to Section 4.6, provided,
however, that no such successor shall be admitted to the Partnership until
compliance with the terms of Section 4.6 has occurred and such successor has
executed and delivered such other documents or instruments as may be required to
effect such admission. Any such successor shall, subject to the terms hereof,
carry on the business of the members of the Partnership Group without
dissolution.

 

96



--------------------------------------------------------------------------------

Section 10.3 Amendment of Agreement and Certificate of Limited Partnership.

To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership, and the General Partner may for this
purpose, among others, exercise the power of attorney granted pursuant to
Section 2.6.

ARTICLE XI

WITHDRAWAL OR REMOVAL OF PARTNERS

Section 11.1 Withdrawal of the General Partner.

(a) The General Partner shall be deemed to have withdrawn from the Partnership
upon the occurrence of any one of the following events (each such event herein
referred to as an “Event of Withdrawal”);

(i) The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;

(ii) The General Partner transfers all of its rights as General Partner pursuant
to Section 4.6;

(iii) The General Partner is removed pursuant to Section 11.2;

(iv) The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution, or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this
Section 11.1(a)(iv); or (E) seeks, consents to, or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver, or liquidator of the
General Partner or of all or any substantial part of its properties;

(v) A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or

(vi) (A) in the event the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the General Partner is a partnership or a
limited liability company, the dissolution and commencement of winding up of the
General Partner; (C) in the event the General Partner is acting in such capacity
by virtue of being a trustee of a trust, the termination of the trust; (D) in
the event the General Partner is a natural person, his death or adjudication of
incompetency; and (E) otherwise in the event of the termination of the General
Partner.

 

97



--------------------------------------------------------------------------------

If an Event of Withdrawal specified in Section 11.1(a)(iv), (v), or (vi)(A),
(B), (C), or (E) occurs, the withdrawing General Partner shall give notice to
the Limited Partners within 30 days after such occurrence. The Partners hereby
agree that only the Events of Withdrawal described in this Section 11.1 shall
result in the withdrawal of the General Partner from the Partnership.

(b) Withdrawal of the General Partner from the Partnership upon the occurrence
of an Event of Withdrawal shall not constitute a breach of this Agreement under
the following circumstances: (i) the General Partner voluntarily withdraws by
giving at least 90 days’ advance notice to the Unitholders, such withdrawal to
take effect on the date specified in such notice; (ii) at any time that the
General Partner ceases to be the General Partner pursuant to Section 11.1(a)(ii)
or is removed pursuant to Section 11.2; or (iii) at any time that the General
Partner voluntarily withdraws by giving at least 90 days’ advance notice of its
intention to withdraw to the Limited Partners, such withdrawal to take effect on
the date specified in the notice, if at the time such notice is given one Person
and its Affiliates (other than the General Partner and its Affiliates) own
beneficially or of record or control at least 50% of the Outstanding Units. The
withdrawal of the General Partner from the Partnership upon the occurrence of an
Event of Withdrawal shall also constitute the withdrawal of the General Partner
as general partner or managing member, if any, to the extent applicable, of the
other Group Members. If the General Partner gives a notice of withdrawal
pursuant to Section 11.1(a)(i), the holders of a Unit Majority may, prior to the
effective date of such withdrawal, elect a successor General Partner. The Person
so elected as successor General Partner shall automatically become the successor
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member.
If, prior to the effective date of the General Partner’s withdrawal, a successor
is not selected by the Unitholders as provided herein or the Partnership does
not receive a Withdrawal Opinion of Counsel, the Partnership shall be dissolved
in accordance with Section 12.1. Any successor General Partner elected in
accordance with the terms of this Section 11.1 shall be subject to the
provisions of Section 10.3.

Section 11.2 Removal of the General Partner.

The General Partner may be removed if such removal is approved by the
Unitholders holding at least 66 2/3% of the Outstanding Common Units (including
Common Units held by the General Partner and its Affiliates). Any such action by
such holders for removal of the General Partner must also provide for the
election of a successor General Partner by the Unitholders holding a majority of
the outstanding Common Units (including Common Units held by the General Partner
and its Affiliates). Such removal shall be effective immediately following the
admission of a successor General Partner pursuant to Section 10.3. The removal
of the General Partner shall also automatically constitute the removal of the
General Partner as general partner or managing member, to the extent applicable,
of the other Group Members of which the General Partner is a general partner or
a managing member. If a Person is elected as a successor General Partner in
accordance with the terms of this Section 11.2, such Person shall, upon
admission pursuant to Section 10.3, automatically become a successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the General Partner is a general partner or a managing member. The
right of the holders of Outstanding Units to remove the General Partner shall
not exist or be exercised unless the Partnership has received an opinion opining
as to the matters covered by a Withdrawal Opinion of Counsel. Any successor
General Partner elected in accordance with the terms of this Section 11.2 shall
be subject to the provisions of Section 10.3.

 

98



--------------------------------------------------------------------------------

Section 11.3 Interest of Departing General Partner and Successor General
Partner.

(a) In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the departure
of such Departing General Partner, to require its successor to purchase its
General Partner Interest and its general partner interest (or equivalent
interest), if any, in the other Group Members (collectively, the “Combined
Interest”) in exchange for an amount in cash equal to the fair market value of
such Combined Interest, such amount to be determined and payable as of the
effective date of its departure. If the General Partner is removed by the
Unitholders under circumstances where Cause exists or if the General Partner
withdraws under circumstances where such withdrawal violates this Agreement, and
if a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner), such successor shall have the option, exercisable prior to the
effective date of the departure of such Departing General Partner (or, in the
event the business of the Partnership is continued, prior to the date the
business of the Partnership is continued), to purchase the Combined Interest for
such fair market value of such Combined Interest of the Departing General
Partner. In either event, the Departing General Partner shall be entitled to
receive all reimbursements due such Departing General Partner pursuant to
Section 7.4, including any employee-related liabilities (including severance
liabilities), incurred in connection with the termination of any employees
employed by the Departing General Partner or its Affiliates (other than any
Group Member) for the benefit of the Partnership or the other Group Members.

For purposes of this Section 11.3(a), the fair market value of the Departing
General Partner’s Combined Interest shall be determined by agreement between the
Departing General Partner and its successor or, failing agreement within 30 days
after the effective date of such Departing General Partner’s departure, by an
independent investment banking firm or other independent expert selected by the
Departing General Partner and its successor, which, in turn, may rely on other
experts, and the determination of which shall be conclusive as to such matter.
If such parties cannot agree upon one independent investment banking firm or
other independent expert within 45 days after the effective date of such
departure, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest of the Departing General Partner.
In making its determination, such third independent investment banking firm or
other independent expert may consider the then current trading price of Units on
any National Securities Exchange on which Units are then listed or admitted to
trading, the value of the Partnership’s assets, the rights and obligations of
the Departing General Partner, and other factors it may deem relevant.

(b) If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor

 

99



--------------------------------------------------------------------------------

General Partner shall indemnify the Departing General Partner (or its
transferee) as to all debts and liabilities of the Partnership arising on or
after the date on which the Departing General Partner (or its transferee)
becomes a Limited Partner. For purposes of this Agreement, conversion of the
Combined Interest of the Departing General Partner to Common Units will be
characterized as if the Departing General Partner (or its transferee)
contributed its Combined Interest to the Partnership in exchange for the newly
issued Common Units.

(c) [Reserved.]

Section 11.4 [Reserved.]

Section 11.5 Withdrawal of Limited Partners.

No Limited Partner shall have any right to withdraw from the Partnership;
provided, however, that when a transferee of a Limited Partner’s Limited Partner
Interest becomes a Record Holder of the Limited Partner Interest so transferred,
such transferring Limited Partner shall cease to be a Limited Partner with
respect to the Limited Partner Interest so transferred.

ARTICLE XII

DISSOLUTION AND LIQUIDATION

Section 12.1 Dissolution.

The Partnership shall not be dissolved by the admission of additional Limited
Partners or by the admission of a successor General Partner in accordance with
the terms of this Agreement. Upon the removal or withdrawal of the General
Partner, if a successor General Partner is elected pursuant to Section 11.1 or
Section 11.2, the Partnership shall not be dissolved and such successor General
Partner shall continue the business of the Partnership. The Partnership shall
dissolve, and (subject to Section 12.2) its affairs shall be wound up, upon:

(a) an Event of Withdrawal of the General Partner as provided in Section 11.1(a)
(other than Section 11.1(a)(ii)), unless a successor is elected and an Opinion
of Counsel is received as provided in Section 11.1(b) or Section 11.2 and such
successor is admitted to the Partnership pursuant to Section 10.3;

(b) an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;

(c) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act; or

(d) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.

 

100



--------------------------------------------------------------------------------

Section 12.2 Continuation of the Business of the Partnership After Dissolution.

Upon (a) dissolution of the Partnership following an Event of Withdrawal caused
by the withdrawal or removal of the General Partner as provided in
Section 11.1(a)(i) or (iii) and the failure of the Partners to select a
successor to such Departing General Partner pursuant to Section 11.1 or
Section 11.2, then within 90 days thereafter, or (b) dissolution of the
Partnership upon an event constituting an Event of Withdrawal as defined in
Section 11.1(a)(iv), (v), or (vi), then, to the maximum extent permitted by law,
within 180 days thereafter, the holders of a Unit Majority may elect to continue
the business of the Partnership on the same terms and conditions set forth in
this Agreement by appointing as a successor General Partner a Person approved by
the holders of a Unit Majority. Unless such an election is made within the
applicable time period as set forth above, the Partnership shall conduct only
activities necessary to wind up its affairs. If such an election is so made,
then:

(i) the Partnership shall continue without dissolution unless earlier dissolved
in accordance with this Article XII;

(ii) if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and

(iii) the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement; provided, that the right of the holders of a Unit
Majority to approve a successor General Partner and to continue the business of
the Partnership shall not exist and may not be exercised unless the Partnership
has received an Opinion of Counsel that (x) the exercise of the right would not
result in the loss of limited liability of any Limited Partner and (y) neither
the Partnership nor any Group Member would be treated as an association taxable
as a corporation or otherwise be taxable as an entity for federal income tax
purposes upon the exercise of such right to continue (to the extent not already
so treated or taxed).

Section 12.3 Liquidator.

Upon dissolution of the Partnership, unless the business of the Partnership is
continued pursuant to Section 12.2, the General Partner shall select one or more
Persons to act as Liquidator. The Liquidator (if other than the General Partner)
shall be entitled to receive such compensation for its services as may be
approved by holders of at least a majority of the Outstanding Common Units. The
Liquidator (if other than the General Partner) shall agree not to resign at any
time without 15 days’ prior notice and may be removed at any time, with or
without cause, by notice of removal approved by holders of at least a majority
of the Outstanding Common Units. Upon dissolution, removal or resignation of the
Liquidator, a successor and substitute Liquidator (who shall have and succeed to
all rights, powers, and duties of the original Liquidator) shall within 30 days
thereafter be approved by holders of at least a majority of the Outstanding
Common Units. The right to approve a successor or substitute Liquidator in the
manner provided herein shall be deemed to refer also to any such successor or
substitute Liquidator approved in the manner herein provided. Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
General Partner under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.3) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.

 

101



--------------------------------------------------------------------------------

Section 12.4 Liquidation.

The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as determined by the Liquidator, subject to Section 17-804 of
the Delaware Act and the following:

(a) The assets may be disposed of by public or private sale or by distribution
in kind to one or more Partners on such terms as the Liquidator and such Partner
or Partners may agree. If any property is distributed in kind, the Partner
receiving the property shall be deemed for purposes of Section 12.4(c) to have
received cash equal to its fair market value; and contemporaneously therewith,
appropriate cash distributions must be made to the other Partners. The
Liquidator may defer liquidation or distribution of the Partnership’s assets for
a reasonable time if it determines that an immediate sale or distribution of all
or some of the Partnership’s assets would be impractical or would cause undue
loss to the Partners. The Liquidator may distribute the Partnership’s assets, in
whole or in part, in kind if it determines that a sale would be impractical or
would cause undue loss to the Partners.

(b) Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and to Partners otherwise than in respect of their distribution rights under
Article VI. With respect to any liability that is contingent, conditional, or
unmatured or is otherwise not yet due and payable, the Liquidator shall either
settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.

(c) All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) and that required to satisfy the
Series A Preferred Liquidation Preference, the Series B Preferred Liquidation
Preference, and the Series C Preferred Liquidation Preference provided for under
Section 5.14(b)(v), Section 5.15(b)(v), and Section 5.16(b)(v), respectively,
shall be distributed to the Partners in accordance with, and to the extent of,
the positive balances in their respective Capital Accounts, as determined after
taking into account all Capital Account adjustments (other than those made by
reason of distributions pursuant to this Section 12.4(c)) for the taxable year
of the Partnership during which the liquidation of the Partnership occurs (with
such date of occurrence being determined pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(g)), and such distribution shall be made by the end of
such taxable year (or, if later, within 90 days after said date of such
occurrence).

Section 12.5 Cancellation of Certificate of Limited Partnership.

Upon the completion of the distribution of Partnership cash and property as
provided in Section 12.4 in connection with the liquidation of the Partnership,
the Certificate of Limited Partnership and all qualifications of the Partnership
as a foreign limited partnership in jurisdictions other than the State of
Delaware shall be canceled and such other actions as may be necessary to
terminate the Partnership shall be taken.

Section 12.6 Return of Contributions.

The General Partner shall not be personally liable for, and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners or Unitholders, or any portion thereof, it being expressly understood
that any such return shall be made solely from Partnership assets.

 

102



--------------------------------------------------------------------------------

Section 12.7 Waiver of Partition.

To the maximum extent permitted by law, each Partner hereby waives any right to
partition of the Partnership property.

Section 12.8 Capital Account Restoration.

No Limited Partner shall have any obligation to restore any negative balance in
its Capital Account upon liquidation of the Partnership. The General Partner
shall be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable year of
the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.

ARTICLE XIII

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

Section 13.1 Amendments to be Adopted Solely by the General Partner.

Each Partner agrees that the General Partner, without the approval of any
Partner, may amend any provision of this Agreement and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect:

(a) a change in the name of the Partnership, the location of the principal place
of business of the Partnership, the registered agent of the Partnership, or the
registered office of the Partnership;

(b) admission, substitution, withdrawal, or removal of Partners in accordance
with this Agreement;

(c) a change that the General Partner determines to be necessary or appropriate
to qualify or continue the qualification of the Partnership as a limited
partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated (to the extent not previously treated as such) as associations
taxable as corporations or otherwise taxed as entities for federal income tax
purposes;

(d) subject to Section 5.14(b)(iii), Section 5.15(b)(iii), and
Section 5.16(b)(iii), a change that the General Partner determines (i) does not
adversely affect the Limited Partners (including any particular class of
Partnership Interests as compared to other classes of Partnership Interests) in
any material respect, (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions, or guidelines contained in any opinion, directive,
order, ruling, or regulation of any federal or state agency or judicial
authority or contained in any federal or state statute (including the Delaware
Act) or (B) facilitate the trading of the Units (including the division of any
class or classes of Outstanding Units into different classes to facilitate
uniformity of tax consequences within such classes of Units) or comply with any
rule, regulation, guideline, or requirement of any National Securities Exchange
on which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to Section 5.9, or (iv) is required to effect the intent expressed in
the Registration Statement or the intent of the provisions of this Agreement or
is otherwise contemplated by this Agreement;

 

103



--------------------------------------------------------------------------------

(e) a change in the fiscal year or taxable year of the Partnership and any other
changes that the General Partner determines to be necessary or appropriate as a
result of a change in the fiscal year or taxable year of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions (other than Series A Preferred
Distributions, Series B Preferred Distributions, and Series C Preferred
Distributions) are to be made by the Partnership;

(f) an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees, or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;

(g) subject to Section 5.14(b)(iii), Section 5.15(b)(iii), and
Section 5.16(b)(iii), an amendment that the General Partner determines to be
necessary or appropriate in connection with the authorization of issuance of any
class or series of Partnership Securities pursuant to Section 5.6;

(h) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

(i) an amendment effected, necessitated, or contemplated by a Merger Agreement
approved in accordance with Section 14.3;

(j) an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company, or other entity, in connection with the conduct by
the Partnership of activities permitted by the terms of Section 2.4;

(k) a merger, conveyance, or conversion pursuant to Section 14.3(d); or

(l) any other amendments substantially similar to the foregoing.

Section 13.2 Amendment Procedures.

Except as provided in Section 5.14(b)(iii), Section 5.15(b)(iii),
Section 5.16(b)(iii), Section 13.1, and Section 13.3, all amendments to this
Agreement shall be made in accordance with the following requirements.
Amendments to this Agreement may be proposed only by the General Partner;
provided, however, that the General Partner shall have no duty or obligation to
propose any amendment to this Agreement and may decline to do so free of any
fiduciary duty or obligation whatsoever to the Partnership or any Limited
Partner and, in declining to propose an amendment, to the fullest extent
permitted by law shall not be required to act in good faith or pursuant to any
other standard imposed by this Agreement, any Group Member Agreement, or any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule, or regulation or at equity. A proposed amendment shall be effective upon
its approval by the General Partner and the holders of a Unit Majority, unless a
greater or different percentage

 

104



--------------------------------------------------------------------------------

is required under this Agreement or by Delaware law. Each proposed amendment
that requires the approval of the holders of a specified percentage of
Outstanding Units shall be set forth in a writing that contains the text of the
proposed amendment. If such an amendment is proposed, the General Partner shall
seek the written approval of the requisite percentage of Outstanding Units or
call a meeting of the Unitholders to consider and vote on such proposed
amendment. The General Partner shall notify all Record Holders upon final
adoption of any such proposed amendments.

Section 13.3 Amendment Requirements.

(a) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) required to take any
action shall be amended, altered, changed, repealed, or rescinded in any respect
that would have the effect of reducing such voting percentage unless such
amendment is approved by the written consent or the affirmative vote of holders
of Outstanding Units whose aggregate Outstanding Units constitute not less than
the voting requirement sought to be reduced.

(b) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c), or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable, or otherwise payable to, the
General Partner or any of its Affiliates without its consent, which consent may
be given or withheld at its option.

(c) Except as provided in Section 14.3, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partners or Assignees as contemplated in Section 13.1, any amendment that
would have a material adverse effect on the rights or preferences of any class
of Partnership Interests in relation to other classes of Partnership Interests
must be approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected.

(d) Notwithstanding any other provision of this Agreement, except for amendments
pursuant to Section 13.1 and except as otherwise provided by Section 14.3(b), no
amendments shall become effective without the approval of the holders of at
least 90% of the Outstanding Units voting as a single class unless the
Partnership obtains an Opinion of Counsel to the effect that such amendment will
not affect the limited liability of any Limited Partner under applicable
partnership law of the state under whose laws the Partnership is organized.

(e) Except as provided in Section 13.1, this Section 13.3 shall only be amended
with the approval of the holders of at least 90% of the Outstanding Units.

Section 13.4 Special Meetings.

All acts of Limited Partners to be taken pursuant to this Agreement shall be
taken in the manner provided in this Article XIII. Special meetings of the
Limited Partners may be called by the General Partner or by Limited Partners
owning 20% or more of the Outstanding Units of the class or classes for which a
meeting is proposed. Limited Partners shall call a special meeting by delivering
to the General Partner one or more requests in writing stating that the signing
Limited Partners wish to call a special

 

105



--------------------------------------------------------------------------------

meeting and indicating the general or specific purposes for which the special
meeting is to be called. Within 60 days after receipt of such a call from
Limited Partners or within such greater time as may be reasonably necessary for
the Partnership to comply with any statutes, rules, regulations, listing
agreements, or similar requirements governing the holding of a meeting or the
solicitation of proxies for use at such a meeting, the General Partner shall
send a notice of the meeting to the Limited Partners either directly or
indirectly through the Transfer Agent. A meeting shall be held at a time and
place determined by the General Partner on a date not less than 10 days nor more
than 60 days after the mailing of notice of the meeting. Limited Partners shall
not vote on matters that would cause the Limited Partners to be deemed to be
taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability under
the Delaware Act or the law of any other state in which the Partnership is
qualified to do business.

Section 13.5 Notice of a Meeting.

Notice of a meeting called pursuant to Section 13.4 shall be given to the Record
Holders of the class or classes of Units for which a meeting is proposed in
writing by mail or other means of written communication in accordance with
Section 16.1. The notice shall be deemed to have been given at the time when
deposited in the mail or sent by other means of written communication.

Section 13.6 Record Date.

For purposes of determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners or to give approvals without a meeting
as provided in Section 13.11, the General Partner may set a Record Date, which
shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline,
or requirement of any National Securities Exchange on which the Units are listed
or admitted to trading, in which case the rule, regulation, guideline, or
requirement of such National Securities Exchange shall govern) or (b) in the
event that approvals are sought without a meeting, the date by which Limited
Partners are requested in writing by the General Partner to give such approvals.
If the General Partner does not set a Record Date, then (i) the Record Date for
determining the Limited Partners entitled to notice of or to vote at a meeting
of the Limited Partners shall be the close of business on the day next preceding
the day on which notice is given, and (ii) the Record Date for determining the
Limited Partners entitled to give approvals without a meeting shall be the date
the first written approval is deposited with the Partnership in care of the
General Partner in accordance with Section 13.11.

Section 13.7 Adjournment.

When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting and a new Record Date need not be fixed, if the time
and place thereof are announced at the meeting at which the adjournment is
taken, unless such adjournment shall be for more than 45 days. At the adjourned
meeting, the Partnership may transact any business which might have been
transacted at the original meeting. If the adjournment is for more than 45 days
or if a new Record Date is fixed for the adjourned meeting, a notice of the
adjourned meeting shall be given in accordance with this Article XIII.

 

106



--------------------------------------------------------------------------------

Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes.

The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after regular call and notice, if a quorum is present either in person or
by proxy. Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except when the Limited Partner attends the meeting
for the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.

Section 13.9 Quorum and Voting.

The holders of a majority of the Outstanding Units of the class or classes for
which a meeting has been called (including Outstanding Units deemed owned by the
General Partner) represented in person or by proxy shall constitute a quorum at
a meeting of Limited Partners of such class or classes unless any such action by
the Limited Partners requires approval by holders of a greater percentage of
such Units, in which case the quorum shall be such greater percentage. At any
meeting of the Limited Partners duly called and held in accordance with this
Agreement at which a quorum is present, the act of Limited Partners holding
Outstanding Units that in the aggregate represent a majority of the Outstanding
Units entitled to vote and be present in person or by proxy at such meeting
shall be deemed to constitute the act of all Limited Partners, unless a greater
or different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such greater
or different percentage shall be required. The Limited Partners present at a
duly called or held meeting at which a quorum is present may continue to
transact business until adjournment, notwithstanding the withdrawal of enough
Limited Partners to leave less than a quorum, if any action taken (other than
adjournment) is approved by the required percentage of Outstanding Units
specified in this Agreement (including Outstanding Units deemed owned by the
General Partner). In the absence of a quorum any meeting of Limited Partners may
be adjourned from time to time by the affirmative vote of holders of at least a
majority of the Outstanding Units entitled to vote at such meeting (including
Outstanding Units deemed owned by the General Partner) represented either in
person or by proxy, but no other business may be transacted, except as provided
in Section 13.7.

Section 13.10 Conduct of a Meeting.

The General Partner shall have full power and authority concerning the manner of
conducting any meeting of the Limited Partners or solicitation of approvals in
writing, including the determination of Persons entitled to vote, the existence
of a quorum, the satisfaction of the requirements of Section 13.4, the conduct
of voting, the validity and effect of any proxies, and the determination of any
controversies, votes, or challenges arising in connection with or during the
meeting or voting. The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting. All minutes shall be kept with the records of the Partnership
maintained by the General Partner. The General Partner may make such other
regulations consistent with applicable law and this Agreement as it may deem
advisable concerning the conduct of any meeting of the Limited Partners or
solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the revocation of approvals in writing.

 

107



--------------------------------------------------------------------------------

Section 13.11 Action Without a Meeting.

If authorized by the General Partner, any action that may be taken at a meeting
of the Limited Partners may be taken without a meeting if an approval in writing
setting forth the action so taken is signed by Limited Partners owning not less
than the minimum percentage of the Outstanding Units (including Units deemed
owned by the General Partner) that would be necessary to authorize or take such
action at a meeting at which all the Limited Partners were present and voted
(unless such provision conflicts with any rule, regulation, guideline, or
requirement of any National Securities Exchange on which the Units are listed or
admitted to trading, in which case the rule, regulation, guideline, or
requirement of such National Securities Exchange shall govern). Prompt notice of
the taking of action without a meeting shall be given to the Limited Partners
who have not approved in writing. The General Partner may specify that any
written ballot submitted to Limited Partners for the purpose of taking any
action without a meeting shall be returned to the Partnership within the time
period, which shall be not less than 20 days, specified by the General Partner.
If a ballot returned to the Partnership does not vote all of the Units held by
the Limited Partners, the Partnership shall be deemed to have failed to receive
a ballot for the Units that were not voted. If approval of the taking of any
action by the Limited Partners is solicited by any Person other than by or on
behalf of the General Partner, the written approvals shall have no force and
effect unless and until (a) they are deposited with the Partnership in care of
the General Partner, (b) approvals sufficient to take the action proposed are
dated as of a date not more than 90 days prior to the date sufficient approvals
are deposited with the Partnership, and (c) an Opinion of Counsel is delivered
to the General Partner to the effect that the exercise of such right and the
action proposed to be taken with respect to any particular matter (i) will not
cause the Limited Partners to be deemed to be taking part in the management and
control of the business and affairs of the Partnership so as to jeopardize the
Limited Partners’ limited liability and (ii) is otherwise permissible under the
state statutes then governing the rights, duties and liabilities of the
Partnership and the Partners.

Section 13.12 Right to Vote and Related Matters.

(a) Only those Record Holders of the Units on the Record Date set pursuant to
Section 13.6 (and also subject to the limitations contained in the definition of
“Outstanding”) shall be entitled to notice of, and to vote at, a meeting of
Limited Partners or to act with respect to matters as to which the holders of
the Outstanding Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding Units
shall be deemed to be references to the votes or acts of the Record Holders of
such Outstanding Units.

(b) Only those Record Holders of the Series A Preferred Units, Series B
Preferred Units, or Series C Preferred Units, as applicable, on the Record Date
set pursuant to Section 13.6 (and subject to the limitations contained in the
definition of “Outstanding” and the limitations set forth in
Section 5.14(b)(iii), Section 5.15(b)(iii), and Section 5.16(b)(iii)) shall be
entitled to notice of, and to vote at, a meeting of Limited Partners holding
Series A Preferred Units, Series B Preferred Units, or Series C Preferred Units,
as applicable, or to act with respect to matters as to which the holders of the
Outstanding Series A Preferred Units, Outstanding Series B Preferred Units, or
Outstanding Series C Preferred Units, as applicable, have the right to vote or
to act. All references in this Agreement to votes of, or other acts that may be
taken by, the Outstanding Series A Preferred Units, Outstanding Series B
Preferred Units, or Outstanding Series C Preferred Units, as applicable, shall
be deemed to be references to the votes or acts of the Record Holders of such
Outstanding Series A Preferred Units, Outstanding Series B Preferred Units, or
Outstanding Series C Preferred Units, as applicable.

 

108



--------------------------------------------------------------------------------

(c) With respect to Units that are held for a Person’s account by another Person
(such as a broker, dealer, bank, trust company, or clearing corporation, or an
agent of any of the foregoing), in whose name such Units are registered, such
other Person shall, in exercising the voting rights in respect of such Units on
any matter, and unless the arrangement between such Persons provides otherwise,
vote such Units in favor of, and at the direction of, the Person who is the
beneficial owner, and the Partnership shall be entitled to assume it is so
acting without further inquiry. The provisions of this Section 13.12(c) (as well
as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.

ARTICLE XIV

MERGER, CONSOLIDATION OR CONVERSION

Section 14.1 Authority.

The Partnership may merge or consolidate with or into one or more corporations,
limited liability companies, statutory trusts or associations, real estate
investment trusts, common law trusts, or unincorporated businesses, including a
partnership (whether general or limited (including a limited liability
partnership)), or convert into any such entity, whether such entity is formed
under the laws of the State of Delaware or any other state of the United States
of America, pursuant to a written plan of merger or consolidation (“Merger
Agreement”) or a written plan of conversion (“Plan of Conversion”), as the case
may be, in accordance with this Article XIV.

Section 14.2 Procedure for Merger, Consolidation or Conversion.

(a) Merger, consolidation, or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation, or
conversion of the Partnership and may decline to do so free of any fiduciary
duty or obligation whatsoever to the Partnership or any Limited Partner and, in
declining to consent to a merger, consolidation, or conversion, shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement or any other agreement contemplated hereby or under the Delaware Act
or any other law, rule, or regulation or at equity.

(b) If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:

(i) name and state of domicile of each of the business entities proposing to
merge or consolidate;

(ii) the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the “Surviving Business Entity”);

(iii) the terms and conditions of the proposed merger or consolidation;

(iv) the manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property, or interests,
rights, securities, or obligations of the Surviving Business Entity; and (i) if
any general or limited partner interests, securities, or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property, or

 

109



--------------------------------------------------------------------------------

general or limited partner interests, rights, securities, or obligations of the
Surviving Business Entity, the cash, property, or interests, rights, securities,
or obligations of any general or limited partnership, corporation, trust,
limited liability company, unincorporated business, or other entity (other than
the Surviving Business Entity) which the holders of such general or limited
partner interests, securities or rights are to receive in exchange for, or upon
conversion of, their interests, securities, or rights, and (ii) in the case of
securities represented by certificates, upon the surrender of such certificates,
which cash, property, or general or limited partner interests, rights,
securities, or obligations of the Surviving Business Entity or any general or
limited partnership, corporation, trust, limited liability company,
unincorporated business, or other entity (other than the Surviving Business
Entity), or evidences thereof, are to be delivered;

(v) a statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement, or other similar charter or governing
document) of the Surviving Business Entity to be effected by such merger or
consolidation;

(vi) the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and

(vii) such other provisions with respect to the proposed merger or consolidation
that the General Partner determines to be necessary or appropriate.

(c) If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:

(i) the name of the converting entity and the converted entity;

(ii) a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;

(iii) a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed, or organized;

(iv) the manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property, or interests,
rights, securities, or obligations of the converted entity;

(v) in an attachment or exhibit, the certificate of limited partnership of the
Partnership; and

(vi) in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;

(vii) the effective time of the conversion, which may be the date of the filing
of the articles of conversion or a later date specified in or determinable in
accordance with the Plan of Conversion

 

110



--------------------------------------------------------------------------------

(provided, that if the effective time of the conversion is to be later than the
date of the filing of such articles of conversion, the effective time shall be
fixed at a date or time certain at or prior to the time of the filing of such
articles of conversion and stated therein); and

(viii) such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.

Section 14.3 Approval by Limited Partners.

(a) Except as provided in Section 14.3(d), the General Partner, upon its
approval of the Merger Agreement or the Plan of Conversion, as the case may be,
shall direct that the Merger Agreement or the Plan of Conversion, as applicable,
be submitted to a vote of Limited Partners, whether at a special meeting or by
written consent, in either case in accordance with the requirements of
Article XIII. A copy or a summary of the Merger Agreement or the Plan of
Conversion, as the case may be, shall be included in or enclosed with the notice
of a special meeting or the written consent.

(b) Except as provided in Section 14.3(d), the Merger Agreement or Plan of
Conversion, as the case may be, shall be approved upon receiving the affirmative
vote or consent of the holders of a Unit Majority.

(c) Except as provided in Section 14.3(d), after such approval by vote or
consent of the Limited Partners, and at any time prior to the filing of the
certificate of merger or articles of conversion pursuant to Section 14.4, the
merger, consolidation, or conversion may be abandoned pursuant to provisions
therefor, if any, set forth in the Merger Agreement or Plan of Conversion, as
the case may be.

(d) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity or to merge the Partnership or any Group Member into, or convey all of
the Partnership’s assets to, another limited liability entity that shall be
newly formed and shall have no assets, liabilities or operations at the time of
such conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger, or conveyance, as the case may
be, would not result in the loss of the limited liability of any Limited Partner
or cause the Partnership to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously treated as such), (ii) the sole purpose
of such conversion, merger, or conveyance is to effect a mere change in the
legal form of the Partnership into another limited liability entity, and
(iii) the governing instruments of the new entity provide the Limited Partners
and the General Partner with the same rights and obligations as are herein
contained.

(e) Additionally, notwithstanding anything else contained in this Article XIV or
in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another entity if
(A) the General Partner has received an Opinion of Counsel that the merger or
consolidation, as the case may be, would not result in the loss of the limited
liability of any Limited Partner or cause the Partnership to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes (to the extent not previously treated as such), (B)
the merger or consolidation would not result in an amendment to the Partnership
Agreement, other than any amendments that could be adopted pursuant to
Section 13.1, (C) the Partnership is the

 

111



--------------------------------------------------------------------------------

Surviving Business Entity in such merger or consolidation, (D) each Unit
outstanding immediately prior to the effective date of the merger or
consolidation is to be an identical Unit of the Partnership after the effective
date of the merger or consolidation, and (E) the number of Partnership
Securities to be issued by the Partnership in such merger or consolidation do
not exceed 20% of the Partnership Securities Outstanding immediately prior to
the effective date of such merger or consolidation.

(f) Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger or
consolidation approved in accordance with this Article XIV may (i) effect any
amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.5 shall be effective at
the effective time or date of the merger or consolidation.

Section 14.4 Certificate of Merger.

Upon the required approval by the General Partner and the Unitholders of a
Merger Agreement or the Plan of Conversion, as the case may be, a certificate of
merger or articles of conversion, as applicable, shall be executed and filed
with the Secretary of State of the State of Delaware in conformity with the
requirements of the Delaware Act.

Section 14.5 Effect of Merger, Consolidation or Conversion.

(a) At the effective time of the certificate of merger:

(i) all of the rights, privileges, and powers of each of the business entities
that has merged or consolidated, and all property, real, personal, and mixed,
and all debts due to any of those business entities and all other things and
causes of action belonging to each of those business entities, shall be vested
in the Surviving Business Entity and after the merger or consolidation shall be
the property of the Surviving Business Entity to the extent they were of each
constituent business entity;

(ii) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;

(iii) all rights of creditors and all liens on or security interests in property
of any of those constituent business entities shall be preserved unimpaired; and

(iv) all debts, liabilities, and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities, and duties had been incurred or
contracted by it.

(b) At the effective time of the articles of conversion:

(i) the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;

(ii) all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;

 

112



--------------------------------------------------------------------------------

(iii) all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;

(iv) all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;

(v) a proceeding pending by or against the Partnership or by or against any of
Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and

(vi) the Partnership Units that are to be converted into partnership interests,
shares, evidences of ownership, or other securities in the converted entity as
provided in the plan of conversion shall be so converted, and Partners shall be
entitled only to the rights provided in the Plan of Conversion.

ARTICLE XV

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

Section 15.1 Right to Acquire Limited Partner Interests.

(a) Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding (other than the Series A
Preferred Units, the Series B Preferred Units, and the Series C Preferred
Units), the General Partner shall then have the right, which right it may assign
and transfer in whole or in part to the Partnership or any Affiliate of the
General Partner, exercisable at its option, to purchase all, but not less than
all, of such Limited Partner Interests of such class then Outstanding held by
Persons other than the General Partner and its Affiliates, at the greater of
(x) the Current Market Price as of the date three Business Days prior to the
date that the notice described in Section 15.1(b) is mailed and (y) the highest
price paid by the General Partner or any of its Affiliates for any such Limited
Partner Interest of such class purchased during the 90-day period preceding the
date that the notice described in Section 15.1(b) is mailed. As used in this
Agreement, (i) “Current Market Price” as of any date of any class of Limited
Partner Interests means the average of the daily Closing Prices (as hereinafter
defined) per Limited Partner Interest of such class for the 20 consecutive
Trading Days (as hereinafter defined) immediately prior to such date; (ii)
“Closing Price” for any day means the last sale price on such day, regular way,
or in case no such sale takes place on such day, the average of the closing bid
and asked prices on such day, regular way, as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal National Securities Exchange (other than the Nasdaq Stock Market)
on which such Limited Partner Interests are listed or admitted to trading or, if
such Limited Partner Interests of such class are not listed or admitted to
trading on any National Securities Exchange (other than the Nasdaq Stock
Market), the last quoted price on such day or, if not so quoted, the average of
the high bid and low asked prices on such day in the over-the-counter market, as
reported by the Nasdaq Stock Market or such other system then in use, or, if on
any such day such Limited Partner Interests of such class are not quoted by any
such organization, the average of the closing bid and asked prices on such day
as furnished by a professional market maker making a market in such Limited
Partner Interests of such class selected by the General Partner, or if on any
such day no market maker is making a market in such Limited Partner

 

113



--------------------------------------------------------------------------------

Interests of such class, the fair value of such Limited Partner Interests on
such day as determined by the General Partner; and (iii) “Trading Day” means a
day on which the principal National Securities Exchange on which such Limited
Partner Interests of any class are listed or admitted for trading is open for
the transaction of business or, if Limited Partner Interests of a class are not
listed or admitted for trading on any National Securities Exchange, a day on
which banking institutions in New York City generally are open.

(b) If the General Partner, any Affiliate of the General Partner, or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class (as of a Record Date selected by the General Partner) at least 10, but not
more than 60, days prior to the Purchase Date. Such Notice of Election to
Purchase shall also be published for a period of at least three consecutive days
in at least two daily newspapers of general circulation printed in the English
language and published in the Borough of Manhattan, New York. The Notice of
Election to Purchase shall specify the Purchase Date and the price (determined
in accordance with Section 15.1(a)) at which Limited Partner Interests will be
purchased and state that the General Partner, its Affiliate, or the Partnership,
as the case may be, elects to purchase such Limited Partner Interests, upon
surrender of Certificates representing such Limited Partner Interests in
exchange for payment, at such office or offices of the Transfer Agent as the
Transfer Agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed. Any such Notice of
Election to Purchase mailed to a Record Holder of Limited Partner Interests at
his address as reflected in the records of the Transfer Agent shall be
conclusively presumed to have been given regardless of whether the owner
receives such notice. On or prior to the Purchase Date, the General Partner, its
Affiliate, or the Partnership, as the case may be, shall deposit with the
Transfer Agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
Section 15.1. If the Notice of Election to Purchase shall have been duly given
as aforesaid at least 10 days prior to the Purchase Date, and if on or prior to
the Purchase Date the deposit described in the preceding sentence has been made
for the benefit of the holders of Limited Partner Interests subject to purchase
as provided herein, then from and after the Purchase Date, notwithstanding that
any Certificate shall not have been surrendered for purchase, all rights of the
holders of such Limited Partner Interests (including any rights pursuant to
Article IV, Article V, Article VI, and Article XII) shall thereupon cease,
except the right to receive the purchase price (determined in accordance with
Section 15.1(a)) for Limited Partner Interests therefor, without interest, upon
surrender to the Transfer Agent of the Certificates representing such Limited
Partner Interests, and such Limited Partner Interests shall thereupon be deemed
to be transferred to the General Partner, its Affiliate, or the Partnership, as
the case may be, on the record books of the Transfer Agent and the Partnership,
and the General Partner, any Affiliate of the General Partner, or the
Partnership, as the case may be, shall be deemed to be the owner of all such
Limited Partner Interests from and after the Purchase Date and shall have all
rights as the owner of such Limited Partner Interests (including all rights as
owner of such Limited Partner Interests pursuant to Article IV, Article V,
Article VI, and Article XII).

(c) At any time from and after the Purchase Date, a holder of an Outstanding
Limited Partner Interest subject to purchase as provided in this Section 15.1
may surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in
Section 15.1(a) therefor, without interest thereon.

 

114



--------------------------------------------------------------------------------

ARTICLE XVI

GENERAL PROVISIONS

Section 16.1 Addresses and Notices.

Except as otherwise provided in Section 5.14(b)(ix) with respect to the Series A
Preferred Units, Section 5.15(b)(ix) with respect to the Series B Preferred
Units, and Section 5.16(b)(ix) with respect to the Series C Preferred Units, any
notice, demand, request, report, or proxy materials required or permitted to be
given or made to a Partner under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to the Partner at the
address described below. Any notice, payment, or report to be given or made to a
Partner hereunder shall be deemed conclusively to have been given or made, and
the obligation to give such notice or report or to make such payment shall be
deemed conclusively to have been fully satisfied, upon sending of such notice,
payment, or report to the Record Holder of such Partnership Securities at his
address as shown on the records of the Transfer Agent or as otherwise shown on
the records of the Partnership, regardless of any claim of any Person who may
have an interest in such Partnership Securities by reason of any assignment or
otherwise. An affidavit or certificate of making of any notice, payment, or
report in accordance with the provisions of this Section 16.1 executed by the
General Partner, the Transfer Agent, or the mailing organization shall be prima
facie evidence of the giving or making of such notice, payment, or report. If
any notice, payment, or report addressed to a Record Holder at the address of
such Record Holder appearing on the books and records of the Transfer Agent or
the Partnership is returned by the United States Postal Service marked to
indicate that the United States Postal Service is unable to deliver it, such
notice, payment, or report and any subsequent notices, payments, and reports
shall be deemed to have been duly given or made without further mailing (until
such time as such Record Holder or another Person notifies the Transfer Agent or
the Partnership of a change in his address) if they are available for the
Partner at the principal office of the Partnership for a period of one year from
the date of the giving or making of such notice, payment, or report to the other
Partners. Any notice to the Partnership shall be deemed given if received by the
General Partner at the principal office of the Partnership designated pursuant
to Section 2.3. The General Partner may rely and shall be protected in relying
on any notice or other document from a Partner or other Person if believed by it
to be genuine.

Section 16.2 Further Action.

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

Section 16.3 Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

Section 16.4 Integration.

This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

 

115



--------------------------------------------------------------------------------

Section 16.5 Creditors.

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.

Section 16.6 Waiver.

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement, or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.

Section 16.7 Third-Party Beneficiaries.

Each Partner agrees that any Indemnitee shall be entitled to assert rights and
remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit, or privilege to such
Indemnitee.

Section 16.8 Counterparts.

This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or, in the case of a Person acquiring a Limited Partner
Interest, pursuant to Section 10.1(a) without execution hereto.

Section 16.9 Applicable Law.

This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law.

Section 16.10 Invalidity of Provisions.

If any provision of this Agreement is or becomes invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions contained herein shall not be affected thereby.

Section 16.11 Consent of Partners.

Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners, such action may be so taken upon
the concurrence of less than all of the Partners and each Partner shall be bound
by the results of such action.

Section 16.12 Facsimile Signatures.

The use of facsimile signatures affixed in the name and on behalf of the
transfer agent and registrar of the Partnership on certificates representing
Common Units is expressly permitted by this Agreement.

 

116



--------------------------------------------------------------------------------

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER:

DCP MIDSTREAM GP, LP

By:   DCP MIDSTREAM GP, LLC By:   [•]   Name: [•]   Title: [•]

Signature Page—Fifth Amended and Restated Agreement

of Limited Partnership of DCP Midstream, LP

 

118



--------------------------------------------------------------------------------

EXHIBIT A

DCP Midstream, LP

Certificate Evidencing Common Units

Representing Limited Partner Interests in

DCP Midstream, LP

 

No. __________    __________ Common Units

In accordance with Section 4.1 of the Fifth Amended and Restated Agreement of
Limited Partnership of DCP Midstream, LP, as amended, supplemented or restated
from time to time (the “Partnership Agreement”), DCP Midstream, LP, a Delaware
limited partnership (the “Partnership”), hereby certifies that
___________________ (the “Holder”) is the registered owner of Common Units
representing limited partner interests in the Partnership (the “Common Units”)
transferable on the books of the Partnership, in person or by duly authorized
attorney, upon surrender of this Certificate properly endorsed. The rights,
preferences, and limitations of the Common Units are set forth in, and this
Certificate and the Common Units represented hereby are issued and shall in all
respects be subject to the terms and provisions of, the Partnership Agreement.
Copies of the Partnership Agreement are on file at, and will be furnished
without charge on delivery of written request to the Partnership at, the
principal office of the Partnership located at 370 17th Street, Suite 2500,
Denver, Colorado 80202. Capitalized terms used herein but not defined shall have
the meanings given them in the Partnership Agreement.

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF DCP MIDSTREAM, LP
THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR
STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF DCP MIDSTREAM, LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR
(C) CAUSE DCP MIDSTREAM, LP TO BE TREATED AS AN ASSOCIATION TAXABLE AS A
CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). DCP MIDSTREAM GP, LP,
THE GENERAL PARTNER OF DCP MIDSTREAM, LP, MAY IMPOSE ADDITIONAL RESTRICTIONS ON
THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF DCP MIDSTREAM, LP
BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (iii) granted the powers of attorney provided for in the
Partnership Agreement, and (iv) made the waivers and given the consents and
approvals contained in the Partnership Agreement.

 

A-1



--------------------------------------------------------------------------------

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.

 

Dated:   _______________         DCP Midstream, LP

      By:   DCP Midstream GP, LP

  Countersigned and Registered by:     By:  

DCP Midstream GP, LLC,

its General Partner

  American Stock Transfer & Trust Company as Transfer Agent and Registrar    
By:    

     

Name:

 

By:      

By:

   

 

Authorized Signature

      Secretary

[Reverse of Certificate]

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM - as tenants in common

TEN ENT - as tenants by the entireties

  

UNIF GIFT/TRANSFERS MIN ACT

__________ Custodian _________

(Cust) (Minor)

JT TEN - as joint tenants with right of survivorship and not as tenants in
common   

under Uniform Gifts/Transfers to CD Minors

Act (State)

Additional abbreviations, though not in the above list, may also be used.

 

A-2



--------------------------------------------------------------------------------

ASSIGNMENT OF COMMON UNITS OF

DCP MIDSTREAM, LP

FOR VALUE RECEIVED, __________ hereby assigns, conveys, sells and transfers unto

 

 

 

     

 

(Please print or typewrite name and address of assignee)     (Please insert
Social Security or other identifying number of assignee)

__________ Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint __________ as its attorney-in-fact with full power of
substitution to transfer the same on the books of DCP Midstream, LP.

 

    Date:   _______________     NOTE:   The signature to any endorsement hereon
must correspond with the name as written upon the face of this Certificate in
every particular, without alteration, enlargement or change. THE SIGNATURE(S)
MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS, STOCKBROKERS,
SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED
SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE 17d-15          
  (Signature)                   (Signature)              

No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.

 

A-3



--------------------------------------------------------------------------------

Exhibit B

Certificate Evidencing

7.375% Series A Fixed-to-Floating Rate Cumulative Redeemable Perpetual Preferred
Units

Representing Limited Partner Interests in

DCP Midstream, LP

 

No.    Series A Preferred Units with an aggregate liquidation preference of $

In accordance with Section 4.1 of the Fifth Amended and Restated Agreement of
Limited Partnership of DCP Midstream, LP, as amended, supplemented or restated
from time to time (the “Partnership Agreement”), DCP Midstream, LP, a Delaware
limited partnership (the “Partnership”), hereby certifies
that                (the “Holder”) is the registered owner of 7.375% Series A
Fixed-to-Floating Rate Cumulative Redeemable Perpetual Preferred Units
representing limited partner interests in the Partnership (the “Series A
Preferred Units”), transferable on the books of the Partnership, in person or by
duly authorized attorney, upon surrender of this Certificate properly endorsed.
The rights, preferences, and limitations of the Series A Preferred Units are set
forth in, and this Certificate and the Series A Preferred Units represented
hereby are issued and shall in all respects be subject to the terms and
provisions of, the Partnership Agreement. Copies of the Partnership Agreement
are on file at, and will be furnished without charge on delivery of written
request to the Partnership at, the principal office of the Partnership located
at 370 17th Street, Suite 2500, Denver, Colorado 80202. Capitalized terms used
herein but not defined shall have the meanings given them in the Partnership
Agreement.

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF DCP MIDSTREAM, LP
THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS DEFINED IN THE
PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE
SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF DCP MIDSTREAM, LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR
(C) CAUSE DCP MIDSTREAM, LP TO BE TREATED AS AN ASSOCIATION TAXABLE AS A
CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). DCP MIDSTREAM GP, LP,
THE GENERAL PARTNER OF DCP MIDSTREAM, LP, MAY IMPOSE ADDITIONAL RESTRICTIONS ON
THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF DCP MIDSTREAM, LP
BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (iii) granted the powers of attorney provided for in
Section 2.6 of the Partnership Agreement, and (iv) made the waivers and given
the consents and approvals contained in the Partnership Agreement.

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.

 

Dated: _______________     DCP Midstream, LP       By:   

DCP Midstream GP, LP

its General Partner

Countersigned and Registered by:

    By:  

DCP Midstream GP, LLC,

its General Partner

 

B-1



--------------------------------------------------------------------------------

American Stock Transfer & Trust Company, LLC

as Transfer Agent and Registrar

 

By:

   

   

 Name:

     

 Title:

 

 

By:      

By:

   

 

Authorized Signature

   

 Name:

       

 Title:

 

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM -   as tenants in common       UNIF GIFT/TRANSFERS MIN ACT TEN ENT -  
as tenants by the entireties       __________ Custodian _________        
(Cust)                                     (Minor) JT TEN -  

as joint tenants with right of survivorship and not as tenants in common

     

under Uniform Gifts/Transfers to CD

Minors Act

                  (State)

Additional abbreviations, though not in the above list, may also be used.

ASSIGNMENT OF SERIES A PREFERRED UNITS OF

DCP MIDSTREAM, LP

FOR VALUE RECEIVED, __________ hereby assigns, conveys, sells and transfers
unto:

 

 

 

     

 

(Please print or typewrite name and address of assignee)     (Please insert
Social Security or other identifying number of assignee)

__________ Series A Preferred Units representing limited partnership interests
evidenced by this Certificate, subject to the Partnership Agreement, and does
hereby irrevocably constitute and appoint __________ as its attorney-in-fact
with full power of substitution to transfer the same on the books of DCP
Midstream, LP.

 

Date:   _______________     NOTE:   The signature to any endorsement hereon must
correspond with the name as written upon the face of this Certificate in every
particular, without alteration, enlargement or change.

 

B-2



--------------------------------------------------------------------------------

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C.
RULE 17Ad-15      (Signature)             (Signature)       

No transfer of the Series A Preferred Units evidenced hereby will be registered
on the books of the Partnership, unless the Certificate evidencing the Series A
Preferred Units to be transferred is surrendered for registration or transfer.

 

B-3



--------------------------------------------------------------------------------

ASSIGNEE CERTIFICATION

 

Type of Entity (check one):         ☐   Individual   ☐    Partnership   ☐   
Corporation ☐   Trust   ☐    Other (specify)      Nationality (check one):     
   ☐   U.S. Citizen, Resident or Domestic Entity           ☐   Foreign
Corporation   ☐    Non-resident Alien     

If the U.S. Citizen, Resident or Domestic Entity box is checked, the following
certification must be completed.

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person. To
inform the Partnership that no withholding is required with respect to the
undersigned interestholder’s Interest in it, the undersigned hereby certifies
the following (or, if applicable, certifies the following on behalf of the
interestholder).

Complete Either A or B:

A. Individual Interestholder

1. I am not a non-resident alien for purposes of U.S. income taxation;

2. My U.S. taxpayer identification number (social security number) is
________________________.

3. My home address is: ___________________________________.

B. Partnership, Corporation or Other Interestholder

1. __________________ is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Code and Treasury
Regulations).

2. The interestholder is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations promulgated under the
Code.

3. The interestholder’s U.S. employer identification number is
______________________________.

4. The interestholder’s office address and place of incorporation (if
applicable) is _______________.

The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.

 

B-4



--------------------------------------------------------------------------------

The interestholder understands that this Certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete and,
if applicable, I further declare that I have authority to sign this document on
behalf of:

 

           Name of Interestholder               Signature and Date              
Title (if applicable)   

Note: If the assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this certification should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the National Association of Securities Dealers, Inc. or,
in the case of any other nominee holder, a person performing a similar function.
If the Assignee is a broker, dealer, bank, trust company, clearing corporation,
other nominee owner, or an agent of any of the foregoing, the above
certification as to any person for whom the assignee will hold the Series A
Preferred Units shall be made to the best of Assignee’s knowledge.

 

B-5



--------------------------------------------------------------------------------

Exhibit C

Certificate Evidencing

7.875% Series B Fixed-to-Floating Rate Cumulative Redeemable Perpetual Preferred
Units

Representing Limited Partner Interests in

DCP Midstream, LP

 

No.    Series B Preferred Units with an aggregate liquidation preference of $

In accordance with Section 4.1 of the Fifth Amended and Restated Agreement of
Limited Partnership of DCP Midstream, LP, as amended, supplemented or restated
from time to time (the “Partnership Agreement”), DCP Midstream, LP, a Delaware
limited partnership (the “Partnership”), hereby certifies that                
(the “Holder”) is the registered owner of 7.875% Series B Fixed-to-Floating Rate
Cumulative Redeemable Perpetual Preferred Units representing limited partner
interests in the Partnership (the “Series B Preferred Units”), transferable on
the books of the Partnership, in person or by duly authorized attorney, upon
surrender of this Certificate properly endorsed. The rights, preferences, and
limitations of the Series B Preferred Units are set forth in, and this
Certificate and the Series B Preferred Units represented hereby are issued and
shall in all respects be subject to the terms and provisions of, the Partnership
Agreement. Copies of the Partnership Agreement are on file at, and will be
furnished without charge on delivery of written request to the Partnership at,
the principal office of the Partnership located at 370 17th Street, Suite 2500,
Denver, Colorado 80202. Capitalized terms used herein but not defined shall have
the meanings given them in the Partnership Agreement.

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF DCP MIDSTREAM, LP
THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS DEFINED IN THE
PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE
SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF DCP MIDSTREAM, LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR
(C) CAUSE DCP MIDSTREAM, LP TO BE TREATED AS AN ASSOCIATION TAXABLE AS A
CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). DCP MIDSTREAM GP, LP,
THE GENERAL PARTNER OF DCP MIDSTREAM, LP, MAY IMPOSE ADDITIONAL RESTRICTIONS ON
THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF DCP MIDSTREAM, LP
BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (iii) granted the powers of attorney provided for in
Section 2.6 of the Partnership Agreement, and (iv) made the waivers and given
the consents and approvals contained in the Partnership Agreement.

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.

 

    DCP Midstream, LP Dated:_______________     By:   DCP Midstream GP, LP      
its General Partner Countersigned and Registered by:     By:   DCP Midstream GP,
LLC,       its General Partner

 

C-1



--------------------------------------------------------------------------------

American Stock Transfer & Trust Company, LLC as Transfer Agent and Registrar  

By:

   

   

 Name:

     

 Title:

 

 

By:      

By:

   

 

Authorized Signatory

   

 Name:

       

 Title:

 

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM -    as tenants in common       UNIF GIFT/TRANSFERS MIN ACT TEN ENT -   
as tenants by the entireties                                    Custodian    
                           (Cust)                                (Minor) JT TEN
-    as joint tenants with right of       under Uniform Gifts/Transfers to CD   
survivorship and not as       Minors Act    tenants in common      
                                                                            
(State)

Additional abbreviations, though not in the above list, may also be used.

ASSIGNMENT OF SERIES B PREFERRED UNITS OF

DCP MIDSTREAM, LP

FOR VALUE RECEIVED, __________ hereby assigns, conveys, sells and transfers
unto:

 

 

 

     

 

(Please print or typewrite name and address of assignee)     (Please insert
Social Security or other identifying number of assignee)

__________ Series B Preferred Units representing limited partnership interests
evidenced by this Certificate, subject to the Partnership Agreement, and does
hereby irrevocably constitute and appoint __________ as its attorney-in-fact
with full power of substitution to transfer the same on the books of DCP
Midstream, LP.

 

Date:                                                      NOTE:    The
signature to any endorsement hereon must correspond with the name as written
upon the face of this Certificate in every particular, without alteration,
enlargement or change.

 

C-2



--------------------------------------------------------------------------------

           THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR
INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT
UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM),
PURSUANT TO S.E.C. RULE 17Ad-15       (Signature)          (Signature)   

 

 

No transfer of the Series B Preferred Units evidenced hereby will be registered
on the books of the Partnership, unless the Certificate evidencing the Series B
Preferred Units to be transferred is surrendered for registration or transfer.

 

C-3



--------------------------------------------------------------------------------

ASSIGNEE CERTIFICATION

 

Type of Entity (check one):         ☐    Individual   ☐    Partnership   ☐   
Corporation ☐    Trust   ☐    Other (specify)      Nationality (check one):     
   ☐    U.S. Citizen, Resident or Domestic Entity      ☐    Foreign Corporation
  ☐    Non-resident Alien     

If the U.S. Citizen, Resident or Domestic Entity box is checked, the following
certification must be completed.

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person. To
inform the Partnership that no withholding is required with respect to the
undersigned interestholder’s Interest in it, the undersigned hereby certifies
the following (or, if applicable, certifies the following on behalf of the
interestholder).

Complete Either A or B:

A. Individual Interestholder

1. I am not a non-resident alien for purposes of U.S. income taxation;

2. My U.S. taxpayer identification number (social security number) is
________________________.

3. My home address is: ___________________________________.

B. Partnership, Corporation or Other Interestholder

1. __________________ is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Code and Treasury
Regulations).

2. The interestholder is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations promulgated under the
Code.

3. The interestholder’s U.S. employer identification number is
______________________________.

4. The interestholder’s office address and place of incorporation (if
applicable) is _______________.

The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.

 

C-4



--------------------------------------------------------------------------------

The interestholder understands that this Certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both. Under
penalties of perjury, I declare that I have examined this certification and to
the best of my knowledge and belief it is true, correct and complete and, if
applicable, I further declare that I have authority to sign this document on
behalf of:

 

           Name of Interestholder               Signature and Date              
Title (if applicable)   

Note: If the assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this certification should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the National Association of Securities Dealers, Inc. or,
in the case of any other nominee holder, a person performing a similar function.
If the Assignee is a broker, dealer, bank, trust company, clearing corporation,
other nominee owner, or an agent of any of the foregoing, the above
certification as to any person for whom the assignee will hold the Series B
Preferred Units shall be made to the best of Assignee’s knowledge.

 

C-5



--------------------------------------------------------------------------------

Exhibit D

Certificate Evidencing

7.95% Series C Fixed-to-Floating Rate Cumulative Redeemable Perpetual Preferred
Units

Representing Limited Partner Interests in

DCP Midstream, LP

 

No.   Series C Preferred Units with an aggregate liquidation preference of $

In accordance with Section 4.1 of the Fifth Amended and Restated Agreement of
Limited Partnership of DCP Midstream, LP, as amended, supplemented or restated
from time to time (the “Partnership Agreement”), DCP Midstream, LP, a Delaware
limited partnership (the “Partnership”), hereby certifies that                
(the “Holder”) is the registered owner of 7.95% Series C Fixed-to-Floating Rate
Cumulative Redeemable Perpetual Preferred Units representing limited partner
interests in the Partnership (the “Series C Preferred Units”), transferable on
the books of the Partnership, in person or by duly authorized attorney, upon
surrender of this Certificate properly endorsed. The rights, preferences, and
limitations of the Series C Preferred Units are set forth in, and this
Certificate and the Series C Preferred Units represented hereby are issued and
shall in all respects be subject to the terms and provisions of, the Partnership
Agreement. Copies of the Partnership Agreement are on file at, and will be
furnished without charge on delivery of written request to the Partnership at,
the principal office of the Partnership located at 370 17th Street, Suite 2500,
Denver, Colorado 80202. Capitalized terms used herein but not defined shall have
the meanings given them in the Partnership Agreement.

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF DCP MIDSTREAM, LP
THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS DEFINED IN THE
PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE
SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF DCP MIDSTREAM, LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR
(C) CAUSE DCP MIDSTREAM, LP TO BE TREATED AS AN ASSOCIATION TAXABLE AS A
CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). DCP MIDSTREAM GP, LP,
THE GENERAL PARTNER OF DCP MIDSTREAM, LP, MAY IMPOSE ADDITIONAL RESTRICTIONS ON
THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF DCP MIDSTREAM, LP
BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (iii) granted the powers of attorney provided for in
Section 2.6 of the Partnership Agreement, and (iv) made the waivers and given
the consents and approvals contained in the Partnership Agreement.

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.

 

Dated:                     DCP Midstream, LP     By:   DCP Midstream GP, LP    
  its General Partner       Countersigned and Registered by:     By:   DCP
Midstream GP, LLC,       its General Partner

 

D-1



--------------------------------------------------------------------------------

American Stock Transfer & Trust Company, LLC

as Transfer Agent and Registrar

 

By:

   

   

 Name:

     

 Title:

 

 

By:      

By:

   

 

Authorized Signatory

   

 Name:

       

 Title:

 

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM -    as tenants in common       UNIF GIFT/TRANSFERS MIN ACT TEN ENT -   
as tenants by the entireties                               Custodian         
                     (Cust)                                (Minor) JT TEN -   
as joint tenants with right of       under Uniform Gifts/Transfers to CD   
survivorship and not as       Minors Act    tenants in common                 
(State)

Additional abbreviations, though not in the above list, may also be used.

ASSIGNMENT OF SERIES C PREFERRED UNITS OF

DCP MIDSTREAM, LP

FOR VALUE RECEIVED, __________ hereby assigns, conveys, sells and transfers
unto:

 

                                                                                
                                                       
                                            (Please print or typewrite name and
address of assignee)    (Please insert Social Security or other identifying
number of assignee)

__________ Series C Preferred Units representing limited partnership interests
evidenced by this Certificate, subject to the Partnership Agreement, and does
hereby irrevocably constitute and appoint __________ as its attorney-in-fact
with full power of substitution to transfer the same on the books of DCP
Midstream, LP.

 

Date:                                    NOTE:    The signature to any
endorsement hereon must correspond with the name as written upon the face of
this Certificate in every particular, without alteration, enlargement or change.

 

D-2



--------------------------------------------------------------------------------

      THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO
S.E.C. RULE 17Ad-15     (Signature)      

 

    (Signature)

 

 

No transfer of the Series C Preferred Units evidenced hereby will be registered
on the books of the Partnership, unless the Certificate evidencing the Series C
Preferred Units to be transferred is surrendered for registration or transfer.

 

D-3



--------------------------------------------------------------------------------

ASSIGNEE CERTIFICATION

 

Type of Entity (check one): ☐   Individual    ☐   Partnership    ☐   Corporation
☐   Trust    ☐   Other(specify)      Nationality (check one):      ☐   U.S.
Citizen, Resident or Domestic Entity      ☐   Foreign Corporation    ☐  
Non-resident Alien     

If the U.S. Citizen, Resident or Domestic Entity box is checked, the following
certification must be completed.

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person. To
inform the Partnership that no withholding is required with respect to the
undersigned interestholder’s Interest in it, the undersigned hereby certifies
the following (or, if applicable, certifies the following on behalf of the
interestholder).

Complete Either A or B:

A. Individual Interestholder

1. I am not a non-resident alien for purposes of U.S. income taxation;

2. My U.S. taxpayer identification number (social security number) is
________________________.

3. My home address is: ___________________________________.

B. Partnership, Corporation or Other Interestholder

1. __________________ is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Code and Treasury
Regulations).

2. The interestholder is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations promulgated under the
Code.

3. The interestholder’s U.S. employer identification number is
______________________________.

4. The interestholder’s office address and place of incorporation (if
applicable) is _______________.

The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.

 

D-4



--------------------------------------------------------------------------------

The interestholder understands that this Certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both. Under
penalties of perjury, I declare that I have examined this certification and to
the best of my knowledge and belief it is true, correct and complete and, if
applicable, I further declare that I have authority to sign this document on
behalf of:

 

           Name of Interestholder               Signature and Date              
Title (if applicable)   

Note: If the assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this certification should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the National Association of Securities Dealers, Inc. or,
in the case of any other nominee holder, a person performing a similar function.
If the Assignee is a broker, dealer, bank, trust company, clearing corporation,
other nominee owner, or an agent of any of the foregoing, the above
certification as to any person for whom the assignee will hold the Series C
Preferred Units shall be made to the best of Assignee’s knowledge.

 

D-5